Exhibit 10.1

 

Execution Version

 

AMENDED AND RESTATED

CREDIT AGREEMENT

dated as of April 26, 2019

among

SOLARIS OILFIELD INFRASTRUCTURE, LLC,

The Lenders From Time to Time Party Hereto

and

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Administrative Agent

 

WELLS FARGO SECURITIES, LLC and WOODFOREST NATIONAL BANK,

as Co-Lead Arrangers

WOODFOREST NATIONAL BANK,

as Syndication Agent

 

 





--------------------------------------------------------------------------------

 

 

 

 

 

ARTICLE I  Definitions


1

SECTION 1.01  Defined Terms


1

SECTION 1.02  Types of Loans and Borrowings


29

SECTION 1.03  Terms Generally


30

SECTION 1.04  Accounting Terms; GAAP


30

SECTION 1.05  Divisions


31

ARTICLE II  The Credits


31

SECTION 2.01  Commitments


31

SECTION 2.02  Loans and Borrowings


31

SECTION 2.03  Requests for Borrowings


32

SECTION 2.04  Letters of Credit


32

SECTION 2.05  Funding of Borrowings


37

SECTION 2.06  Interest Elections


37

SECTION 2.07  Termination, Reduction and Increase of Commitments


39

SECTION 2.08  Repayment of Loans; Evidence of Debt


40

SECTION 2.09  [Intentionally Left Blank]


41

SECTION 2.10  Prepayment of Loans


41

SECTION 2.11  Fees


42

SECTION 2.12  Interest


43

SECTION 2.13  Alternate Rate of Interest


44

SECTION 2.14  Increased Costs


46

SECTION 2.15  Break Funding Payments


47

SECTION 2.16  Taxes


48

SECTION 2.17  Payments Generally; Pro Rata Treatment; Sharing of Set-offs


52

SECTION 2.18  Mitigation Obligations; Replacement of Lenders


54

SECTION 2.19  [Intentionally Left Blank]


55

SECTION 2.20  Defaulting Lender


55

ARTICLE III  Representations and Warranties


57

SECTION 3.01  Organization; Powers


57

SECTION 3.02  Authorization; Enforceability


57

SECTION 3.03  Governmental Approvals; No Conflicts


57

SECTION 3.04  Financial Condition


57

SECTION 3.05  Properties


58

SECTION 3.06  Litigation and Environmental Matters


58

SECTION 3.07  Compliance with Laws and Agreements


58

SECTION 3.08  Investment Company Status


58

SECTION 3.09  Taxes


59

SECTION 3.10  ERISA


59

SECTION 3.11  Disclosure


59

SECTION 3.12  Subsidiaries


59

SECTION 3.13  Insurance


59

SECTION 3.14  Labor Matters


59

SECTION 3.15  Solvency


60

SECTION 3.16  Material Property Subject to Security Documents


60

 





i

--------------------------------------------------------------------------------

 

 

 

SECTION 3.17  Property of Foreign Subsidiaries


60

SECTION 3.18  Property of Immaterial Subsidiaries


60

SECTION 3.19  Anti-Corruption Laws and Sanctions


60

SECTION 3.20  EEA Financial Institution


61

ARTICLE IV  Conditions


61

SECTION 4.01  Effective Date


61

SECTION 4.02  [Intentionally Left Blank]


62

SECTION 4.03  Each Credit Event


63

ARTICLE V  Affirmative Covenants


63

SECTION 5.01  Financial Statements and Other Information


63

SECTION 5.02  Notices of Material Events


65

SECTION 5.03  Information Regarding Borrower


65

SECTION 5.04  Existence; Conduct of Business


66

SECTION 5.05  Payment of Obligations


66

SECTION 5.06  Maintenance of Properties


67

SECTION 5.07  Insurance


67

SECTION 5.08  Casualty and Condemnation


67

SECTION 5.09  Books and Records; Inspection Rights


67

SECTION 5.10  Compliance with Laws


67

SECTION 5.11  Use of Proceeds and Letters of Credit


68

SECTION 5.12  Further Assurances


68

SECTION 5.13  Financial Covenants


68

SECTION 5.14  [Intentionally Left Blank.]


68

SECTION 5.15  Accuracy of Information


68

SECTION 5.16  [Intentionally Left Blank]


69

SECTION 5.17  Post Closing Obligations


69

ARTICLE VI  Negative Covenants


69

SECTION 6.01  Indebtedness


69

SECTION 6.02  Liens


70

SECTION 6.03  Fundamental Changes


71

SECTION 6.04  Investments, Loans, Advances, Guarantees and Acquisitions


72

SECTION 6.05  Asset Sales


73

SECTION 6.06  Sale and Leaseback Transactions


74

SECTION 6.07  Swap Agreements


75

SECTION 6.08  Restricted Payments


75

SECTION 6.09  Transactions with Affiliates


76

SECTION 6.10  Restrictive Agreements


76

SECTION 6.11  Amendment of Material Documents


77

SECTION 6.12  Additional Subsidiaries


77

SECTION 6.13  Capital Expenditures


77

SECTION 6.14  Prepayment of Certain Indebtedness


78

SECTION 6.15  Property of Foreign Subsidiaries


78

SECTION 6.16  Property of Immaterial Subsidiaries


78

SECTION 6.17  Anti-Corruption Laws and Sanctions


79

 





ii

--------------------------------------------------------------------------------

 

 

 

SECTION 6.18  Acquisitions


79

SECTION 6.19  Solaris Inc. Assets and Indebtedness


80

ARTICLE VII  Events of Default


81

SECTION 7.01  Events of Default


81

SECTION 7.02  Financial Covenant Cure


84

ARTICLE VIII  The Administrative Agent


85

ARTICLE IX  Miscellaneous


87

SECTION 9.01  Notices


87

SECTION 9.02  Waivers; Amendments


89

SECTION 9.03  Expenses; Indemnity; Damage Waiver


90

SECTION 9.04  Successors and Assigns


92

SECTION 9.05  Survival


96

SECTION 9.06  Counterparts; Integration; Effectiveness; Electronic Execution


97

SECTION 9.07  Severability


97

SECTION 9.08  Right of Setoff


98

SECTION 9.09  Governing Law; Jurisdiction; Consent to Service of Process


98

SECTION 9.10  WAIVER OF JURY TRIAL


99

SECTION 9.11  Headings


99

SECTION 9.12  Interest Rate Limitation


99

SECTION 9.13  Keepwell


100

SECTION 9.14  Patriot Act


100

SECTION 9.15  Other Agents


100

SECTION 9.16  Acknowledgement and Consent to Bail-In of EEA Financial
Institutions


100

SECTION 9.17  Certain ERISA Matters


101

SECTION 9.18  Amendment and Restatement


102

 

 

SCHEDULES AND EXHIBITS:

 

Exhibit A -- Assignment and Assumption

Exhibit B -- Compliance Certificate

Exhibit C – Note

Exhibit D – Interest Election Request

Exhibit E – U.S. Tax Compliance Certificate

Exhibit F – Form of Borrowing Request

 

Schedule 2.01A – Commitments

Schedule 2.01B – Letter of Credit Commitment

Schedule 3.12 -- Subsidiaries

Schedule 6.01 -- Existing Indebtedness

Schedule 6.02 -- Existing Liens

Schedule 6.04 -- Existing Investments

 

 



iii

--------------------------------------------------------------------------------

 

 

 

AMENDED AND RESTATED CREDIT AGREEMENT

This AMENDED AND RESTATED CREDIT AGREEMENT (as amended, modified, restated,
supplemented and in effect from time to time, herein called this “Agreement”)
dated as of April 26, 2019 (the “Effective Date”), among SOLARIS OILFIELD
INFRASTRUCTURE, LLC, a Delaware limited liability company, as borrower, the
lenders from time to time party hereto (the “Lenders”), and WELL FARGO BANK,
NATIONAL ASSOCIATION, as administrative agent for the Lenders and Issuing
Bank.  In consideration of the mutual promises contained in this Agreement, and
for other good and valuable consideration, the receipt of which are hereby
acknowledged, the parties hereto agree as follows:

ARTICLE I

Definitions

SECTION 1.01  Defined Terms.  As used in this Agreement, the following terms
have the meanings specified below:

“ABR” when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“Accounts” shall have the meaning assigned to it in the Uniform Commercial Code
enacted in the State of New York.

“Acquisition” means any transaction, or any series of related transactions,
consummated on or after the date of this Agreement, by which any Loan Party (i)
acquires any going business or all or substantially all of the assets of any
Person, or division thereof, whether through the purchase of assets, merger or
otherwise, including the purchase or other acquisition (in one transaction or a
series of transactions) of any assets of any other Person constituting a
business unit, or (ii) directly or indirectly acquires (in one transaction or as
the most recent transaction in a series of transactions) at least a majority (in
number of votes) of the securities of a corporation which have ordinary voting
power for the election of directors (other than securities having such power
only by reason of the happening of a contingency) or a majority (by percentage
or voting power) of the outstanding ownership interests of a partnership or
limited liability company.

“Additional Collateral” shall have the meaning ascribed to such term in Section
5.03(b) hereof.

“Additional Collateral Event” shall have the meaning ascribed to such term in
Section 5.03(b) hereof.

“Adjusted LIBO Rate” means,  an interest rate per annum (rounded upwards, if
necessary, to the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest
Period multiplied by (b) the Statutory Reserve Rate.





1

--------------------------------------------------------------------------------

 

 

 

“Administrative Agent”  means WELLS FARGO BANK, NATIONAL ASSOCIATION, in its
capacity as administrative agent for the Lenders hereunder, and its successors
in that capacity.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agent Party” has the meaning assigned to it in Section 9.01(d).

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on
such day plus ½ of 1.0% and (c) the Adjusted LIBO Rate for a contract of one
month on such day (or if such day is not a Business Day, the immediately
preceding Business Day) plus 1.0%.  Any change in the Alternate Base Rate due to
a change in the Prime Rate, the NYFRB Rate or the Adjusted LIBO Rate shall be
effective from and including the effective date of such change in the Prime
Rate, the NYFRB Rate or the Adjusted LIBO Rate, respectively; provided further
that if the Alternate Base Rate is determined to be less than zero, such rate
shall be deemed to be zero for the purposes of such determination.

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to any Loan Party from time to time concerning or
relating to bribery or corruption.

“Applicable Percentage” means, with respect to any Lender, the percentage of the
total Commitments represented by such Lender’s Commitment; provided that in the
case of Section 2.20 when a Defaulting Lender shall exist, “Applicable
Percentage” shall mean the percentage of the total Commitments (disregarding any
Defaulting Lender’s Commitment) represented by such Lender’s Commitment.  If the
Commitments have terminated or expired, the Applicable Percentages shall be
determined based upon the Commitments most recently in effect, giving effect to
any assignments and to any Lender’s status as a Defaulting Lender at the time of
determination.

“Applicable Rate” means, for any day with respect to any Loan, the applicable
rate per annum set forth below based upon the Total Leverage Ratio as of the
most recent determination date; but for the period beginning with the Effective
Date and ending on the date the Applicable Rate is redetermined in accordance
with the provisions set forth below, Category 1 shall be applicable:

 





2

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

Total Leverage Ratio

Eurodollar
Loans

ABR Loans

Applicable
Commitment
Fee

Category 4:

greater than or equal to 2.00 to 1.00

2.50%

1.50%

0.375%

Category 3:
less than 2.00 to 1.00 but greater than or equal to 1.50 to 1.00

2.25%

1.25%

0.375%

Category 2:
less than 1.50 to 1.00 but greater than or equal to 1.00 to 1.00

2.00

1.00%

0.25%

Category 1:
less than 1.00 to 1.00

1.75%

0.75%

0.25%

 

For purposes of the foregoing, (i) the Total Leverage Ratio shall be determined
as of the end of each fiscal quarter of the Borrower’s fiscal year based upon
the Borrower’s consolidated financial statements delivered pursuant to Sections
5.01(a) or (b) and (ii) each change in the Applicable Rate resulting from a
change in the Total Leverage Ratio shall be effective during the period
commencing on and including the date of delivery to the Administrative Agent of
such consolidated financial statements indicating such change and ending on the
date immediately preceding the effective date of the next such change; but the
Total Leverage Ratio shall be deemed to be in Category 4 at any time that an
Event of Default has occurred which is continuing or at the request of the
Required Lenders if the Borrower fails to timely deliver the consolidated
financial statements required to be delivered by it pursuant to Sections 5.01(a)
or (b), during the period from the deadline for delivery thereof until such
consolidated financial statements are received.

“Applicable Commitment Fee”  means, for any day with respect to any Lender, the
applicable rate per annum set forth above under the caption “Applicable
Commitment Fee”, based upon the Total Leverage Ratio as of the most recent
determination date; provided that, during the period beginning with the
Effective Date and ending on the date the Applicable Commitment Fee is
redetermined in accordance with the provisions set forth in the definition of
“Applicable Rate” above, Category 1 shall be applicable.

“Approved Fund” has the meaning assigned to it in Section 9.04(b).

“ASC 842” means Financial Accounting Standards Board Accounting Standards
Codification 842.





3

--------------------------------------------------------------------------------

 

 

 

“Asset Coverage Ratio” means,  as of each fiscal quarter end, (a) the sum of (i)
100% of the Eligible Accounts as of such fiscal quarter end,  (ii) 100% of the
Eligible Inventory as of such fiscal quarter end and (iii) 100% of the Eligible
Fixed Assets as of such fiscal quarter end, to (b) the Total Revolving Exposure
as of such fiscal quarter end.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Banking Services” means each and any of the following bank services provided to
any Loan Party by any Lender or any of its Affiliates:  (a) commercial credit
cards, (b) stored value cards and (c) treasury management services (including,
without limitation, controlled disbursement, automated clearinghouse
transactions, return items, overdrafts and interstate depository network
services).

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, unless such ownership
interest results in or provides such Person with immunity from the jurisdiction
of courts within the United States or from the enforcement of judgments or writs
of attachment on its assets or permit such Person (or such Governmental
Authority or instrumentality) to reject, repudiate, disavow or disaffirm any
contracts or agreements made by such Person.

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America and any successor entity performing similar functions.





4

--------------------------------------------------------------------------------

 

 

 

“Borrower”  means SOLARIS OILFIELD INFRASTRUCTURE, LLC, a Delaware limited
liability company.

“Borrowing” means Loans of the same Type made, converted or continued on the
same date and, in the case of Eurodollar Loans, as to which a single Interest
Period is in effect.

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03 and in substantially the same form as Exhibit F.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in Houston, Texas or New York, New York, are authorized
or required by law to remain closed; and if such day relates to a Borrowing or
continuation of, a payment or prepayment of principal of or interest on, or a
conversion of or into, or the Interest Period for, a Eurodollar Loan or a notice
by the Borrower with respect to any such Borrowing or continuation, payment,
prepayment, conversion or Interest Period, any day which is also a day on which
banks are open for dealings in dollar deposits in the London interbank market.

“Capital Expenditures” means, for any period, (a) the additions to property,
plant and equipment and other capital expenditures of the Borrower and its
consolidated Subsidiaries that are (or would be) set forth in a consolidated
statement of cash flows of Borrower for such period prepared in accordance with
GAAP and (b) Capital Lease Obligations incurred by the Borrower and its
consolidated Subsidiaries during such period, but excluding expenditures for the
restoration, repair or replacement of any fixed or capital asset which was
destroyed or damaged, in whole or in part, to the extent financed by the
proceeds of an insurance policy maintained by such Person.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as finance leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP (but
excluding, for the avoidance of doubt, “operating leases” as defined in ASC
842).

“Cash Adjustment” means, as of any date, the amount on such date of unrestricted
cash and cash equivalents of the Borrower and its Subsidiaries in deposit
accounts and securities accounts of the Borrower and its Subsidiaries which are
subject to a first-priority perfected Lien in favor of the Administrative Agent,
excluding (a) checks issued, wires initiated or ACH transfers initiated against
such accounts, in any case, to non-affiliate third parties or to Affiliates on
account of transactions not prohibited under this Agreement but only to the
extent issued or initiated on or prior to such date but not deducted from such
accounts on or prior to such date, (b) balances in an amount equal to any
declared but unpaid dividends to be paid within 60 days of such date,
(c) balances in amounts payable within 90 days of such date to fund an
Acquisition evidenced by a fully executed purchase agreement, (d) balances in
amounts which are reasonably expected to be payable within 90 days of such date
to fund an Acquisition subject to pending, bona fide and active





5

--------------------------------------------------------------------------------

 

 

 

negotiations, provided that the amounts excluded pursuant to this clause (d)
shall not exceed $30,000,000 in the aggregate; and (e) for the avoidance of
doubt, amounts held in trust accounts for the benefit of Persons other than a
Loan Party.

“Change in Control” means the occurrence of any of the following events or
series of events:

(a)        Solaris Inc. shall cease to be the sole managing member of the
Borrower; or

(b)        any Person (excluding any Qualifying Owner or any group of Qualifying
Owners acting together which would constitute a “group” for purposes of Section
13(d) of the Exchange Act, and excluding a corporation or other entity owned,
directly or indirectly, by the stockholders of Solaris Inc. in substantially the
same proportions as their ownership of stock of the Solaris Inc.) is or becomes
the beneficial owner, directly or indirectly, of securities of Solaris Inc.
representing more than 50% of the combined voting power of Solaris Inc.’s then
outstanding voting securities; or

(c)        there is consummated a merger or consolidation of Solaris Inc. with
any other corporation or other entity, and, immediately after the consummation
of such merger or consolidation, the voting securities of Solaris Inc.
immediately prior to such merger or consolidation do not continue to represent
or are not converted into more than 50% of the combined voting power of the
then-outstanding voting securities of the Person resulting from such merger or
consolidation or, if the surviving company is a Subsidiary, the ultimate parent
thereof; or

(d)        the stockholders of Solaris Inc. approve a plan of complete
liquidation or dissolution of Solaris Inc. or there is consummated an agreement
or series of related agreements for the sale or other disposition, directly or
indirectly, by Solaris Inc. of all or substantially all of Solaris Inc.’s
assets, other than such sale or other disposition by Solaris Inc. of all or
substantially all of Solaris Inc.’s assets to an entity, at least 50% of the
combined voting power of the voting securities of which are owned by
stockholders of Solaris Inc. in substantially the same proportions as their
ownership of Solaris Inc. immediately prior to such sale.

Notwithstanding the foregoing, except with respect to clause (b) above, a Change
in Control shall not be deemed to have occurred by virtue of the consummation of
any transaction or series of integrated transactions immediately following which
the record holders of the shares of Solaris Inc. immediately prior to such
transaction or series of transactions continue to have substantially the same
proportionate ownership in, and own substantially all of the shares of, an
entity which owns, either directly or through a Subsidiary, all or substantially
all of the assets of Solaris Inc. immediately following such transaction or
series of transactions.

“Change in Law” means the occurrence after the date of this Agreement or, with
respect to any Lender, such later date on which such Lender becomes a party to
this Agreement, of (a) the adoption of or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the interpretation or application thereof by any Governmental Authority





6

--------------------------------------------------------------------------------

 

 

 

or (c) the making or issuance of any request, guideline or directive (whether or
not having the force of law) of any Governmental Authority after the date of
this Agreement; provided that, notwithstanding anything herein to the contrary,
(x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall be
deemed to be a “Change in Law,” regardless of the date enacted, adopted or
issued.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Collateral” means any and all “Collateral”, as defined in any applicable
Security Document.  The Collateral shall not include any Excluded Assets.

“Commitment”  means, with respect to each Lender, the commitment of such Lender
to make Loans and to acquire participations in Letters of Credit hereunder,
expressed as an amount representing the maximum aggregate amount of such
Lender’s Revolving Exposure hereunder, as such commitment may be (a) reduced
from time to time pursuant to Section 2.07 and (b) reduced or increased from
time to time pursuant to assignments by or to such Lender pursuant to Section
9.04.  The initial amount of each Lender’s Commitment is set forth on Schedule
2.01A, or in the Assignment and Assumption pursuant to which such Lender shall
have assumed its Commitment, as applicable.  The initial aggregate amount of the
Lenders’ Commitments is $50,000,000.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. §1 et seq.),
as amended from time to time, and any successor statute.

“Communications” has the meaning assigned to it in Section 9.01(d).

“Compliance Certificate” means a compliance certificate executed by a
Responsible Officer of the Borrower as required by this Agreement in
substantially the same form as Exhibit B or such other form acceptable to the
Administrative Agent.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated Cash Balance” means at any time, an amount equal to (a)
unrestricted cash and cash equivalents of the Borrower and its Subsidiaries in
deposit accounts and securities accounts of the Borrower and its Subsidiaries at
such time, other than “zero balance” accounts,  minus (b)(i)  checks issued,
wires initiated or ACH transfers initiated against such accounts, in any case,
to non-affiliate third parties or to Affiliates on account of transactions not
prohibited under this Agreement but only to the extent issued or initiated on or
prior to such date but not deducted from such accounts on or prior to such date,
(ii) balances in an amount equal to any declared but unpaid dividends to be paid
within 60 days of such date, (iii) balances in amounts payable within





7

--------------------------------------------------------------------------------

 

 

 

90 days of such date to fund an Acquisition evidenced by a fully executed
purchase agreement, (iv) balances in amounts which are reasonably expected to be
payable within 90 days of such date to fund an Acquisition subject to pending,
bona fide and active negotiations, provided that the amounts excluded pursuant
to this clause (iv) shall not exceed $30,000,000 in the aggregate; and (v) for
the avoidance of doubt, amounts held in trust accounts for the benefit of
Persons other than a Loan Party.

“Consolidated Net Tangible Assets” means as of any date of determination, for
Solaris Inc., Borrower and Subsidiaries of Solaris Inc. or Borrower, on a
consolidated basis, the aggregate amount of total assets included in such
Persons’ most recent quarterly or annual consolidated balance sheet prepared in
accordance with GAAP less applicable reserves reflected in such balance sheet,
after deducting the following amounts: (a) all current liabilities reflected in
such balance sheet, (b) all goodwill, trademarks, patents, unamortized debt
discounts and expenses and other like intangibles reflected in such balance
sheet, and (c) all such assets of any Subsidiary that is not a Wholly-Owned
Subsidiary of the Borrower.

“Contribution Agreement” means that certain Contribution Agreement dated
concurrently herewith by and among Borrower and the current Domestic
Subsidiaries of Borrower, as the same may be amended, modified, supplemented and
restated (and joined in pursuant to a joinder agreement) from time to time.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or
otherwise.  “Controlling” and “Controlled” have meanings correlative thereto.

“Credit Party” means the Administrative Agent, the Issuing Bank or any other
Lender.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Defaulting Lender” means any Lender that (a) has failed, within two (2)
Business Days of the date required to be funded or paid, to (i) fund any portion
of its Loans, (ii) fund any portion of its participations in Letters of Credit
or (iii) pay over to any Credit Party any other amount required to be paid by it
hereunder, unless, in the case of clause (i) above, such Lender notifies the
Administrative Agent in writing that such failure is the result of such Lender’s
good faith determination that a condition precedent to funding (specifically
identified and including the particular default, if any) has not been satisfied,
(b) has notified the Borrower or any Credit Party in writing, or has made a
public statement to the effect, that it does not intend or expect to comply with
any of its funding obligations under this Agreement (unless such writing or
public statement indicates that such position is based on such Lender’s good
faith determination that a condition precedent to funding (specifically
identified and including the particular default, if any) cannot be satisfied) or
generally under other agreements in which it commits to extend credit, (c) has
failed, within three (3) Business Days after request by a Credit Party, acting
in good faith, to provide a





8

--------------------------------------------------------------------------------

 

 

 

certification in writing from an authorized officer of such Lender that it will
comply with its obligations (and is financially able to meet such obligations)
to fund prospective Loans and participations in then outstanding Letters of
Credit under this Agreement, provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon such Credit Party’s receipt
of such certification in form and substance satisfactory to it and the
Administrative Agent, or (d) has become the subject of a Bankruptcy Event or
Bail-In Action.

“Disposition” means any transaction, or any series of related transactions,
consummated on or after the date of this Agreement, by which any Loan Party
sells, leases, transfers, assigns, conveys or otherwise disposes of any property
or assets (whether real, personal, or mixed, tangible or intangible) of such
Loan Party.

“Disqualified Stock” means any Equity Interest that, by its terms (or by the
terms of any security or other Equity Interest into which it is convertible or
for which it is exchangeable), or upon the happening of any event or condition,
(a) matures or is mandatorily redeemable, pursuant to a sinking fund obligation
or otherwise (except as a result of a change of control or asset sale so long as
any rights of the holders thereof upon the occurrence of a change of control or
asset sale event shall be subject to the prior repayment in full of the Loans
and all other Obligations under the Loan Documents that are accrued and payable
and the termination of the Commitments), (b) is redeemable at the option of the
holder thereof, in whole or in part, (c) provides for the scheduled payments of
dividends or distributions in cash, or (d) is or becomes convertible into or
exchangeable for Indebtedness or any other Equity Interests that would
constitute Disqualified Stock, in each case, prior to the date that is (91) days
after the Revolving Maturity Date.

“dollars” or “$” refers to lawful money of the United States of America.

“Domestic Subsidiary” shall mean any Subsidiary of Borrower that is not a
Foreign Subsidiary.

“EBITDA” means, without duplication, for any period:

(a)        the consolidated net income (excluding any extraordinary, unusual or
non-recurring gains, losses or expenses) of Solaris Inc. and its Wholly-Owned
Subsidiaries; plus

(b)        to the extent deducted in calculating such consolidated net income,
(i) depreciation, amortization, other non-cash items, (ii) Interest Expense,
(iii) federal and state income tax expense (or Permitted Tax Distributions)
(including state margin Tax or gross receipts Taxes), (iv) management fees and
costs, and (v) fees and expenses related to the Transactions in an aggregate
amount not exceeding $1,500,000, minus,

(c)        to the extent added in calculating such consolidated net income, any
non-cash income; plus

(d)        the net income of any Person in which the Borrower or any of its
Subsidiaries has a joint interest with a third party (including any Person that
is a Subsidiary that is not Wholly-





9

--------------------------------------------------------------------------------

 

 

 

Owned) but only to the extent such income (i) is actually paid in cash to the
Borrower or any of its Wholly-Owned Subsidiaries by dividend or other
distribution during such period and (ii) is at the time such distribution or
dividend is made, permitted under such Person’s charter or any organizational
agreement and not prohibited by any agreement, instrument, judgment, decree,
order, statute, rule or governmental regulation applicable to such Person.

“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Electronic Signature” means an electronic signature attached to, a contract and
adopted by a person with the intent to sign, authenticate or accept such
contract or record.

“Electronic System” means any electronic system, including e-mail, e-fax,
IntraLinks®, ClearPar®, Debt Domain, Syndtrak and any other Internet or
extranet-based site, whether such electronic system is owned, operated or hosted
by the Administrative Agent or the Issuing Bank and any of its respective
Related Parties or any other Person, providing for access to data protected by
passcodes or other security system.

“Eligible Accounts” means, as at any date of determination thereof, each Account
(which is subject to a Security Document and on which Administrative Agent shall
have a first-priority perfected Lien subject only to Permitted Encumbrances)
which is at said date payable to Borrower or any other Obligor and which
complies with the following requirements: (a) the Account arose from performance
of services which have been fully and satisfactorily performed in all material
respects or from the sale of goods in which the Account obligee had the sole and
complete ownership which have been sold to the Account debtor on an absolute
sale basis on open account and not on consignment, on approval or on a “sale or
return” basis or subject to any other repurchase or return agreement (evidencing
which the Account obligee or Administrative Agent has possession of shipping and
delivery receipts); (b) no material part of any goods giving rise to the Account
has been returned, rejected, lost or damaged; (c) the Account arose in the
ordinary course of business of the obligee thereon, is stated to be payable in
lawful money of the United States and is not evidenced by chattel paper or an
instrument of any kind and no notice of bankruptcy, insolvency or financial
embarrassment of the Account debtor has been received by the Account obligee,
Administrative Agent or any Lender; (d) the applicable Account debtor is not





10

--------------------------------------------------------------------------------

 

 

 

a foreign country or any subdivision or agency or department thereof or located
outside of the United States and the Account is not subject to the Federal
Assignment of Claims Act; (e) the Account is a valid obligation of the Account
debtor thereunder and is not subject to any offset, counterclaim, allowance,
adjustment or other defense on the part of such Account debtor or to any claim,
dispute, objection or complaint on the part of such Account debtor denying
liability thereunder (other than discounts for prompt payment shown on the
applicable invoice and disclosed to Administrative Agent in writing); (f) the
Account is subject to no Lien whatsoever, except for the Liens created pursuant
to the Security Documents and Permitted Encumbrances; (g) the Account is
evidenced by an invoice; (h) the Account has not arisen out of transactions with
any Loan Party, any Affiliate of a Loan Party or an employee, officer, agent,
director, stockholder, partner, trustee or other owner or holder of any indicia
of equity rights (whether issued and outstanding capital stock, partnership
interests or otherwise) of any Loan Party or any Affiliate of any Loan Party;
and  (i) each of the representations and warranties set forth in the Security
Documents with respect to such Account is true and correct in all material
respects.

“Eligible Fixed Assets” means, as at any date of determination thereof, all
Equipment and other fixed assets which conforms to the representations and
warranties in Article V hereof and in the Security Documents to the extent such
provisions are applicable and (a) which is subject to no Lien whatsoever, except
for the Liens created pursuant to the Security Documents and Permitted
Encumbrances; (b) which is not subject to any third party’s rights which would
be superior to the Lien and rights of the Administrative Agent created under the
Security Documents; (c) which has not become obsolete, has not been materially
damaged and is operational and is saleable in its present state for the use for
which it was manufactured or purchased; (d) which is stored when not under
contract for use only (i) on premises that are owned or leased by an Obligor,
(ii) for less than 60 days pursuant to a short-term warehouse arrangement, (iii)
for less than 21 days at a wellsite, customer location or staging yard upon
completion of a contract and pending transport, and (iv) at a site owned by a
third party for which a lien waiver, satisfactory in form and substance to the
Administrative Agent in its reasonable discretion, has been obtained; and
(e) for which the Administrative Agent has received (i) an original purchase
price invoice for such asset marked paid in full, (ii) a valid, original bill of
sale for such asset in favor of an Obligor, (iii) with respect to Equipment, to
the extent the ownership thereof is evidenced by, or under applicable law, is
required to be evidenced by a certificate of title, such Equipment is not an
Excluded Asset,  such certificate of title is in the name of an Obligor and has
been delivered to the Administrative Agent, or (iv) such other evidence, in form
and substance reasonably acceptable to the Administrative Agent, reflecting that
such asset has been fully paid for and that title to such asset vests in an
Obligor;  provided that, Eligible Fixed Assets shall not include any real
Property.

“Eligible Inventory” means, as at any date of determination thereof, raw
materials (steel, etc.), new/unused generators, axles, tires, motors, sand
system computers, chemical system computers, finished goods not yet in the
rental fleet and all other inventory which is subject to the Security Documents
and on which Administrative Agent shall have a first-priority perfected Lien
(subject only to Permitted Encumbrances) and which complies with the following
requirements: (a) the applicable Inventory shall be valued in accordance with
GAAP and shall be within the United States of America; (b) the applicable
Inventory is in good condition, meets all standards





11

--------------------------------------------------------------------------------

 

 

 

imposed by any Governmental Authority having regulatory authority over it, its
use and/or sale or lease and is either currently usable or currently salable or
leaseable in the normal course of business of the owner thereof; (c) the
applicable Inventory is in the possession of an Obligor granting a Lien thereon,
and not in the possession or control of any warehouseman, bailee or any agent
(unless such Obligor has delivered a waiver or subordination agreement relating
to any such Inventory held by a warehouseman, bailee or agent in form and
substance reasonably acceptable to the Administrative Agent); and (d) each of
the representations and warranties set forth in the Security Documents with
respect to such Inventory is true and correct in all material respects on such
date.  The term “Eligible Inventory” shall not include any Inventory which has
either been received by a customer, even if on a consignment or “sale or return”
basis, or as to which title has passed from the owner thereof. In the event of
any dispute under the foregoing criteria about whether a portion of any
Inventory is or has ceased to be Eligible Inventory, the decision of
Administrative Agent shall be presumed correct, absent manifest error. Nothing
in this definition of “Eligible Inventory” shall be construed to limit or
release any right of Administrative Agent to any Collateral.

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any other Loan Party directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“Equipment” shall have the meaning assigned to it in the Uniform Commercial Code
enacted in the State of New York.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, or any warrants, options
or other rights to acquire such interests.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower or any other Loan Party, is treated as a single
employer under Section 414(b) or (c) of the Code or, solely for purposes of
Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414 of the Code.





12

--------------------------------------------------------------------------------

 

 

 

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30 day notice period is waived); (b) the existence with
respect to any Plan of a failure to make the “minimum required contribution” (as
defined in Section 430 of the Code or Section 303 of ERISA), or of an
“accumulated funding deficiency” (as defined in Section 431 of the Code or
Section 304 of ERISA), whether or not waived; (c) the filing pursuant to Section
412(c) of the Code or Section 302(c) of ERISA of an application for a waiver of
the minimum funding standard with respect to any Plan; (d) the incurrence by the
Borrower or any other Loan Party or any of their ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Borrower or any other Loan Party or any of their ERISA
Affiliates from the PBGC or a plan administrator of any notice relating to an
intention to terminate any Plan or Plans or to appoint a trustee to administer
any Plan; (f) the incurrence by the Borrower or any other Loan Party or any of
their ERISA Affiliates of any liability with respect to the withdrawal or
partial withdrawal from any Plan or Multiemployer Plan; or (g) the receipt by
the Borrower or any other Loan Party or any of their ERISA Affiliates of any
notice, or the receipt by any Multiemployer Plan from the Borrower or any other
Loan Party or any of their ERISA Affiliates of any notice, concerning the
imposition of Withdrawal Liability or a determination that a Multiemployer Plan
is, or is expected to be, insolvent or in reorganization, within the meaning of
Title IV of ERISA.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

“Eurodollar”  refers, when used in reference to any Loan or Borrowing, to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Adjusted LIBO Rate.

“Event of Default” has the meaning assigned to such term in Article VII.

“Excluded Assets” means (i) (a) all leasehold estates with respect to office
space used by Borrower or any of its Subsidiaries and (b) all other real
property interests, (ii) motor vehicles having an aggregate book value of not
greater than $1,250,000, (iii) “commercial tort claims” (as that term is defined
in the UCC) having an aggregate book value of not greater than $100,000, (iv)
the outstanding voting Equity Interests in each Foreign Subsidiary or Foreign
Subsidiary Holdco which is owned directly by Borrower or any of its Domestic
Subsidiaries in excess of 65% of issued and outstanding voting Equity Interests
of such Foreign Subsidiary or such Foreign Subsidiary Holdco, and Equity
Interests issued by Foreign Subsidiaries or Foreign Subsidiary Holdco that are
owned by Foreign Subsidiaries, (v) any property owned by any Foreign Subsidiary
or Foreign Subsidiary Holdco, (vi) any property with respect to which the
Borrower and Administrative Agent reasonably determine, in writing, that the
cost or other consequence of obtaining a Lien thereon or perfection thereof is
excess in relation to the benefit to the secured party of the security to be
afforded thereby, and (vii) any item of general intangibles that is now or
hereafter held by Borrower or any of its Subsidiaries but only to the extent
that such item of general intangibles (or any agreement evidencing such item of
general intangibles) contains a term,





13

--------------------------------------------------------------------------------

 

 

 

provision or other contractual obligation or is subject to a rule of law,
statute or regulation that restricts, prohibits, or requires a consent (that has
not been obtained) of a Person (other than Solaris, Inc., the Borrower or any of
its Subsidiaries) to, the grant, creation, attachment or perfection of the
security interest granted in the Security Documents, and any such restriction,
prohibition and/or requirement of consent is effective and enforceable under
applicable law and is not rendered ineffective by applicable law (including,
without limitation, pursuant to Sections 9.406, 9.407, 9.408 or 9.409 of the
UCC, and any successor provision thereto).

“Excluded Swap Obligation” means, with respect to any Loan Party, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Loan Party of, or the grant by such Loan Party of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) (a) by virtue of such Loan Party’s failure for any reason to constitute
an “eligible contract participant” as defined in the Commodity Exchange Act and
the regulations thereunder at the time the Guarantee of such Loan Party or the
grant of such security interest becomes or would become effective with respect
to such Swap Obligation or (b) in the case of a Swap Obligation subject to a
clearing requirement pursuant to Section 2(h) of the Commodity Exchange Act (or
any successor provision thereto), because such Loan Party is a “financial
entity,” as defined in Section 2(h)(7)(C)(i) the Commodity Exchange Act (or any
successor provision thereto), at the time the Guarantee of such Loan Party or
the grant by such Loan Party of a security interest becomes or would become
effective with respect to such related Swap Obligation. If a Swap Obligation
arises under a master agreement governing more than one swap, such exclusion
shall apply only to the portion of such Swap Obligation that is attributable to
swaps for which such Loan Party or security interest is or becomes illegal.

“Excluded Taxes” any of the following Taxes imposed on or with respect to a
Recipient or required to be withheld or deducted from a payment to a Recipient,
(a) Taxes imposed on or measured by net income (however denominated), franchise
Taxes, and branch profits Taxes, in each case, (i) imposed as a result of such
Recipient being organized under the laws of, or having its principal office or,
in the case of any Lender, its applicable lending office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or (ii)
that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan, Letter of Credit or
Commitment pursuant to a law in effect on the date on which (i) such Lender
acquires such interest in the Loan, Letter of Credit or Commitment (other than
pursuant to an assignment request by the Borrower under Section 2.18(b)) or (ii)
such Lender changes its lending office, except in each case to the extent that,
pursuant to Section 2.16, amounts with respect to such Taxes were payable either
to such Lender’s assignor immediately before such Lender acquired the applicable
interest in a Loan, Letter of Credit or Commitment or to such Lender immediately
before it changed its lending office, (c) Taxes attributable to such Recipient’s
failure to comply with Section 2.16(f) and (d) any U.S. federal withholding
Taxes imposed under FATCA.





14

--------------------------------------------------------------------------------

 

 

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant to Section 1471(b)(1) of the Code, and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities and implementing
such Sections of the Code.

“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depositary institutions
(as determined in such manner as the NYFRB shall set forth on its public website
from time to time) and published on the next succeeding Business Day by the
NYFRB as the federal funds effective rate or, if such rate is not so published
for any day that is a Business Day, the average of the quotations for the day of
such transactions received by the Administrative Agent from three federal funds
brokers of recognized standing selected by it.

“Field Audits” means, an audit, verification and inspection of the books and
records, accounts receivable, inventory and fixed assets of the Borrower and its
Subsidiaries, conducted by the Administrative Agent or any other Person selected
by the Administrative Agent.

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Borrower.

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than the United States of America, a State thereof or the
District of Columbia.

“Foreign Subsidiaries” means Subsidiaries of Borrower which are organized under
the laws of a jurisdiction other than the United States of America, any State of
the United States or any political subdivision thereof.

“Foreign Subsidiary Holdco” means any direct or indirect Subsidiary
substantially all of whose assets consists of Equity Interests in (or assets
treated as Equity Interests for U.S. federal income tax purposes) and any
Indebtedness of (a) one or more Foreign Subsidiaries or (b) other Foreign
Subsidiary Holdcos.

“GAAP” means generally accepted accounting principles in the United States of
America.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank) and any group or body charged with setting financial accounting or
regulatory capital rules or standards (including, without limitation, the
Financial Accounting Standards Board, the Bank for International Settlements or
the Basel Committee on Banking Supervision or any successor or similar authority
to any of the foregoing).





15

--------------------------------------------------------------------------------

 

 

 

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.

“Guarantors” means each Domestic Subsidiary of the Borrower now or hereafter
existing that has executed and delivered the Guaranty or any joinder or
supplement thereto.  For the avoidance of doubt, a Domestic Subsidiary that is
not Wholly-Owned may, but is not obligated hereunder, to be a Guarantor.

“Guaranty” means that certain Amended and Restated Guaranty dated as of April
26, 2019 executed by Guarantors in favor of the Administrative Agent and any and
all other guaranties now or hereafter executed in favor of the Administrative
Agent relating to the Obligations hereunder and the other Loan Documents, as any
of them may from time to time be amended, modified, restated or supplemented.

“Hazardous Materials”  means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Highest Lawful Rate”  means, as to any Lender, at the particular time in
question, the maximum non-usurious rate of interest which, under applicable law,
such Lender is then permitted to contract for, charge or collect from the
Borrower on the Loans or the other obligations of the Borrower hereunder, and as
to any other Person, at the particular time in question, the maximum
non-usurious rate of interest which, under applicable law, such Person is then
permitted to contract for, charge or collect with respect to the obligation in
question.  If the maximum rate of interest which, under applicable law, the
Lenders are permitted to contract for, charge or collect from the Borrower on
the Loans or the other obligations of the Borrower hereunder shall change after
the Effective Date, the Highest Lawful Rate shall be automatically increased or
decreased, as the case may be, as of the effective time of such change without
notice to the Borrower or any other Person.

“Immaterial Subsidiary” means, subject to Section 6.16, any Domestic Subsidiary
of Borrower which (i) for any twelve (12) month period ending on the last day of
any fiscal quarter





16

--------------------------------------------------------------------------------

 

 

 

of Borrower had less than $10,000 of revenues and (ii) as of the last day of
such fiscal quarter was the owner of less than $25,000 of assets, all as shown
on the consolidated financial statements of Borrower.  All Immaterial
Subsidiaries as of the Effective Date are identified as such on Schedule 3.12
attached hereto.

“Impacted Interest Period” has the meaning given to such term in the definition
of “LIBO Rate”.

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person upon which interest charges are customarily paid, (d) all obligations of
such Person under conditional sale or other title retention agreements relating
to property acquired by such Person, (e) all obligations of such Person in
respect of the deferred purchase price of property or services (excluding
current Accounts payable incurred in the ordinary course of business), (f) all
Indebtedness of others secured by (or for which the holder of such Indebtedness
has an existing right, contingent or otherwise, to be secured by) any Lien on
property owned or acquired by such Person, whether or not the Indebtedness
secured thereby has been assumed, (g) all Guarantees by such Person of
Indebtedness of others, (h) all Capital Lease Obligations of such Person, (i)
all obligations, contingent or otherwise, of such Person as an account party in
respect of letters of credit and letters of guaranty, (j) all obligations,
contingent or otherwise, of such Person in respect of bankers’ acceptances, and
(k) all obligations of such Person in respect of Disqualified Stock.  The
Indebtedness of any Person shall include the Indebtedness of any other entity
(including any partnership in which such Person is a general partner) to the
extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a) hereof, Other Taxes.

“Ineligible Institution” has the meaning assigned to it in Section 9.04(b).

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.06.

“Interest Expense” means, for any period, total interest expense accruing on
Indebtedness of the Borrower and its Subsidiaries, on a consolidated basis,
during such period (including interest expense attributable to Capital Lease
Obligations and amounts attributable to interest incurred under Swap
Agreements), determined in accordance with GAAP.

“Interest Coverage Ratio” means as of the last day of each fiscal quarter, the
ratio of (a) EBITDA for the four fiscal quarter period then ended to (b)
Interest Expense for the four fiscal quarter period then ended.





17

--------------------------------------------------------------------------------

 

 

 

“Interest Payment Date” means (a) with respect to any ABR Loan, the last
Business Day of each March, June, September and December to occur while such
Loan is outstanding and the final maturity date of such Loan and (b) with
respect to any Eurodollar Loan, the last Business Day of the Interest Period
applicable to the Borrowing of which such Loan is a part, and in the case of a
Eurodollar Borrowing with an Interest Period of more than three months’
duration, each day prior to the last Business Day of such Interest Period that
occurs at intervals of three months’ duration after the first day of such
Interest Period.

“Interest Period”  means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as the Borrower may elect; provided, that (a) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day, (b) any Interest Period
pertaining to a Eurodollar Borrowing that commences on the last Business Day of
a calendar month (or on a day for which there is no numerically corresponding
day in the last calendar month of such Interest Period) shall end on the last
Business Day of the last calendar month of such Interest Period, (c) no Interest
Period may have a term which would extend beyond the Revolving Maturity Date and
(d) there shall be no more than ten Interest Periods in effect at any time.  For
purposes hereof, the date of a Borrowing initially shall be the date on which
such Borrowing is made and thereafter shall be the effective date of the most
recent conversion or continuation of such Borrowing.

“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the LIBO Screen Rate)
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the LIBO Screen Rate for the
longest period (for which the LIBO Screen Rate is available) that is shorter
than the Impacted Interest Period and (b) the LIBO Screen Rate for the shortest
period (for which the LIBO Screen Rate is available) that exceeds the Impacted
Interest Period, in each case, at such time.

“Inventory” shall have the meaning assigned to it in the Uniform Commercial Code
enacted in the State of New York.

“IRS” means the United States Internal Revenue Service.

“Issuing Bank” means Wells Fargo Bank, National Association, in its capacity as
the issuer of Letters of Credit hereunder, and its successors in such capacity
as provided in Section 2.04(i).  The Issuing Bank may, in its discretion,
arrange for one or more Letters of Credit to be issued by Affiliates of the
Issuing Bank, in which case the term “Issuing Bank” shall include any such
Affiliate with respect to Letters of Credit issued by such Affiliate.

“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.





18

--------------------------------------------------------------------------------

 

 

 

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time.  The LC Exposure of any Lender at any time shall be its
Applicable Percentage of the total LC Exposure at such time.

“Lender Parent” means, with respect to any Lender, any Person as to which such
Lender is, directly or indirectly, a subsidiary.

“Lenders” means the Persons listed on Schedule 2.01A and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption, other
than any such Person that ceases to be a party hereto pursuant to an Assignment
and Assumption.  Unless the context otherwise requires, the term “Lenders”
includes the Issuing Bank.

“Letter of Credit” means any letter of credit issued pursuant to this Agreement.

“Letter of Credit Commitment” means the commitment of the Issuing Bank to issue
Letters of Credit hereunder.  The initial amount of the Issuing Bank’s Letter of
Credit Commitment is set forth on Schedule 2.01B.

“LIBO Rate”  means, for any Interest Period and subject to the implementation of
a Replacement Rate in accordance with Section 2.13(d),  (a) for Eurodollar
Loans, the LIBO Screen Rate at approximately 11:00 a.m., London time, two
Business Days prior to the commencement of such Interest Period; provided that,
subject to Section 2.13(d), if the LIBO Screen Rate shall not be available at
such time for a period equal in length to such Interest Period (an “Impacted
Interest Period”), then the LIBO Rate shall be the Interpolated Rate at such
time, and (b) for ABR Loans, the LIBO Screen Rate for a contract period equal to
one month commencing two days from the date of determination (or if the LIBO
Screen Rate is not available for such one month contract period, the
Interpolated Rate) or, if such date is not a Business Day, then the immediately
preceding Business Day.  Notwithstanding the foregoing, (i) unless otherwise
specified in any amendment to this Agreement entered into in accordance with
Section 2.13(d), in the event that a Replacement Rate with respect to a LIBO
Rate is implemented, then all references herein to the LIBO Rate shall be deemed
references to such Replacement Rate (including the corresponding rate that would
apply to any determination of Alternate Base Rate), and (ii) in any event, if
the LIBO Rate shall be determined to be less than zero, such rate shall be
deemed zero for the purposes of such determination.

“LIBO Screen Rate” means, for any day and time, for any Interest Period (or in
the case of an ABR Loan, a contract period), the London interbank offered rate
as administered by ICE Benchmark Administration (or any other Person that takes
over the administration of such rate for a period equal in length to such
Interest Period (or contract period) as displayed on such day and time on page
LIBOR01 of the Reuters screen that displays such rate or, in the event such rate
does not appear on a Reuters page or screen, on any successor or substitute page
on such screen that displays such rate, or on the appropriate page of such other
information service that publishes such rate from time to time as selected by
the Administrative Agent in its reasonable discretion);





19

--------------------------------------------------------------------------------

 

 

 

provided that if the LIBO Screen Rate is determined to be zero, such rate shall
be deemed to zero for the purposes of such determination.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

“Liquidity”  means, as of any date, the sum of (a) the aggregate Commitment of
all Lenders at such time minus the aggregate Revolving Credit Exposure at such
time and (b) the unrestricted cash and cash equivalents of the Borrower and its
Subsidiaries in deposit accounts and securities accounts of the Borrower and its
Subsidiaries which are subject to a first-priority perfected Lien in favor of
the Administrative Agent subject only to Permitted Encumbrances,

“Loan Documents” means, collectively, this Agreement, the Notes, the Guaranty,
the Security Documents, the Contribution Agreement, any subordination agreement
relating to Subordinated Debt, letter of credit applications and agreements
between the  Borrower and the Issuing Bank regarding the respective rights and
obligations between the Borrower and the Issuing Bank in connection with the
issuance of Letters of Credit, all instruments, certificates and agreements now
or hereafter executed or delivered to the Administrative Agent or any Lender
pursuant to any of the foregoing or in connection with the obligations under
this Agreement and the other Loan Documents or any commitment regarding such
obligations, and all amendments, modifications, renewals, extensions, increases
and rearrangements of, and substitutions for, any of the foregoing.  The term
“Loan Document” as used herein shall not include any Swap Agreement or
agreements governing Banking Services (but the obligations now or hereafter
owing to any Lender or any Affiliate of a Lender under a Swap Agreement or
agreements governing Banking Services shall nevertheless be secured by all
Collateral).

“Loan Parties” means the Borrower and each of its Subsidiaries and shall also
include each Guarantor.

“Loans”  means the loans made by the Lenders to the Borrower pursuant to this
Agreement.

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations, condition, financial or otherwise, of the Borrower and its
Subsidiaries taken as a whole, (b) the ability of any Loan Party to perform any
of its obligations under any Loan Document or (c) the rights of or remedies
available to the Lenders under any Loan Document.

“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Swap Agreements, of any one or
more of the Borrower and any other Loan Party in an aggregate principal amount
exceeding $500,000.  For purposes of determining Material Indebtedness, the
“principal amount” of the obligations in respect of any





20

--------------------------------------------------------------------------------

 

 

 

Swap Agreement at any time shall be the maximum aggregate amount (giving effect
to any netting agreements) that would be required to be paid if such Swap
Agreement were terminated at such time.

“Moody’s” means Moody’s Investors Service, Inc.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“Non-Guarantor Subsidiary” means, as of any date of determination, any
Subsidiary of the Borrower that is not a Guarantor.

“Notes”  shall have the meaning assigned to such term in Section 2.02(a) hereof.

“NYFRB” means the Federal Reserve Bank of New York.

“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or for any day that is not a Business Day, for the immediately
preceding Business Day); provided that if none of such rates are published for
any day that is a Business Day, the term “NYFRB Rate” means the rate for a
federal funds transaction quoted at 11:00 a.m. on such day received by the
Administrative Agent from a Federal funds broker of recognized standing selected
by it; provided, further, that if any of the aforesaid rates shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement.

“Obligations” means, as at any date of determination thereof, the sum of the
following:  (i) the aggregate principal amount of Loans outstanding hereunder,
plus (ii) the aggregate amount of the LC Exposure, plus (iii) all other
liabilities, obligations and indebtedness under any Loan Document of Borrower or
any other Loan Party, plus (iv) any obligations of Borrower (whether now
existing or hereafter arising) under any Swap Agreement entered into with any
Lender (or an Affiliate of any Lender) or agreements governing Banking Services
entered into with any Lender (or an Affiliate of any Lender); provided, however,
that the definition of “Obligations” shall not create any guarantee by any Loan
Party of (or grant of security interest by any Loan Party to support, as
applicable) any Excluded Swap Obligations of such Loan Party for purposes of
determining any obligations of any Loan Party.

“Obligor” means the Borrower and each of its Subsidiaries that is a Guarantor.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Taxes (other than a connection arising from such
Recipient having executed, delivered, enforced, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, or engaged in any other transaction pursuant to, or enforced,
any Loan Document, or sold or assigned an interest in any Loan, Letter of Credit
or Loan Document).





21

--------------------------------------------------------------------------------

 

 

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.18(b)).

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight eurodollar borrowings by U.S. managed
banking offices of depository institutions (as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time)
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate (from and after such date as the NYFRB shall commence to
publish such composite rate).

“Participant” has the meaning set forth in Section 9.04(c).

“Patriot Act” means the USA Patriot Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)).

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Permitted Encumbrances” means:

(a)        Liens imposed by law for Taxes that are not yet delinquent or are
being contested in compliance with Section 5.05;

(b)        carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and
other like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than 30 days or are being
contested in compliance with Section 5.05;

(c)        pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations;

(d)        deposits (including letters of credit) to secure the performance of
bids, trade contracts, leases, statutory obligations, surety and appeal bonds,
performance bonds,  commodity, currency or other hedges permitted hereunder and
other obligations of a like nature, in each case in the ordinary course of
business;

(e)        judgment liens in respect of judgments that do not constitute an
Event of Default under Article VII and pre-judgment Liens created by or existing
from any litigation or legal proceedings that are being contested in good faith
by appropriate proceedings for which adequate reserves have been made to the
extent required by GAAP, and which would not, upon becoming Liens securing
judgments for the payment of money, constitute an Event of Default;





22

--------------------------------------------------------------------------------

 

 

 

(f)        easements, zoning restrictions, rights-of-way and similar
encumbrances on real property imposed by law or arising in the ordinary course
of business that do not secure any monetary obligations and do not materially
detract from the value of the affected property or interfere with the ordinary
conduct of business of the Borrower or other Loan Party;

(g)        Liens in favor of a banking or other financial institution arising as
a matter of law or in the ordinary course of business under customary general
terms and conditions encumbering deposits or other funds maintained with a
financial institution (including the right of set-off) and that are within the
general parameters customary in the banking industry or arising pursuant to such
banking institution’s general terms and conditions;

(h)        Liens on specific items of inventory or other goods and proceeds
thereof of any Person securing such Person’s obligations in respect of bankers’
acceptances or letters of credit issued or created for the account of such
Person to facilitate the purchase, shipment or storage of such inventory or
other goods in the ordinary course of business;

(i)         Liens in favor of customs and revenue authorities arising as a
matter of law to secure payment of customs duties in connection with the
importation of goods;

(j)         Liens arising from the filing of precautionary UCC financing
statements regarding operating leases or any consignment arrangements; and

(k)        Liens encumbering reasonable customary initial deposits and margin
deposits and similar Liens attaching to commodity trading accounts or other
brokerage accounts incurred in the ordinary course of business and not for
speculative purposes.

“Permitted Investments” means:

(a)        direct obligations of, or obligations the principal of and interest
on which are unconditionally guaranteed by, the United States of America (or by
any agency thereof to the extent such obligations are backed by the full faith
and credit of the United States of America), in each case maturing within one
year from the date of acquisition thereof;

(b)        investments in commercial paper maturing within 270 days from the
date of acquisition thereof and having, at such date of acquisition, the highest
credit rating obtainable from S&P or from Moody’s;

(c)        investments in certificates of deposit, banker’s acceptances and time
deposits maturing within 365 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the laws
of the United States of America or any State thereof which has a combined
capital and surplus and undivided profits of not less than $500,000,000;





23

--------------------------------------------------------------------------------

 

 

 

(d)        fully collateralized repurchase agreements with a term of not more
than 30 days for securities described in clause (a) above and entered into with
a financial institution satisfying the criteria described in clause (c) above;
and

(e)        money market funds that (i) comply with the criteria set forth in
Securities and Exchange Commission Rule 2a-7 under the Investment Company Act of
1940, (ii) are rated AAA by S&P and Aaa by Moody’s and (iii) have portfolio
assets of at least $5,000,000,000.

“Permitted Tax Distributions” means for any calendar year or portion thereof
during which the Borrower is a pass-through entity for U.S. federal income tax
purposes, payments and distributions to the members or partners of the Borrower,
(a) in an amount not to exceed the product of (i) the highest combined marginal
federal and applicable state and local income tax rates for individuals residing
in New York, New York (taking into account the character of the taxable income
(e.g., long-term capital gain, qualified dividend income, ordinary income, etc.)
and the deductibility of state and local income Taxes), multiplied by (ii) the
total aggregate taxable income of the Borrower and its Subsidiaries during the
relevant calendar year or portion thereof, calculated without regard to, for
clarity any tax deductions or basis adjustments arising under Code Section 743
attributable to the assets of the Borrower or its Subsidiaries, plus (b) amounts
due and payable by Borrower or any Subsidiary thereof to Solaris, Inc. pursuant
to the Tax Receivable Agreement.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any other Loan
Party or any of their ERISA Affiliates is (or, if such plan were terminated,
would under Section 4069 of ERISA be deemed to be) an “employer” as defined in
Section 3(5) of ERISA.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by the Administrative Agent as its prime rate in effect at its principal
office in San Francisco, California; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.  Such rate is set by the Administrative Agent as a general reference
rate of interest, taking into account such factors as the Administrative Agent
may deem appropriate; it being understood that many of the Administrative
Agent’s commercial or other loans are priced in relation to such rate, that it
is not necessarily the lowest or best rate actually charged to any customer and
that the Administrative Agent may make various commercial or other loans at
rates of interest having no relationship to such rate.

“Pro Forma Basis” means, for purposes of calculating EBITDA for any period
during which one or more Acquisition or Disposition occurs, that such
transaction (and all other such transactions that have been consummated during
the applicable period) shall be deemed to have occurred as of the first day of
the applicable period of measurement and:





24

--------------------------------------------------------------------------------

 

 

 

(a)        all income statement items (whether positive or negative)
attributable to the Property or Person disposed of in a Disposition shall be
excluded and all income statement items (whether positive or negative)
attributable to the Property or Person acquired in Acquisition shall be included
(provided that such income statement items to be included are reflected in
financial statements or other financial data reasonably acceptable to the
Administrative Agent and based upon reasonable assumptions and calculations
which are expected to have a continuous impact); and

(b)        in the event that any Loan Party or any Subsidiary thereof incurs
(including by assumption or guarantees) or repays (including by redemption,
repayment, retirement, discharge, defeasance or extinguishment) any Indebtedness
in connection with such Acquisition or Disposition, then such financial ratio or
test shall be calculated giving pro forma effect to such incurrence or repayment
of Indebtedness, to the extent required, as if the same had occurred on the
first day of the applicable measurement period and any such Indebtedness that is
incurred (including by assumption or guarantee) that has a floating or formula
rate of interest shall have an implied rate of interest for the applicable
period determined by utilizing the rate which is or would be in effect with
respect to such Indebtedness as of the relevant date of determination.

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption amended from time to time.

“Qualified ECP Loan Party” means, in respect of any Swap Obligation, each Loan
Party that has total assets exceeding $10,000,000 at the time the relevant
Guarantee or grant of the relevant security interest becomes or would become
effective with respect to such Swap Obligation or such other person as
constitutes an “eligible contract participant” under the Commodity Exchange Act
or any regulations promulgated thereunder and can cause another person to
qualify as an “eligible contract participant” at such time by entering into a
keepwell under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Qualifying Owners” means (i) William A. Zartler, or any company of which he is
the manager, managing member or otherwise controls, including, but not limited
to, Solaris Energy Capital, LLC, (ii) any wife, lineal descendant, legal
guardian or other legal representative or estate of the principal member named
in clause (i) above; (iii) any trust of which at least one of the trustees is a
person described in clauses (i) or (ii) above, (iv) Yorktown Energy Partners X,
L.P. and any affiliated funds or investment vehicles managed by Yorktown
Partners LLC, (v) Loadcraft Site Services, LLC, (vi) any affiliated funds or
investment vehicles managed by any of the persons described in clauses (iv) or
(v) above, and (vii) any general partner, managing member, principal or managing
director of any of the persons described in clauses (iv) or (v) above.

“Recipient” means, as applicable, (a) the Administrative Agent, (b) any Lender
and (c) the Issuing Bank.

“Register” has the meaning set forth in Section 9.04(b).





25

--------------------------------------------------------------------------------

 

 

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

“Replacement Rate” has the meaning set forth in Section 2.13(d).

“Required Lenders” means Lenders having Revolving Exposures and unused
Commitments representing at least 51% of the sum of the total Revolving
Exposures and unused Commitments at such time; provided that, (x) if there are
less than three Lenders, the above described percentage shall be increased to
100% and (y) for the purpose of determining the Required Lenders needed for any
waiver, amendment, modification or consent, any Lender that is a Loan Party, or
any Affiliate of a Loan Party shall be disregarded.

“Responsible Officer” means, as to any Person, any of the Chief Executive
Officer, President, any Financial Officer or the Chief Administrative Officer of
such Person. Unless otherwise specified, all references to a Responsible Officer
herein shall mean a Responsible Officer of the Borrower.

“Restricted Payment” means (i) any payment or prepayment of any Subordinated
Debt or (ii) any dividend or other distribution (whether in cash, securities or
other property) with respect to any Equity Interests in the Borrower or other
Loan Party, or any payment (whether in cash, securities or other property),
including any sinking fund or similar deposit, on account of the purchase,
redemption, retirement, acquisition, cancellation or termination of any Equity
Interests in the Borrower or other Loan Party or any option, warrant or other
right to acquire any such Equity Interests in the Borrower or other Loan
Party.  The term “Restricted Payments” as used herein shall include management
fees paid to any Person owning any Equity Interests in and to Borrower or any
other Loan Party (other than cost reimbursement arrangements) and Permitted Tax
Distributions.

“Revolving Availability Period” means the period from and including the
Effective Date to but excluding the earlier of the Revolving Maturity Date and
the date of termination of the Commitments.

“Revolving Exposure” means, with respect to any Lender at any time, the sum of
the outstanding principal amount of such Lender’s Loans and its LC Exposure at
such time.

“Revolving Maturity Date” means April 26, 2022.

“S&P” means Standard & Poor’s Ratings Group.

“Sanctioned Country” means, at any time, a country, region or territory which is
the subject or target of any Sanctions (at the time of this Agreement, Cuba,
Iran, North Korea, Sudan, Syria and Crimea).





26

--------------------------------------------------------------------------------

 

 

 

“Sanctioned Person” means, at any time, (a) any Person  listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury or the U.S. Department of
State, (b) any Person operating, organized or resident in a Sanctioned Country
or (c) any Person owned or controlled by any such Person or Persons described in
the foregoing clauses (a) or (b).

“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by the U.S. government,
including those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State.

“Security Agreements” means, collectively, (i) the Amended and Restated Security
Agreement dated as of April 26, 2019 executed by the Obligors and Administrative
Agent and (ii) any and all security agreements hereafter executed in favor of
Administrative Agent and securing all or any part of the Obligations, as any of
them may from time to time be amended, modified, restated or supplemented.

“Security Documents” means, collectively, the Security Agreements and any and
all other agreements, deeds of trust, mortgages, chattel mortgages, security
agreements, pledges, guaranties, assignments of production or proceeds of
production, assignments of income, assignments of contract rights, assignments
of partnership interest, assignments of royalty interests, assignments of
performance, completion or surety bonds, standby agreements, subordination
agreements, undertakings and other instruments and financing statements now or
hereafter executed and delivered as security for the Obligations, as any of them
may from time to time be amended, modified, restated or supplemented.

 “Solaris Inc.” means Solaris Oilfield Infrastructure, Inc., a Delaware
corporation.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentage (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject for
Eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board).  Such reserve percentage shall include those imposed
pursuant to such Regulation D.  Loans shall be deemed to constitute Eurocurrency
fundings and to be subject to such reserve requirements without benefit of or
credit for proration, exemptions or offsets that may be available from time to
time to any Lender under such Regulation D or any comparable regulation.  The
Statutory Reserve Rate shall be adjusted automatically on and as of the
effective date of any change in any reserve percentage.

“Subordinated Debt” means all Indebtedness of a Person which has been
subordinated on terms and conditions satisfactory to the Administrative Agent
and the Required Lenders, in their sole discretion, to all of the Obligations,
whether now existing or hereafter incurred.  Indebtedness shall not be
considered as “Subordinated Debt” unless and until the Administrative Agent
shall





27

--------------------------------------------------------------------------------

 

 

 

have received copies of the documentation evidencing or relating to such
Indebtedness together with a subordination agreement, in form and substance
satisfactory to the Required Lenders, duly executed by the holder or holders of
such Indebtedness and evidencing the terms and conditions of the required
subordination.

“Subordinated Debt Documents” means any indenture or note under which any
Subordinated Debt is issued and all other instruments, agreements and other
documents evidencing or governing any Subordinated Debt or providing for any
Guarantee or other right in respect thereof.

“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, Controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more Subsidiaries of the parent or by the
parent and one or more Subsidiaries of the parent.

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower or its
Subsidiaries shall be a Swap Agreement.

“Swap Obligation” means, with respect to any Loan Party, any obligation to pay
or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of section 1a(47) of the Commodity Exchange Act.

 “Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), value added taxes, or any other
goods and services, use or sales taxes, assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Tax Receivable Agreement” means the Tax Receivable Agreement dated as of May
17, 2017 by and among Solaris Inc. and the other parties thereto and any similar
agreement entered into by Solaris Inc. after the date hereof.





28

--------------------------------------------------------------------------------

 

 

 

“Total Leverage Ratio” means, as of any testing day, the ratio of (a)
Indebtedness (including Subordinated Debt) as of such date minus the Cash
Adjustment as of such date to (b) EBITDA for the 12 months then ended,
determined in each case on a consolidated basis for Solaris Inc. and the
Obligors.

“Total Revolving Exposure” means the sum of the outstanding principal amount of
all Lenders’ Loans and their LC Exposure at such time.

“Transactions” means (a) the execution, delivery and performance by each Loan
Party of the Loan Documents to which it is to be a party, the borrowing of
Loans, the use of the proceeds thereof and the issuance of Letters of Credit
hereunder and (b) the execution, delivery and performance by each Loan Party of
each other document and instrument required to satisfy the conditions precedent
to the initial Loan hereunder, including without limitation all applicable
Subordinated Debt Documents and all documents and instruments relating to any
required equity contribution.

“Type” when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Alternate Base Rate or the Adjusted LIBO Rate.

“UCC” means the Uniform Commercial Code in effect from time to time in the State
of New York.

“U.S. Person” means a “United States person” within the meaning of Section
7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.16(f)(ii)(B)(3).

“Wholly-Owned” means, with respect to a Subsidiary, that all of the Equity
Interests of such Subsidiary are, directly or indirectly, owned or controlled by
the Borrower and/or one or more of its Wholly-Owned Subsidiaries.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

SECTION 1.02  Types of Loans and Borrowings.  For purposes of this Agreement,
Loans and Borrowings, respectively, may be classified and referred to by Type
(e.g. “Eurodollar Loan” or a “Eurodollar Borrowing”).





29

--------------------------------------------------------------------------------

 

 

 

SECTION 1.03  Terms Generally.  The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”.  The word
“will” shall be construed to have the same meaning and effect as the word
“shall”.  Unless the context requires otherwise (a) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any law shall be construed as referring to such law
as amended, modified, codified or reenacted, in whole or in part, and in effect
from time to time, (c) any reference herein to any Person shall be construed to
include such Person’s successors and assigns, (d) the words “herein”, “hereof”
and “hereunder”, and words of similar import, shall be construed to refer to
this Agreement in its entirety and not to any particular provision hereof, (e)
all references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (f) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, Accounts and
contract rights.

SECTION 1.04  Accounting Terms; GAAP.  Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision  amended in accordance herewith.  For purposes of
determining compliance with any provision of this Agreement, the determination
of whether a lease is to be treated as an operating lease or finance lease shall
be made without giving effect to any change in accounting for leases pursuant to
GAAP resulting from the implementation of ASC 842.  Notwithstanding any other
provision contained herein, all terms of an accounting or financial nature used
herein shall be construed, and all computations of amounts and ratios referred
to herein shall be made (i) without giving effect to any election under
Accounting Standards Codification 825-10-25 (or any other Accounting Standards
Codification or Financial Accounting Standard having a similar result or effect)
to value any Indebtedness or other liabilities of any Loan Party at “fair
value”, as defined therein and (ii) without giving effect to any treatment of
Indebtedness in respect of convertible debt instruments under Accounting
Standards Codification 470-20 (or any other Accounting Standards Codification or
Financial Accounting Standard having a similar result or effect) to value any
such Indebtedness in a reduced or bifurcated manner as described therein, and
such Indebtedness shall at all times be valued at the full stated principal
amount thereof.  All financial calculations hereunder shall be determined on a
Pro Forma Basis.  The Borrower shall furnish to the Administrative Agent





30

--------------------------------------------------------------------------------

 

 

 

supporting calculations for such calculation on a Pro Forma Basis and such other
information as the Administrative Agent may reasonably request to determine the
accuracy of such calculation.

SECTION 1.05  Divisions.  For all purposes under the Loan Documents, in
connection with any division or plan of division under Delaware law (or any
comparable event under a different jurisdiction’s laws): (a) if any asset,
obligation or liability of any Person becomes the asset, right, obligation or
liability of a different Person, then it shall be deemed to have been
transferred from the original Person to the subsequent Person, and (b) if any
new Person comes into existence, such new Person shall be deemed to have been
organized on the first date of its existence by the holders of its Equity
Interests at such time.

ARTICLE II

The Credits

SECTION 2.01  Commitments.  Subject to the terms and conditions set forth
herein, each Lender agrees to make Loans to the Borrower from time to time
during the Revolving Availability Period in an aggregate principal amount that
will not result in (i) such Lender’s Revolving Exposure exceeding such Lender’s
Commitment or (ii) the Total Revolving Exposure exceeding the aggregate of all
Lenders’ Commitments.  Within the foregoing limits and subject to the terms and
conditions set forth herein, the Borrower may borrow, prepay and reborrow the
Loans.

SECTION 2.02  Loans and Borrowings.

(a)        Each Loan shall be made as part of a Borrowing consisting of Loans of
the same Type made by the Lenders ratably in accordance with their respective
Commitments. The failure of any Lender to make any Loan required to be made by
it shall not relieve any other Lender of its obligations hereunder; provided
that the Commitments of the Lenders are several and no Lender shall be
responsible for any other Lender’s failure to make Loans as required. The Loans
made by each Lender shall be evidenced by a Note of Borrower (each, together
with all renewals, extensions, modifications and replacements thereof and
substitutions therefor, a revolving “Note,” collectively, the “Notes”) in
substantially the form of Exhibit C, payable to such Lender in a principal
amount equal to the Commitment of such Lender, and otherwise duly
completed.  Each Lender is hereby authorized by Borrower to endorse on the
schedule (or a continuation thereof) that may be attached to each Note of such
Lender, to the extent applicable, the date, amount, type of and the applicable
period of interest for each Loan made by such Lender to Borrower hereunder, and
the amount of each payment or prepayment of principal of such Loan received by
such Lender, provided, that any failure by such Lender to make any such
endorsement shall not affect the obligations of Borrower under such Note or
hereunder in respect of such Loan.

(b)        At the time that each Borrowing is made, such Borrowing shall be in
an aggregate amount that is not less than $100,000 and in integral multiples of
$50,000 in excess thereof; provided that a Borrowing may be in an aggregate
amount that is equal to the entire unused balance of the total Commitments or
that is required to finance the reimbursement of an LC Disbursement as
contemplated by Section 2.04(e).





31

--------------------------------------------------------------------------------

 

 

 

SECTION 2.03  Requests for Borrowings.  To request a Borrowing, the Borrower
shall notify the Administrative Agent of such request by telephone or email
(a) in the case of a Eurodollar Borrowing, not later than 11:00 a.m., Houston,
Texas time, three  (3) Business Days before the date of the proposed Borrowing
or (b) in the case of an ABR Borrowing, not later than 11:00 a.m., on the date
of the proposed Borrowing; provided that any such notice of a Borrowing to
finance the reimbursement of an LC Disbursement as contemplated by Section
2.04(e) may be given not later than 2:00 p.m., Houston, Texas time, on the date
of the proposed Borrowing.  Each such telephonic Borrowing Request shall be
irrevocable and shall be confirmed promptly by hand delivery, telecopy or email
to the Administrative Agent of a written Borrowing Request in a form approved by
the Administrative Agent and signed by the Borrower. Each such telephonic and
written Borrowing Request shall specify the following information in compliance
with Section 2.02:

(i)       whether the requested Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing;

(ii)      the aggregate amount of such Borrowing;

(iii)     the date of such Borrowing, which shall be a Business Day;

(iv)     In the case of a Eurodollar Borrowing, the initial Interest Period to
be applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

(v)      the location and number of the Borrower’s account to which funds are to
be disbursed, which shall comply with the requirements of Section 2.05.

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing.  If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month’s duration.  Each Borrowing
Request shall constitute a representation that the amount of the requested
Borrowing shall not cause the Total Revolving Exposure to exceed the total
Commitments.  Promptly following receipt of a Borrowing Request in accordance
with this Section, the Administrative Agent shall advise each Lender of the
details thereof and of the amount of such Lender’s Loan to be made as part of
the requested Borrowing.

SECTION 2.04  Letters of Credit.

(a)        General.  Subject to the terms and conditions set forth herein, the
Borrower may request the issuance of, and the Issuing Bank shall issue, Letters
of Credit as the applicant thereof for the support of its or its Subsidiaries’
obligations, in a form reasonably acceptable to the Administrative Agent and the
Issuing Bank, at any time and from time to time during the Revolving
Availability Period.  In the event of any inconsistency between the terms and
conditions of this Agreement and the terms and conditions of any form of letter
of credit application or other agreement submitted by the Borrower to, or
entered into by the Borrower with, the Issuing Bank





32

--------------------------------------------------------------------------------

 

 

 

relating to any Letter of Credit, the terms and conditions of this Agreement
shall control.  Notwithstanding anything herein to the contrary, the Issuing
Bank shall have no obligation hereunder to issue, and shall not issue, any
Letter of Credit the proceeds of which would be made available to any Person (i)
to fund any activity or business of or with any Sanctioned Person, or in any
country or territory that, at the time of such funding, is the subject of any
Sanctions or (ii) in any manner that would result in a violation of any
Sanctions by any party to this Agreement.

(b)        Notice of Issuance, Amendment, Renewal, Extension; Certain
Conditions.  To request the issuance of a Letter of Credit (or the amendment,
renewal or extension of an outstanding Letter of Credit), the Borrower shall
hand deliver, telecopy or email to the Issuing Bank and the Administrative Agent
(at least five (5) Business Days in advance of the requested date of issuance,
amendment, renewal or extension) a notice requesting the issuance of a Letter of
Credit, or identifying the Letter of Credit to be amended, renewed or extended,
and specifying the date of issuance, amendment, renewal or extension (which
shall be a Business Day), the date on which such Letter of Credit is to expire
(which shall comply with Section 2.04(c)), the amount of such Letter of Credit,
the name and address of the beneficiary thereof and such other information as
shall be necessary to prepare, amend, renew or extend such Letter of Credit. 
The Issuing Bank shall accept or reject all Letter of Credit requests reasonably
promptly.  If requested by the Issuing Bank, the Borrower also shall submit a
letter of credit application on the Issuing Bank’s standard form in connection
with any request for a Letter of Credit.  A Letter of Credit shall be issued,
amended, renewed or extended only if (and upon issuance, amendment, renewal or
extension of each Letter of Credit the Borrower shall be deemed to represent and
warrant that), after giving effect to such issuance, amendment, renewal or
extension (i) the aggregate undrawn amount of all outstanding Letters of Credit
issued by the Issuing Bank at such time plus the aggregate amount of all LC
Disbursements made by the Issuing Bank that have not yet been reimbursed by or
on behalf of the Borrower at such time shall not exceed its Letter of Credit
Commitment, (ii) no Lender’s Revolving Exposure shall exceed its Commitment and
(iii) the Total Revolving Exposure shall not exceed the total Commitments.  The
Borrower may, at any time and from time to time, reduce the Letter of Credit
Commitment with the consent of the Issuing Bank; provided that the Borrower
shall not reduce the Letter of Credit Commitment if, after giving effect of such
reduction, the conditions set forth in clauses (i) through (iii) above shall not
be satisfied.

(c)        Expiration Date.  Each Letter of Credit shall expire (or be subject
to termination by notice from the Issuing Bank to the beneficiary thereof) at or
prior to the close of business on the earlier of (i) the date one year after the
date of the issuance of such Letter of Credit (or, in the case of any renewal or
extension thereof, one year after such renewal or extension) and (ii) the date
that is five (5) Business Days prior to the Revolving Maturity Date.

(d)        Participations.  By the issuance of a Letter of Credit (or an
amendment to a Letter of Credit increasing the amount thereof) and without any
further action on the part of the Issuing Bank or the Lenders, the Issuing Bank
hereby grants to each Lender, and each Lender hereby acquires from the Issuing
Bank, a participation in such Letter of Credit equal to such Lender’s Applicable
Percentage of the aggregate amount available to be drawn under such Letter of
Credit.  In consideration and in furtherance of the foregoing, each Lender
hereby absolutely and





33

--------------------------------------------------------------------------------

 

 

 

unconditionally agrees to pay to the Administrative Agent, for the account of
the Issuing Bank, such Lender’s Applicable Percentage of each LC Disbursement
made by the Issuing Bank and not reimbursed by the Borrower on the date due as
provided in Section 2.04(e), or of any reimbursement payment required to be
refunded to the Borrower for any reason.  Each Lender acknowledges and agrees
that its obligation to acquire participations pursuant to this Section 2.04(d)
in respect of Letters of Credit is absolute and unconditional and shall not be
affected by any circumstance whatsoever, including any amendment, renewal or
extension of any Letter of Credit or the occurrence and continuance of a Default
or reduction or termination of the Commitments, and that each such payment shall
be made without any offset, abatement, withholding or reduction whatsoever.

(e)        Reimbursement.  If the Issuing Bank shall make any LC Disbursement in
respect of a Letter of Credit, the Borrower shall reimburse such LC Disbursement
by paying to the Administrative Agent an amount equal to such LC Disbursement
not later than 2:00 p.m., Houston, Texas time, on the date that such LC
Disbursement is made, if the Borrower shall have received notice of such LC
Disbursement prior to 10:00 a.m., Houston, Texas time, on such date, or, if such
notice has not been received by the Borrower prior to such time on such date,
then not later than 2:00 p.m., Houston, Texas time, on the Business Day
immediately following the day that the Borrower receives such notice; provided
that, subject to the conditions to borrowing set forth in Section 4.03 of this
Agreement, if the Borrower does not so reimburse the Issuing Bank by such time,
the Borrower shall be deemed to have requested in accordance with Section 2.03
of this Agreement that such payment be financed with an  ABR Borrowing in an
equivalent amount and, to the extent so financed, the Borrower’s obligation to
make such payment shall be discharged and replaced by the resulting ABR
Borrowing. If the Borrower fails to make such payment when due, the
Administrative Agent shall notify each Lender of the applicable LC Disbursement,
the payment then due from the Borrower in respect thereof and such Lender’s
Applicable Percentage thereof. Promptly following receipt of such notice, each
Lender shall pay to the Administrative Agent its Applicable Percentage of the
payment then due from the Borrower, in the same manner as provided in Section
2.05 with respect to Loans made by such Lender (and Section 2.05 shall apply,
mutatis mutandis, to the payment obligations of the Lenders), and the
Administrative Agent shall promptly pay to the Issuing Bank the amounts so
received by it from the Lenders. Promptly following receipt by the
Administrative Agent of any payment from the Borrower pursuant to this Section
2.04(e), the Administrative Agent shall distribute such payment to the Issuing
Bank or, to the extent that Lenders have made payments pursuant to this Section
2.04(e) to reimburse the Issuing Bank, then to such Lenders and the Issuing Bank
as their interests may appear. Any payment made by a Lender pursuant to this
Section 2.04(e) to reimburse the Issuing Bank for any LC Disbursement (other
than the funding of Loans as contemplated above) shall not constitute a Loan and
shall not relieve the Borrower of its obligation to reimburse such LC
Disbursement.

(f)        Obligations Absolute.  The Borrower’s obligation to reimburse LC
Disbursements as provided in Section 2.04(e) shall be absolute, unconditional
and irrevocable, and shall be performed strictly in accordance with the terms of
this Agreement under any and all circumstances whatsoever and irrespective of
(i) any lack of validity or enforceability of any Letter of Credit or this
Agreement, or any term or provision therein, (ii) any draft or other document
presented under





34

--------------------------------------------------------------------------------

 

 

 

a Letter of Credit proving to be forged, fraudulent or invalid in any respect or
any statement therein being untrue or inaccurate in any respect, (iii) payment
by the Issuing Bank under a Letter of Credit against presentation of a draft or
other document that does not comply with the terms of such Letter of Credit, or
(iv) any other event or circumstance whatsoever, whether or not similar to any
of the foregoing, that might, but for the provisions of this Section, constitute
a legal or equitable discharge of, or provide a right of setoff against, the
Borrower’s obligations hereunder.  Neither the Administrative Agent, the Lenders
nor the Issuing Bank, nor any of their Related Parties, shall have any liability
or responsibility by reason of or in connection with the issuance or transfer of
any Letter of Credit or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), or any error, omission, interruption, loss or delay in transmission
or delivery of any draft, notice or other communication under or relating to any
Letter of Credit (including any document required to make a drawing thereunder),
any error in interpretation of technical terms or any consequence arising from
causes beyond the control of the Issuing Bank; provided that the foregoing shall
not be construed to excuse the Issuing Bank from liability to the Borrower to
the extent of any direct damages (as opposed to special, indirect, consequential
or punitive damages, claims in respect of which are hereby waived by the
Borrower to the extent permitted by applicable law) suffered by the Borrower
that are caused by the Issuing Bank’s failure to exercise care when determining
whether drafts and other documents presented under a Letter of Credit comply
with the terms thereof.  The parties hereto expressly agree that, in the absence
of gross negligence or willful misconduct on the part of the Issuing Bank (as
finally determined by a court of competent jurisdiction), the Issuing Bank shall
be deemed to have exercised care in each such determination.  In furtherance of
the foregoing and without limiting the generality thereof, the parties agree
that, with respect to documents presented which appear on their face to be in
substantial compliance with the terms of a Letter of Credit, the Issuing Bank
may, in its sole discretion, either accept and make payment upon such documents
without responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.

(g)        Disbursement Procedures.  The Issuing Bank shall, promptly following
its receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit.  The Issuing Bank shall promptly notify the
Administrative Agent and the Borrower by telephone (confirmed by telecopy) of
such demand for payment and whether the Issuing Bank has made or will make an LC
Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve the Borrower of its obligation to reimburse the
Issuing Bank and the Lenders with respect to any such LC Disbursement.

(h)        Interim Interest.  If the Issuing Bank shall make any LC
Disbursement, then, unless the Borrower shall reimburse such LC Disbursement in
full on the date such LC Disbursement is made (either with its own funds or a
Borrowing under Section 2.04(e)), the unpaid amount thereof shall bear interest,
for each day from and including the date such LC Disbursement is made to but
excluding the date that the reimbursement is due and payable at the rate per
annum then applicable to ABR Loans and such interest shall be due and payable on
the date when such reimbursement is payable; provided that, if the Borrower
fails to reimburse such LC Disbursement when due





35

--------------------------------------------------------------------------------

 

 

 

pursuant to Section 2.04(e), then Section 2.12(b) shall apply.  Interest accrued
pursuant to this Section 2.04(h) shall be for the account of the Issuing Bank,
except that interest accrued on and after the date of payment by any Lender
pursuant to Section 2.04(e) to reimburse the Issuing Bank shall be for the
account of such Lender to the extent of such payment.

(i)         Replacement of the Issuing Bank.  The Issuing Bank may be replaced
at any time by written agreement among the Borrower, the Administrative Agent,
the replaced Issuing Bank and the successor Issuing Bank. The Administrative
Agent shall notify the Lenders of any such replacement of the Issuing Bank. At
the time any such replacement shall become effective, the Borrower shall pay all
unpaid fees accrued for the account of the replaced Issuing Bank pursuant to
Section 2.11(b). From and after the effective date of any such replacement, (i)
the successor Issuing Bank shall have all the rights and obligations of the
Issuing Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require. After the
replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall remain
a party hereto and shall continue to have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit issued by it
prior to such replacement, but shall not be required to issue additional Letters
of Credit.

(j)         Cash Collateralization.  If any Event of Default shall occur and be
continuing, on the Business Day that the Borrower receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Lenders with LC Exposure representing greater than 51% of
the total LC Exposure) demanding the deposit of cash collateral pursuant to this
Section 2.04(j), the Borrower shall deposit in an account with the
Administrative Agent, in the name of the Administrative Agent and for the
benefit of the Lenders, an amount in cash equal to the LC Exposure as of such
date plus any accrued and unpaid interest thereon; provided that the obligation
to deposit such cash collateral shall become effective immediately, and such
deposit shall become immediately due and payable, without demand or other notice
of any kind, upon the occurrence of any Event of Default described in clauses
(g) or (h) of Article VII.  The Borrower also shall deposit cash collateral
pursuant to this Section 2.04(j) as and to the extent required by Section
2.10(b).  Each such deposit shall be held by the Administrative Agent as
collateral for the payment and performance of the obligations of the Borrower
under this Agreement. The Administrative Agent shall have exclusive dominion and
control, including the exclusive right of withdrawal, over such account. Other
than any interest earned on the investment of such deposits, which investments
shall be made (consistent with the goal of preservation of capital) at the
option and sole discretion of the Administrative Agent and at the Borrower’s
risk and expense, such deposits shall not bear interest.  Interest or profits,
if any, on such investments shall accumulate in such account. Moneys in such
account shall be applied by the Administrative Agent to reimburse the Issuing
Bank for LC Disbursements for which it has not been reimbursed and, to the
extent not so applied, shall be held for the satisfaction of the reimbursement
obligations of the Borrower for the LC Exposure at such time or, if the maturity
of the Loans has been accelerated (but subject to the consent of Lenders with LC
Exposure representing greater than 51% of the total LC Exposure), be applied to
satisfy other obligations of the Borrower under this





36

--------------------------------------------------------------------------------

 

 

 

Agreement. If the Borrower is required to provide an amount of cash collateral
hereunder as a result of the occurrence of an Event of Default, such amount (to
the extent not applied as aforesaid) shall be returned to the Borrower within
three (3) Business Days after all Events of Default have been cured or waived.
If the Borrower is required to provide an amount of cash collateral hereunder
pursuant to Section 2.10(b), such amount (to the extent not applied as
aforesaid) shall be returned to the Borrower as and to the extent that, after
giving effect to such return, the Borrower would remain in compliance with
Section 2.10(b) and no Default shall have occurred and be continuing.

(k)        Subject to the appointment and acceptance of a successor Issuing
Bank, the Issuing Bank may resign as the Issuing Bank at any time upon thirty
days’ prior written notice to the Administrative Agent, the Borrower and the
Lenders, in which case, such Issuing Bank shall be replaced in accordance with
Section 2.04(i) above.

SECTION 2.05  Funding of Borrowings.

(a)        Each Lender shall make each Loan to be made by it hereunder on the
proposed date thereof solely by wire transfer of immediately available funds by
12:00 noon, Houston, Texas time, to the account of the Administrative Agent most
recently designated by it for such purpose by notice to the Lenders.  Except in
respect of the provisions of this Agreement covering the reimbursement of
Letters of Credit, the Administrative Agent will make such Loans available to
the Borrower by promptly crediting the funds so received in the aforesaid
account of the Administrative Agent to an account of the Borrower maintained
with the Administrative Agent in Houston, Texas and designated by the Borrower
in the applicable Borrowing Request; provided that Loans made to finance the
reimbursement of an LC Disbursement as provided in Section 2.04(e) shall be
remitted by the Administrative Agent to the Issuing Bank.

(b)        Unless the Administrative Agent shall have received notice from a
Lender prior to the proposed date of any Borrowing that such Lender will not
make available to the Administrative Agent such Lender’s share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with Section 2.05(a) and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount.  If a Lender has not in fact made its share of the applicable Borrowing
available to the Administrative Agent, then the applicable Lender and the
Borrower severally agree to pay to the Administrative Agent forthwith on demand
such corresponding amount with interest thereon, for each day from and including
the date such amount is made available to the Borrower to but excluding the date
of payment to the Administrative Agent, at (i) in the case of such Lender, the
greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation or (ii) in the case of the Borrower, the interest rate applicable
to ABR Loans.  If such Lender pays such amount to the Administrative Agent, then
such amount shall constitute such Lender’s Loan included in such Borrowing.

SECTION 2.06  Interest Elections.





37

--------------------------------------------------------------------------------

 

 

 

(a)        Conversion and Continuance.  Each Borrowing initially shall be of the
Type specified in the applicable Borrowing Request and, in the case of a
Eurodollar Borrowing, shall have an initial Interest Period as specified in such
Borrowing Request.  Thereafter, the Borrower may elect to convert such Borrowing
to a different Type or to continue such Borrowing and, in the case of a
Eurodollar Borrowing, may elect Interest Periods therefor, all as provided in
this Section 2.06.  The Borrower may elect different options with respect to
different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders holding the Loans comprising such
Borrowing, and the Loans comprising each such portion shall be considered a
separate Borrowing.

(b)        Interest Election Requests.  To make an election pursuant to this
Section 2.06, the Borrower shall notify the Administrative Agent of such
election by telephone by the time that a Borrowing Request would be required
under Section 2.03 if the Borrower were requesting a Borrowing of the Type
resulting from such election to be made on the effective date of such
election.  Each such telephonic Interest Election Request shall be irrevocable
and shall be confirmed promptly by hand delivery, telecopy or other electronic
communication to the Administrative Agent of a written Interest Election Request
in substantially the form of Exhibit D or otherwise acceptable to the
Administrative Agent and signed by the Borrower.

(c)        Information in Interest Election Requests.  Each telephonic and
written Interest Election Request shall specify the following information in
compliance with Section 2.02:

(i)       the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to Section 2.06(c)(iii) and Section
2.06(c)(iv) shall be specified for each resulting Borrowing);

(ii)      the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;

(iii)     whether the resulting Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing; and

(iv)     if the resulting Borrowing is a Eurodollar Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”.

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

(d)        Notice to Lenders by the Administrative Agent.  Promptly following
receipt of an Interest Election Request, the Administrative Agent shall advise
each Lender of the details thereof and of such Lender’s portion of each
resulting Borrowing.





38

--------------------------------------------------------------------------------

 

 

 

(e)        Effect of Failure to Delivery Timely Interest Election Request and
Events of Default on Interest Election.  If the Borrower fails to deliver a
timely Interest Election Request with respect to a Eurodollar Borrowing prior to
the end of the Interest Period applicable thereto, then, unless such Borrowing
is repaid as provided herein, at the end of such Interest Period such Borrowing
shall be converted to a Eurodollar Borrowing with an Interest Period of one
month.  Notwithstanding any contrary provision hereof, if an Event of Default
has occurred and is continuing and the Required Lenders have elected in writing
to the Administrative Agent to not allow such conversions or continuations,  no
outstanding Borrowing may be converted to or continued as a Eurodollar Borrowing
(and any Interest Election Request that requests the conversion of any Borrowing
to, or continuation of any Borrowing as, a Eurodollar Borrowing shall be
ineffective) and, unless repaid, each Eurodollar Borrowing shall be converted to
an ABR Borrowing at the end of the Interest Period applicable thereto.

SECTION 2.07  Termination, Reduction and Increase of Commitments.

(a)        Unless previously terminated, the Commitments shall terminate on the
Revolving Maturity Date.

(b)        The Borrower may at any time terminate, or from time to time reduce,
the Commitments; provided that (i) each reduction of the Commitments shall be in
an amount that is an integral multiple of $500,000 or in the amount of the total
Commitments then outstanding and (ii) the Borrower shall not terminate or reduce
the Commitments if, after giving effect to any concurrent prepayment of the
Loans in accordance with Section 2.10, the Total Revolving Exposure would exceed
the total Commitments.

(c)        The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under Section 2.07(b), at least three (3)
Business Days prior to the effective date of such termination or reduction,
specifying such election and the effective date thereof.  Promptly following
receipt of any notice, the Administrative Agent shall advise the Lenders of the
contents thereof.  Each notice delivered by the Borrower pursuant to this
Section shall be irrevocable; provided that a notice of termination of the
Commitments delivered by the Borrower may state that such notice is conditioned
upon the effectiveness of other credit facilities, in which case such notice may
be revoked by the Borrower (by notice to the Administrative Agent on or prior to
the specified effective date) if such condition is not satisfied.  Any
termination or reduction of the Commitments shall be permanent.  Each reduction
of the Commitments shall be made ratably among the Lenders in accordance with
their respective Commitments.

(d)        At any time prior to the expiration of the Revolving Availability
Period, and so long as no Default or Event of Default shall have occurred which
is continuing, the Borrower may elect to increase the aggregate of the
Commitments to an amount not exceeding $75,000,000 minus any reductions in the
Commitments pursuant to Section 2.07(b), provided that (i) the Borrower shall
give at least fifteen (15) Business Days’ prior written notice of such increase
to the Administrative Agent and each existing Lender, (ii) each existing Lender
shall have the right (but not the obligation) to subscribe to its pro rata share
of the proposed increase in the Commitments by giving





39

--------------------------------------------------------------------------------

 

 

 

written notice of such election to the Borrower and the Administrative Agent
within ten (10) Business Days after receipt of a notice from the Borrower as
above described and only if an existing Lender does not exercise such election
may the Borrower elect to add a new Lender, (iii) no Lender shall be required to
increase its Commitment unless it shall have expressly agreed to such increase
in writing, (iv) the addition of new Lenders shall be subject to the terms and
provisions of Section 9.04 as if such new Lenders were acquiring an interest in
the Loans by assignment from an existing Lender (to the extent applicable, i.e.,
required approvals, minimum amounts and the like), (v) the Borrower shall
execute and deliver such additional or replacement Notes and such other
documentation (including evidence of proper authorization) as may be reasonably
requested by the Administrative Agent, any new Lender or any Lender which is
increasing its Commitment, (vi) no Lender shall have any right to decrease its
Commitment as a result of such increase of the aggregate amount of the
Commitments, (vii) the Administrative Agent shall have no obligation to arrange,
find or locate any Lender or new bank or financial institution to participate in
any unsubscribed portion of such increase in the aggregate committed amount of
the Commitments, (viii) such option to increase the Commitments may only be
exercised twice and (ix) the consent of each Lender increasing its Commitment
shall be required for any increase of such Lender’s Commitment (such consent to
be given or denied in such increasing Lender’s sole discretion and subject to
such terms as such increasing Lender may then require).  The Borrower shall be
required to pay (or to reimburse each applicable Lender for) any breakage costs
incurred by any Lender in connection with the need to reallocate existing Loans
among the Lenders following any increase in the Commitments pursuant to this
provision.

SECTION 2.08  Repayment of Loans; Evidence of Debt.

(a)        The Borrower hereby unconditionally promises to pay to the
Administrative Agent for the account of each Lender the then unpaid principal
amount of each Loan of such Lender on the Revolving Maturity Date.

(b)        Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the Indebtedness of the Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.

(c)        The Administrative Agent shall maintain accounts in which it shall
record (i) the amount of each Loan made hereunder and the Type thereof, (ii) the
amount of any principal or interest due and payable or to become due and payable
from the Borrower to each Lender hereunder and (iii) the amount of any sum
received by the Administrative Agent hereunder for the account of the Lenders
and each Lender’s share thereof.

(d)        The entries made in the accounts maintained pursuant to Sections
2.08(b) or 2.08(c) shall be prima facie evidence of the existence and amounts of
the obligations recorded therein; provided that the failure of any Lender or the
Administrative Agent to maintain such accounts or





40

--------------------------------------------------------------------------------

 

 

 

any error therein shall not in any manner affect the obligation of the Borrower
to repay the Loans in accordance with the terms of this Agreement.

SECTION 2.09  [Intentionally Left Blank].

SECTION 2.10  Prepayment of Loans.

(a)        The Borrower shall have the right at any time and from time to time
to prepay any Borrowing in whole or in part without premium or penalty (except
with respect to any amounts due under Section 2.15), subject to the requirements
of this Section.

(b)        In the event and on such occasion that the sum of the Revolving
Exposures exceeds the total Commitments, the Borrower shall prepay Borrowings
(or, if no such Borrowings are outstanding, deposit cash collateral in an
account with the Administrative Agent pursuant to Section 2.04(j)) in an
aggregate amount equal to such excess.

(c)        If, (i) at any time when Total Revolving Exposure is greater than
zero, (ii) the Borrower and its Subsidiaries have a Consolidated Cash Balance in
excess of $20,000,000 in the aggregate at any time (such excess being referred
to herein as the “Excess Amount”),  and (iii) the Total Leverage Ratio as of the
most recently ended fiscal quarter for which financial statements have been
delivered is greater than 1.00 to 1.00, then the Borrower shall immediately
prepay the Borrowings in an amount equal to the Excess Amount.

(d)        Each prepayment of Borrowings pursuant to Section 2.10(b) and Section
2.10(c) shall be applied, first, ratably to any ABR Borrowings then outstanding,
and, second, ratably to any Eurodollar Borrowings then outstanding, and if more
than one Eurodollar Borrowing is then outstanding, to each such Eurodollar
Borrowing in order of priority beginning with the Eurodollar Borrowing with the
least number of days remaining in the Interest Period applicable thereto and
ending with the Eurodollar Borrowing with the most number of days remaining in
the Interest Period applicable thereto.

(e)        The Borrower shall notify the Administrative Agent by telephone
(confirmed by telecopy or email)  or email of any prepayment hereunder (a) in
the case of a Eurodollar Borrowing, not later than 11:00 a.m., Houston, Texas
time, three (3) Business Days before the date of prepayment and (b) in the case
of an ABR Borrowing, not later than 11:00 a.m., Houston, Texas time, on the date
of prepayment.  Each such notice shall be irrevocable and shall specify the
prepayment date, the principal amount of each Borrowing or portion thereof to be
prepaid and, in the case of a mandatory prepayment, a reasonably detailed
calculation of the amount of such prepayment; provided that, if a notice of
optional prepayment is given in connection with a conditional notice of
termination of the Commitments as contemplated by Section 2.07, then such notice
of prepayment may be revoked if such notice of termination is revoked in
accordance with Section 2.07.  Promptly following receipt of any such notice,
the Administrative Agent shall advise the Lenders of the contents thereof.  Each
partial prepayment of any Borrowing shall be in an amount that would be
permitted in the case of an advance of a Borrowing of the same Type as





41

--------------------------------------------------------------------------------

 

 

 

provided in Section 2.02, except as necessary to apply fully the required amount
of a mandatory prepayment.

(f)        All Swap Agreements and agreements governing Banking Services between
Borrower and any Lender (or any Affiliate of a Lender) are independent
agreements governed by the written provisions of said Swap Agreements and said
agreements governing Banking Services, which will remain in full force and
effect, unaffected by any repayment, prepayment, acceleration, reduction,
increase or change in the terms of the Obligations, except as otherwise
expressly provided in said Swap Agreements and said agreements governing Banking
Services, and any payoff statement relating to the Obligations shall not apply
to said Swap Agreements or agreements governing Banking Services except as
otherwise expressly provided in such payoff  statement.

SECTION 2.11  Fees.

(a)        The Borrower agrees to pay to the Administrative Agent for the
account of each Lender a commitment fee, which shall accrue at the Applicable
Commitment Fee on the average daily unused amount of the Commitment of such
Lender during the period from and including the date hereof to but excluding the
date on which such Commitment terminates.  Accrued commitment fees shall be
payable quarterly in arrears on the last Business Day of each March, June,
September and December (commencing on the first such date to occur after the
Effective Date) and on the date on which the Commitments terminate. All
commitment fees shall be computed on the basis of a year of 360 days and shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day). For purposes of computing such commitment fees, a
Commitment of a Lender shall be deemed to be used to the extent of the
outstanding Loans and LC Exposure of such Lender for purposes of calculating
fees due under this Section 2.11(a)).

(b)        The Borrower agrees to pay (i) to the Administrative Agent for the
account of each Lender a participation fee with respect to its participations in
Letters of Credit, which shall accrue at the same Applicable Rate used to
determine the interest rate applicable to Eurodollar Loans on the average daily
amount of such Lender’s LC Exposure (excluding any portion thereof attributable
to unreimbursed LC Disbursements) during the period from and including the
Effective Date to but excluding the later of the date on which such Lender’s
Commitment terminates and the date on which such Lender ceases to have any LC
Exposure (provided, however, that in no event shall the per annum fee for any
single Letter of Credit be less than $750, payable quarterly in arrears in
installments of $188 per quarter) and (ii) at any time or times that there shall
be two or more Lenders, to the Issuing Bank a fronting fee, which shall accrue
at the rate of 0.125% per annum on the average daily amount of the LC Exposure
(excluding any portion thereof attributable to unreimbursed LC Disbursements)
during the period from and including the Effective Date to but excluding the
later of the date of termination of the Commitments and the date on which there
ceases to be any LC Exposure, as well as the Issuing Bank’s standard fees with
respect to the amendment, renewal or extension of any Letter of Credit or
processing of drawings thereunder. Participation fees and fronting fees shall be
payable quarterly in arrears on





42

--------------------------------------------------------------------------------

 

 

 

the last Business Day of each March, June, September and December (commencing on
the first such date to occur after the Effective Date); provided that all such
fees shall be payable on the date on which the Commitments terminate and any
such fees accruing after the date on which the Commitments terminate shall be
payable on demand. Any other fees payable to the Issuing Bank pursuant to this
Section 2.11(b) shall be payable within 10 Business Days after demand. All
participation fees and fronting fees shall be computed on the basis of a year of
360 days and shall be payable for the actual number of days elapsed (including
the first day but excluding the last day).

(c)        The Borrower agrees to pay to the Administrative Agent, for its own
account, fees payable in the amounts and at the times separately agreed upon
between the Borrower and the Administrative Agent.

(d)        All fees payable hereunder shall be paid on the dates due, in
immediately available funds, to the Administrative Agent (or to the Issuing
Bank, in the case of fees payable to it) for distribution, in the case of
commitment fees and participation fees, to the Lenders entitled thereto.  Fees
paid shall not be refundable under any circumstances.

SECTION 2.12  Interest.

(a)        Interest Rate Options.

(i)       ABR Loans.  The Loans comprising each ABR Borrowing shall bear
interest at the Alternate Base Rate plus the Applicable Rate, but in no event to
exceed the Highest Lawful Rate.

(ii)      Eurodollar Loans.  The Loans comprising each Eurodollar Borrowing
shall bear interest at the Adjusted LIBO Rate for the Interest Period in effect
for such Borrowing plus the Applicable Rate, but in no event to exceed the
Highest Lawful Rate.

(b)        Notwithstanding the foregoing, if any Event of Default has occurred
which is continuing:

(i)       any overdue amount shall bear interest at a rate per annum that is (x)
in the case of overdue principal, the rate that would otherwise be applicable
thereto plus 2%, not to exceed the Highest Lawful Rate, or (y) in the case of
any other overdue amount, including overdue interest, to the extent permitted by
applicable law, the rate applicable to ABR Borrowings plus 2%, not to exceed the
Highest Lawful Rate (in each case, after as well as before judgment); and

(ii)      at the election of the Required Lenders, the entire unpaid principal
balance of the Loans shall bear interest at the rate that would otherwise be
applicable thereto plus 2%, not to exceed the Highest Lawful Rate (in each case,
after as well as before judgment).





43

--------------------------------------------------------------------------------

 

 

 

(c)        Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan and upon termination of the Commitments;
provided that (i) interest accrued pursuant to Section 2.12(b) shall be payable
on demand, (ii) in the event of any repayment or prepayment of any Loan (other
than a prepayment of a Loan prior to the end of the Revolving Availability
Period), accrued interest on the principal amount repaid or prepaid shall be
payable on the date of such repayment or prepayment and (iii) in the event of a
conversion of any Eurodollar Loan prior to the end of the current Interest
Period therefor, accrued interest on such Loan shall be payable on the effective
date of such conversion.

(d)        All computations of interest for Loans bearing interest by reference
to the Alternate Base Rate when the Alternate Base Rate is determined by the
Prime Rate shall be made on the basis of a year of 365 or 366 days, as the case
may be, and actual days elapsed.  All other interest hereunder shall be computed
on the basis of a year of 360 days.  Interest shall be payable for the actual
number of days elapsed (including the first day but excluding the last
day).  The applicable LIBO Rate shall be calculated by the Administrative Agent,
and such calculation shall be presumed correct absent manifest error.

(e)        Retroactive Adjustments of Applicable Margin.  In the event that any
financial statement or Compliance Certificate delivered pursuant to Section 5.01
is shown to be inaccurate (regardless of whether this Agreement or the
Commitments are in effect when such inaccuracy is discovered), and such
inaccuracy, if corrected, would have led to the application of a higher
Applicable Rate (as in effect at the time of such inaccuracy) for any period (an
“Applicable Period”) than the Applicable Rate applied for such Applicable
Period, then (i) the Borrower shall immediately deliver to the Administrative
Agent a corrected Compliance Certificate for such Applicable Period, (ii) the
Applicable Rate shall be determined as if such higher Applicable Rate that would
have applied were applicable for such Applicable Period (and in any event at the
highest level set forth in the definition of “Applicable Rate” if the inaccuracy
was the result of dishonesty, fraud or willful misconduct), and (iii) the
Borrower shall immediately, without further action by the Administrative Agent,
any Lender or the Issuing Bank, pay to the Administrative Agent for the account
of the applicable Lenders and the Issuing Bank, the accrued additional interest
and fees owing as a result of such increased Applicable Rate for such Applicable
Period.  This Section 2.12(e) shall not limit the rights of the Administrative
Agent and Lenders with respect to the rate of interest as set forth in Section
2.12(b) or Article 7.  The Borrower’s obligations under this Section
2.12(e) shall survive the termination of the Commitments and the repayment of
all other Obligations hereunder.

SECTION 2.13  Alternate Rate of Interest.  If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:

(a)        the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate for such Interest
Period; or





44

--------------------------------------------------------------------------------

 

 

 

(b)        the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or LIBO Rate, as applicable, for such Interest Period will
not adequately and fairly reflect the cost to such Lenders of making or
maintaining their Loans included in such Borrowing for such Interest Period;

(c)        then the Administrative Agent shall give notice thereof to the
Borrower and the Lenders by telephone, telecopy or other electronic transmission
as promptly as practicable thereafter and, until the Administrative Agent
notifies the Borrower and the Lenders that the circumstances giving rise to such
notice no longer exist, (i) any Interest Election Request that requests the
conversion of any Borrowing to, or continuation of any Borrowing as, a
Eurodollar Borrowing shall be ineffective (and such Borrowing shall be
automatically converted into ABR Loans on the last day of the applicable
Interest Period), and (ii) if any Borrowing Request requests a Eurodollar
Borrowing, such Borrowing shall be made as an ABR Borrowing; and

(d)        notwithstanding anything to the contrary in clauses (a), (b) and (c)
above, if the Administrative Agent has made the determination (such
determination to be conclusive absent manifest error) or the Required Lenders
notify the Administrative Agent that the Required Lenders have made the
determination, that (A) the circumstances described in clause (a) and (b) have
arisen and that such circumstances are unlikely to be temporary, (B) any
applicable interest rate specified herein is no longer a widely recognized
benchmark rate for newly originated loans in the U.S. syndicated loan market in
the applicable currency or (C) the applicable supervisor or administrator (if
any) of any applicable interest rate specified herein or any Governmental
Authority having, or purporting to have, jurisdiction over the Administrative
Agent has made a public statement identifying a specific date after which any
applicable interest rate specified herein shall no longer be used for
determining interest rates for loans in the U.S. syndicated loan market in the
applicable currency, then the Administrative Agent may, to the extent
practicable (subject to the consent of the Borrower and as determined by the
Administrative Agent to be generally in accordance with similar situations in
other transactions in which it is serving as administrative agent or otherwise
consistent with market practice generally), establish a replacement interest
rate (the “Replacement Rate”), in which case, the Replacement Rate shall,
subject to the next two sentences, replace such applicable interest rate for all
purposes under the Loan Documents unless and until (1) an event described in
clause (a) or (b) occurs with respect to the Replacement Rate or (2) the
Administrative Agent (or the Required Lenders through the Administrative Agent)
notifies the Borrower that the Replacement Rate does not adequately and fairly
reflect the cost to the Lenders of funding the Borrowings bearing interest at
the Replacement Rate.  In connection with the establishment and application of
the Replacement Rate, this Agreement and the other Loan Documents shall be
amended solely with the consent of the Administrative Agent and the Borrower, as
may be necessary or appropriate, in the opinion of the Administrative Agent, to
effect the provisions of this clause (d).  Notwithstanding anything to the
contrary in this Agreement or the other Loan Documents (including, without
limitation, Section 9.02), such amendment shall become effective without any
further action or consent of any other party to this Agreement so long as the
Administrative Agent shall not have received, within five Business Days of the
delivery of such amendment to the Lenders, written notices from such Lenders
that in the aggregate constitute Required Lenders, with each such notice stating
that such Lender objects to such amendment. To





45

--------------------------------------------------------------------------------

 

 

 

the extent the Replacement Rate is approved by the Administrative Agent and the
Borrower in connection with this clause (d), the Replacement Rate shall be
applied in a manner consistent with market practice; provided that, in each
case, to the extent such market practice is not administratively feasible for
the Administrative Agent, such Replacement Rate shall be applied as otherwise
reasonably determined by the Administrative Agent in consultation with the
Borrower (it being understood that any such modification by the Administrative
Agent shall not require the consent of, or consultation with, any of the
Lenders).  Notwithstanding anything to the contrary, if no Replacement Rate has
been determined and the circumstances under clauses (A), (B) or (C) above exist,
until a Replacement Rate shall have been determined in accordance with the terms
hereof, (x) the Borrower may revoke any pending Borrowing Request, (y) the
Borrower may revoke any notice that requests the conversion of any Loan to, or
continuation of any Loan as, a Eurodollar Loan (to the extent of the affected
Eurodollar Loan or Interest Periods) and (z) failing any revocation by the
Borrower pursuant to the immediately preceding clauses (x) or (y), if any
Borrowing Request requests a Eurodollar Loan, or conversion or continuation of a
Eurodollar Loan, such Loan shall be made as an ABR Loan in the amount specified
in such Borrowing Request.

SECTION 2.14  Increased Costs.

(a)        Increased Costs Generally.  If any Change in Law shall:

(i)       impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or advances, loans or other credit extended
or participated in by, any Lender (except any reserve requirement reflected in
the Adjusted LIBO Rate) or any Issuing Bank;

(ii)      subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

(iii)     impose on any Lender or any Issuing Bank or the London interbank
market any other condition, cost or expense (other than Taxes) affecting this
Agreement or Loans made by such Lender or any Letter of Credit or participation
therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Credit Party of making, converting to, continuing or
maintaining any Loan or of maintaining its obligation to make any such Loan, or
to increase the cost to such Lender, such Issuing Bank or other Credit Party of
participating in, issuing or maintaining any Letter of Credit (or of maintaining
its obligation to participate in or to issue any Letter of Credit) or to reduce
the amount of any sum received or receivable by such Lender or such other Credit
Party (whether of principal, interest or otherwise), then the Borrower will pay
to such Lender or such other Credit Party such additional





46

--------------------------------------------------------------------------------

 

 

 

amount or amounts as will compensate such Lender or such other Credit Party for
such additional costs incurred or reduction suffered.

(b)        Capital Requirements.  If any Lender or Issuing Bank determines that
any Change in Law regarding capital or liquidity requirements has or would have
the effect of reducing the rate of return on such Lender’s or Issuing Bank’s
capital or on the capital of such Lender’s or Issuing Bank’s holding company, if
any, as a consequence of this Agreement, the Commitments of such Lender or the
Loans made by, or participations in Letters of Credit held by, such Lender, or
the Letters of Credit issued by any Issuing Bank, to a level below that which
such Lender or Issuing Bank or such Lender’s or Issuing Bank’s holding company
could have achieved but for such Change in Law (taking into consideration such
Lender’s or Issuing Bank’s policies and the policies of such Lender’s or Issuing
Bank’s holding company with respect to capital adequacy or liquidity), then from
time to time the Borrower will pay to such Lender or Issuing Bank, as the case
may be, such additional amount or amounts as will compensate such Lender or
Issuing Bank or such Lender’s or Issuing Bank’s holding company for any such
reduction suffered.

(c)        Certificates for Reimbursement.  A certificate of a Lender or Issuing
Bank setting forth the amount or amounts necessary to compensate such Lender or
Issuing Bank or its holding company, as the case may be, as specified in Section
2.14(a) or Section 2.14(b) shall be delivered to the Borrower and shall be
conclusive absent manifest error.  The Borrower shall pay such Lender or Issuing
Bank, as the case may be, the amount shown as due on any such certificate within
10 days after receipt thereof.

(d)        Effect of Failure or Delay in Requesting Compensation.  Failure or
delay on the part of any Lender or Issuing Bank to demand compensation pursuant
to this Section 2.14 shall not constitute a waiver of such Lender’s or Issuing
Bank’s right to demand such compensation; provided that the Borrower shall not
be required to compensate a Lender or Issuing Bank pursuant to this Section 2.14
for any increased costs or reductions incurred more than 180 days prior to the
date that such Lender or Issuing Bank, as the case may be, notifies the Borrower
of the Change in Law giving rise to such increased costs or reductions and of
such Lender’s or Issuing Bank’s intention to claim compensation therefor;
provided further that, if the Change in Law giving rise to such increased costs
or reductions is retroactive, then the 180 day period referred to above shall be
extended to include the period of retroactive effect thereof.

SECTION 2.15  Break Funding Payments.  In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default), (b)
the conversion of any Eurodollar Loan into an ABR Loan other than on the last
day of the Interest Period applicable thereto, (c) the failure to borrow,
convert, continue or prepay any Eurodollar Loan on the date specified in any
notice delivered pursuant hereto, or (d) the assignment of any Eurodollar Loan
other than on the last day of the Interest Period applicable thereto as a result
of a request by the Borrower pursuant to Section 2.06 then, in any such event,
the Borrower shall compensate each Lender for the loss, cost and expense
attributable to such event.  In the case of a Eurodollar Loan, such loss, cost
or expense to any Lender shall be deemed to include an amount determined by such
Lender to be the excess, if any,





47

--------------------------------------------------------------------------------

 

 

 

of (i) the amount of interest which would have accrued on the principal amount
of such Loan had such event not occurred, at the Adjusted LIBO Rate that would
have been applicable to such Loan, for the period from the date of such event to
the last day of the then current Interest Period therefor (or, in the case of a
failure to borrow, convert or continue, for the period that would have been the
Interest Period for such Loan), over (ii) the amount of interest which would
accrue on such principal amount for such period at the interest rate which such
Lender would bid were it to bid, at the commencement of such period, for dollar
deposits of a comparable amount and period from other banks in the eurodollar
market.

A certificate of any Lender setting forth any amount or amounts that such Lender
is entitled to receive pursuant to this Section 2.15 and demonstrating, in
reasonable detail, the computation of such amount or amounts shall be delivered
to the Borrower and shall be conclusive absent manifest error.  The Borrower
shall pay such Lender the amount shown as due on any such certificate within 10
days after receipt thereof.

SECTION 2.16  Taxes.

(a)        Any and all payments by or on account of any obligation of any Loan
Party under any Loan Document shall be made without deduction or withholding for
any Taxes, except as required by applicable law.  If any applicable law (as
determined in the good faith discretion of an applicable withholding agent)
requires the deduction or withholding of any Tax from any such payment by a
withholding agent, then the applicable withholding agent shall be entitled to
make such deduction or withholding and shall timely pay the full amount deducted
or withheld to the relevant Governmental Authority in accordance with applicable
law and, if such Tax is an Indemnified Tax, then the sum payable by the
applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

(b)        The Loan Parties shall timely pay to the relevant Governmental
Authority in accordance with applicable law, or at the option of the
Administrative Agent timely reimburse it for, Other Taxes.

(c)        As soon as practicable after any payment of Taxes by any Loan Party
to a Governmental Authority pursuant to this Section, such Loan Party shall
deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.

(d)        The Borrower shall  indemnify each Recipient, within 10 days after
demand therefor, for the full amount of any Indemnified Taxes (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section) payable or paid by such Recipient or required to be withheld
or deducted from a payment to such Recipient and any





48

--------------------------------------------------------------------------------

 

 

 

reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority.  A certificate as to the amount of such payment
or liability delivered to the Borrower by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.

(e)        Each Lender shall severally indemnify the Administrative Agent,
within 10 days after demand therefor, for (i) any Indemnified Taxes attributable
to such Lender (but only to the extent that the Borrower has not already
indemnified the Administrative Agent for such Indemnified Taxes and without
limiting the obligation of the Borrower to do so), (ii) any Taxes attributable
to such Lender’s failure to comply with the provisions of Section 9.04(c)
relating to the maintenance of a Participant Register and (iii) any Excluded
Taxes attributable to such Lender, in each case, that are payable or paid by the
Administrative Agent in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate as to the amount of such payment or liability
delivered to any Lender by the Administrative Agent shall be conclusive absent
manifest error.  Each Lender hereby authorizes the Administrative Agent to set
off and apply any and all amounts at any time owing to such Lender under any
Loan Document or otherwise payable by the Administrative Agent to such Lender
from any other source against any amount due to the Administrative Agent under
this Section 2.16(e).

(f)        (i)  Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation as reasonably requested by the Borrower or
the Administrative Agent as will permit such payments to be made without
withholding or at a reduced rate of withholding.  In addition, any Lender, if
reasonably requested by the Borrower or the Administrative Agent, shall deliver
such other documentation prescribed by applicable law or reasonably requested by
the Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.  Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Sections 2.16(f)(ii)(A),  (ii)(B),  (ii)(C) and (ii)(D) below)
shall not be required if in the relevant Lender’s reasonable judgment such
completion, execution or submission would subject such Lender to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender.

(ii)       Without limiting the generality of the foregoing, in the event that
the Borrower is a U.S. Person:

(A)       any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed copies
of IRS Form





49

--------------------------------------------------------------------------------

 

 

 

W-9 certifying that such Lender is exempt from U.S. federal backup withholding
tax;

(B)       any Foreign Lender shall, to the extent it is legally entitled to do
so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

(1)       in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W-8BEN-E or IRS
Form W-8BEN (or any successor form) establishing an exemption from, or reduction
of, U.S. federal withholding Tax pursuant to the “interest” article of such tax
treaty and (y) with respect to any other applicable payments under any Loan
Document, IRS Form W-8BEN-E or IRS Form W-8BEN (or any successor form)
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;

(2)       in the case of a Foreign Lender claiming that interest paid under this
Agreement is exempt from United States withholding Tax because it is effectively
connected with a United States trade or business of such Foreign Lender,
executed copies of IRS Form W-8ECI (or any successor form);

(3)       in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit E-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed
copies of IRS Form W-8BEN-E, IRS Form W-8BEN, IRS Form W-8EXP or Form W-8IMY
(with proper attachments as applicable) (or any successor form); or

(4)       to the extent a Foreign Lender is not the beneficial owner, executed
copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN-E,
IRS Form W-8BEN, IRS Form W-8EXP (or any successor form), a U.S. Tax Compliance
Certificate





50

--------------------------------------------------------------------------------

 

 

 

substantially in the form of Exhibit E-2 or Exhibit E-3, IRS Form W-9, and/or
other certification documents from each beneficial owner, as applicable;
provided that if such Foreign Lender is a partnership and one or more direct or
indirect partners of such Foreign Lender are claiming the portfolio interest
exemption, such Foreign Lender may provide a U.S. Tax Compliance Certificate
substantially in the form of Exhibit E-4 on behalf of each such direct and
indirect partner;

(C)       any Foreign Lender shall, to the extent it is legally entitled to do
so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

(D)       if a payment made to a Lender under any Loan Document would be subject
to U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment.  Solely for purposes of
this clause (D), “FATCA” shall include any amendments made to FATCA after the
date of this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

(g)        If any party determines, in its sole discretion exercised in good
faith, that it has received a refund of any Taxes as to which it has been
indemnified pursuant to this Section (including by the payment of additional
amounts pursuant to this Section), it shall pay to the





51

--------------------------------------------------------------------------------

 

 

 

indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund).  Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this Section 2.16(g)  (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority.  Notwithstanding anything to the contrary
in this Section 2.16(g), in no event will the indemnified party be required to
pay any amount to an indemnifying party pursuant to this Section 2.16(g) the
payment of which would place the indemnified party in a less favorable net
after-Tax position than the indemnified party would have been in if the Tax
subject to indemnification and giving rise to such refund had not been deducted,
withheld or otherwise imposed and the indemnification payments or additional
amounts with respect to such Tax had never been paid.  This paragraph shall not
be construed to require any indemnified party to make available its Tax returns
(or any other information relating to its Taxes that it deems confidential) to
the indemnifying party or any other Person.

(h)        Each party’s obligations under this Section shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.

(i)         For purposes of this Section, the term “Lender” includes any Issuing
Bank and the term “applicable law” includes FATCA.

SECTION 2.17  Payments Generally; Pro Rata Treatment; Sharing of Set-offs.

(a)        The Borrower shall make each payment required to be made by it
hereunder or under any other Loan Document (whether of principal, interest, fees
or reimbursement of LC Disbursements, or of amounts payable under Section 2.14,
 Section 2.15,  Section 2.16, or otherwise) by the time expressly required
hereunder or under such other Loan Document for such payment (or, if no such
time is expressly required, prior to 2:00 p.m., Houston, Texas time), on the
date when due, in immediately available funds, without set off, deduction or
counterclaim. Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon. All
such payments shall be made to the Administrative Agent at its offices specified
in Section 9.01(a), except payments to be made directly to the Issuing Bank as
expressly provided herein and except that payments pursuant to Sections 2.14,
 2.15,  2.16 and 9.03 shall be made directly to the Persons entitled thereto and
payments pursuant to other Loan Documents shall be made to the Persons specified
therein. The Administrative Agent shall distribute any such payments received by
it for the account of any other Person to the appropriate recipient promptly
following receipt thereof. If any payment under any Loan Document shall be due
on a day that is not a Business Day, the date for payment shall be extended to
the next succeeding Business Day,





52

--------------------------------------------------------------------------------

 

 

 

and, in the case of any payment accruing interest, interest thereon shall be
payable for the period of such extension. All payments under each Loan Document
shall be made in dollars.

(b)        If at any time insufficient funds are received by and available to
the Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees and other Obligations then due, such funds
shall be applied (i) first, towards payment of interest and fees then due
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of interest and fees then due to such parties, and (ii) second, towards
payment of principal and unreimbursed LC Disbursements and other Obligations
then due, ratably among the parties entitled thereto in accordance with the
amounts of principal and unreimbursed LC Disbursements and other Obligations
then due to such parties.

(c)        If any Lender shall, by exercising any right of set off or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Loans or participations in LC Disbursements, resulting in
such Lender receiving payment of a greater proportion of the aggregate amount of
its Loans and participations in LC Disbursements and accrued interest thereon
than the proportion received by any other Lender, then the Lender receiving such
greater proportion shall purchase (for cash at face value) participations in the
Loans and participations in LC Disbursements of other Lenders to the extent
necessary so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans and participations in LC
Disbursements; provided that (i) if any such participations are purchased and
all or any portion of the payment giving rise thereto is recovered, such
participations shall be rescinded and the purchase price restored to the extent
of such recovery, without interest, and (ii) the provisions of this Section
2.17(c) shall not be construed to apply to any payment made by the Borrower
pursuant to and in accordance with the express terms of this Agreement or any
payment obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans or participations in LC Disbursements to any
assignee or participant, other than to the Borrower or any other Loan Party or
Affiliate thereof (as to which the provisions of this Section 2.17(c) shall
apply). Each Lender agrees that it will not exercise any right of set-off or
counterclaim or otherwise obtain payment in respect of any Obligation owed to it
other than principal of and interest accruing on the Loans and participations in
the LC Disbursements, unless all of the outstanding principal of and accrued
interest on the Loans and LC Disbursements have been paid in full. The Borrower
consents to the foregoing and agrees, to the extent it may effectively do so
under applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against the Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.

(d)        Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the Issuing Bank hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders or the Issuing Bank,
as the case may be, the amount due. If the Borrower has not in fact made such
payment when due, then





53

--------------------------------------------------------------------------------

 

 

 

each of the Lenders or the Issuing Bank, as the case may be, severally agrees to
repay to the Administrative Agent forthwith on demand the amount so distributed
to such Lender or Issuing Bank with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.

(e)        If any Lender shall fail to make any payment required to be made by
it pursuant to this Agreement, then the Administrative Agent may, in its
discretion (and notwithstanding any contrary provision hereof), (i) apply any
amounts thereafter received by the Administrative Agent for the account of such
Lender for the benefit of the Administrative Agent to satisfy such Lender’s
obligations to it under this Agreement until all such unsatisfied obligations
are fully paid, and/or (ii) hold any such amounts in a segregated account as
cash collateral for, and application to, any future funding obligations of such
Lender under this Agreement, in the case of each of clauses (i) and (ii) above,
in any order as determined by the Administrative Agent in its discretion.

(f)        Notwithstanding the foregoing, amounts received from any Loan Party
that is not a Qualified ECP Loan Party shall not be applied to any Excluded Swap
Obligation of such Loan Party.

SECTION 2.18  Mitigation Obligations; Replacement of Lenders.

(a)        If the Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 2.16, then such Lender shall use reasonable
efforts to designate a different lending office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or Affiliates, if, in the judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 2.16 in the future and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender.  The Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.

(b)        If the Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 2.16,  if the Borrower is required to make any
payment pursuant to Section 2.14,  or if any Lender becomes a Defaulting Lender,
then the Borrower may, at its sole expense and effort, upon notice to such
Lender and the Administrative Agent, require such Lender to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in Section 9.04), all its interests, rights (other than its existing rights to
payments pursuant to Section 2.16) and obligations under this Agreement to an
assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that (i) the Borrower
shall have received the prior written consent of the Administrative Agent (and,
if a Commitment is being assigned, the Issuing Bank), which consent shall not
unreasonably be withheld, (ii) such assignor Lender shall have received payment
of an amount equal to the outstanding principal of its Loans





54

--------------------------------------------------------------------------------

 

 

 

and participations in LC Disbursements, accrued interest thereon, accrued fees
and all other amounts payable to it hereunder (including any amounts under
Section 2.15), from the assignee (to the extent of such outstanding principal
and accrued interest and fees) or the Borrower (in the case of all other
amounts) and (iii) in the case of any such assignment resulting from payments
required to be made pursuant to Section 2.16, such assignment will result in a
reduction in such compensation or payments. A Lender shall not be required to
make any such assignment and delegation if, prior thereto, as a result of a
waiver by such Lender, the circumstances entitling the Borrower to require such
assignment and delegation cease to apply.

SECTION 2.19  [Intentionally Left Blank].

SECTION 2.20  Defaulting Lender.  Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:

(a)        fees shall cease to accrue on the unfunded portion of any Commitment
of such Defaulting Lender pursuant to this Agreement;

(b)        the Commitments and Revolving Exposure of such Defaulting Lender
shall not be included in determining whether the Required Lenders have taken or
may take any action hereunder (including any consent to any amendment, waiver or
other modification pursuant to Section 9.02); provided, that in the case of an
amendment, waiver or other modification requiring the consent of all Lenders or
of each Lender affected thereby, the Defaulting Lender’s consent shall be only
be required with respect to (i) a proposed increase or extension of such
Defaulting Lender’s Commitments and (ii) a proposed reduction or excuse, or a
proposed postponement of the scheduled date of payment, of the principal amount
of, or interest or fees payable on, any Loans or LC Disbursements as to any such
Defaulting Lender;

(c)        if any LC Exposure exists at the time a Lender becomes a Defaulting
Lender then:

(i)       all or any part of the LC Exposure of such Defaulting Lender shall be
reallocated among the non-Defaulting Lenders in accordance with their respective
Applicable Percentages but only (x) to the extent that such reallocation does
not, as to any non-Defaulting Lender, cause such non-Defaulting Lender’s
Revolving Exposure to exceed its Commitment and (y) if the conditions set forth
in Section 4.03 are satisfied at that time;

(ii)      if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within one (1) Business Day following
notice by the Administrative Agent, cash collateralize for the benefit of the
Issuing Bank only the Borrower’s obligations corresponding to such Defaulting
Lender’s LC Exposure (after giving effect to any partial reallocation pursuant
to clause (i) above) in accordance with the procedures set forth in Section
2.04(j) for so long as such LC Exposure is outstanding;





55

--------------------------------------------------------------------------------

 

 

 

(iii)     if the Borrower cash collateralizes any portion of such Defaulting
Lender’s LC Exposure pursuant to this Section 2.20(c), the Borrower shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 2.11 with
respect to such Defaulting Lender’s LC Exposure during the period such
Defaulting Lender’s LC Exposure is cash collateralized;

(iv)     if the LC Exposure of the non-Defaulting Lenders is reallocated
pursuant to this Section 2.20(c), then the fees payable to the Lenders pursuant
to Section 2.11 shall be adjusted in accordance with such non-Defaulting
Lenders’ Applicable Percentages; and

(v)      if all or any portion of such Defaulting Lender’s LC Exposure is
neither cash collateralized nor reallocated pursuant to this Section 2.20(c),
then, without prejudice to any rights or remedies of the Issuing Bank or any
Lender hereunder, all fees that otherwise would have been payable to such
Defaulting Lender (solely with respect to the portion of such Defaulting
Lender’s Commitments that were utilized by such LC Exposure and any applicable
letter of credit fees) with respect to such Defaulting Lender’s LC Exposure
shall be payable to the Issuing Bank until and to the extent that such LC
Exposure is cash collateralized and/or reallocated; and

(d)        so long as any Lender is a Defaulting Lender, the Issuing Bank shall
not be required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure and each Defaulting Lender’s then
outstanding LC Exposure will be 100% covered by the Commitments of the
non-Defaulting Lenders and/or cash collateral will be provided by the Borrower
in accordance with Section 2.20(c), and LC Exposure related to any newly issued
or increased Letter of Credit shall be allocated among non-Defaulting Lenders in
a manner consistent with Section 2.20(c)(i) (and Defaulting Lenders shall not
participate therein).

If (i) a Bankruptcy Event with respect to any Lender Parent shall occur
following the date hereof and for so long as such event shall continue or (ii)
the Issuing Bank has a good faith belief that any Lender has defaulted in
fulfilling its obligations under one or more other agreements in which such
Lender commits to extend credit, the Issuing Bank shall not be required to
issue, amend or increase any Letter of Credit, unless the Issuing Bank shall
have entered into arrangements with the Borrower or such Lender, satisfactory to
the Issuing Bank to defease any risk to it in respect of such Lender hereunder.

In the event that the Administrative Agent, the Borrower and the Issuing Bank
each agrees that a Defaulting Lender has adequately remedied all matters that
caused such Lender to be a Defaulting Lender, then the LC Exposure of the
Lenders shall be readjusted to reflect the inclusion of such Lender’s Commitment
and on such date such Lender shall purchase at par such of the Loans of the
other Lenders as the Administrative Agent shall determine may be necessary in
order for such Lender to hold such Loans in accordance with its Applicable
Percentage.





56

--------------------------------------------------------------------------------

 

 

 

ARTICLE III

Representations and Warranties

The Borrower represents and warrants to the Lenders that:

SECTION 3.01  Organization; Powers.  Each of the Borrower and the other
applicable Loan Parties is duly organized, validly existing and in good standing
under the laws of the jurisdiction of its organization, has all requisite power
and authority to carry on its business as now conducted and, except where the
failure to do so would not reasonably be expected to result in a Material
Adverse Effect, is qualified to do business in, and is in good standing in,
every jurisdiction where such qualification is required.

SECTION 3.02  Authorization; Enforceability.  The Transactions to be entered
into by each Loan Party are within such Loan Party’s powers and have been duly
authorized by all necessary corporate or limited liability company action.  This
Agreement has been duly executed and delivered by the Borrower and constitutes,
and each other Loan Document to which any Loan Party is to be a party, when
executed and delivered by such Loan Party, will constitute, a legal, valid and
binding obligation of the Borrower or such Loan Party (as the case may be),
enforceable in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.

SECTION 3.03  Governmental Approvals; No Conflicts.  The Transactions (a) do not
require any material consent or approval of, registration or filing with, or any
other action by, any Governmental Authority, except such as have been obtained
or made and are in full force and effect and except filings necessary to perfect
Liens created under the Loan Documents, (b) will not violate any applicable law
or regulation or the charter, by-laws or other organizational documents of the
Borrower or any other applicable Loan Party or any order of any Governmental
Authority in each case, as are applicable to the Borrower and the Loan Parties,
(c) will not violate or result in a default under any material indenture,
agreement or other instrument binding upon the Borrower or any other Loan Party
or their assets, or give rise to a right thereunder to require any payment to be
made by the Borrower or any other Loan Party, and (d) will not result in the
creation or imposition of any Lien on any asset of the Borrower or any other
Loan Party, except Liens created under the Loan Documents.

SECTION 3.04  Financial Condition.  The Borrower has heretofore furnished to the
Lenders Borrower’s consolidated balance sheet and statements of income, equity
and cash flows as of and for the fiscal year ended December 31, 2018, certified
by its chief financial officer. Such financial statements present fairly, in all
material respects, the financial position and results of operations and cash
flows of the Borrower and its consolidated Subsidiaries as of such dates and for
such periods in accordance with GAAP, subject to year-end audit adjustments and
the absence of footnotes in the case of the statements referred to in clause (2)
above.  Since December 31, 2018, there has been no material adverse change in
the business, assets, operations, prospects or condition, financial or
otherwise, of the Borrower and its Subsidiaries, taken as a whole. Except





57

--------------------------------------------------------------------------------

 

 

 

as set forth on Schedule 6.01, after giving effect to the Transactions, none of
the Borrower or its Subsidiaries has, as of the Effective Date, any material
contingent liabilities or unrealized losses.

SECTION 3.05  Properties.

(a)        As of the Effective Date, the Borrower and each other Loan Party has
good title to, or valid leasehold interests in, all of its real and personal
property material to its business, except for minor defects in title that do not
interfere with its ability to conduct its business as currently conducted or to
utilize such properties for their intended purposes.

(b)        The Borrower and each other Loan Party owns, or is licensed to use,
all trademarks, trade names, copyrights, patents and other intellectual property
material to its business, and the use thereof by the Borrower and each other
Loan Party does not infringe upon the rights of any other Person, except for any
such infringements that could not reasonably be expected to result in a Material
Adverse Effect.

SECTION 3.06  Litigation and Environmental Matters.

(a)        There are no actions, suits or proceedings by or before any
arbitrator or Governmental Authority pending against or, to the knowledge of the
Borrower, threatened in writing against or directly  affecting the Borrower or
any other Loan Party (i) as to which there is a reasonable possibility of an
adverse determination and that, if adversely determined, could reasonably be
expected to result in a Material Adverse Effect or (ii) that directly involve
any of the Loan Documents or the Transactions.

(b)        Except with respect to any other matters that could not reasonably be
expected to result in a Material Adverse Effect, neither the Borrower nor any
other Loan Party (i) has failed to comply with any Environmental Law or to
obtain, maintain or comply with any permit, license or other approval required
under any Environmental Law, (ii) has become subject to any Environmental
Liability, (iii) has received notice of any claim with respect to any
Environmental Liability or (iv) knows of any basis for any Environmental
Liability.

SECTION 3.07  Compliance with Laws and Agreements.  The Borrower and each other
Loan Party is in compliance with all laws, regulations and orders of any
Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to do so could not reasonably be expected to result in a Material
Adverse Effect.  No Default has occurred and is continuing.  Without limiting
the foregoing, Borrower represents and warrants that each Loan Party is in
material compliance with all applicable Bank Secrecy Act and anti-money
laundering laws and regulations and is in compliance, in all material respects,
with the Patriot Act.

SECTION 3.08  Investment Company Status.  Neither the Borrower nor any other
Loan Party is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940.





58

--------------------------------------------------------------------------------

 

 

 

SECTION 3.09  Taxes.  The Borrower and each other Loan Party has timely (taking
into account any valid extensions) filed or caused to be filed all Tax returns
and reports required to have been filed and has paid or caused to be paid all
Taxes required to have been paid by it, except (a) Taxes that are being
contested in good faith by appropriate proceedings and for which the Borrower or
such other Loan Party, as applicable, has set aside on its books adequate
reserves or (b) to the extent that the failure to do so could not reasonably be
expected to result in a Material Adverse Effect.

SECTION 3.10  ERISA.  No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect.  To the extent applicable, the present
value of all accumulated benefit obligations under each Plan (based on the
assumptions used for purposes of Statement of Financial Accounting Standards No.
87) did not, as of the date of the most recent financial statements reflecting
such amounts, exceed the fair market value of the assets of such Plan, and the
present value of all accumulated benefit obligations of all underfunded Plans
(based on the assumptions used for purposes of Statement of Financial Accounting
Standards No. 87) did not, as of the date of the most recent financial
statements reflecting such amounts, exceed the fair market value of the assets
of all such underfunded Plans, in each of such cases so as to cause a Material
Adverse Effect.

SECTION 3.11  Disclosure.  As of the Effective Date, the Borrower has disclosed
to the Lenders all agreements, instruments and corporate or other restrictions
to which the Borrower or any other Loan Party is subject, and all other matters
known to any of them, that could, in each case, reasonably be expected to result
in a Material Adverse Effect.  None of the reports, financial statements,
certificates or other information furnished by or on behalf of any Loan Party to
the Administrative Agent or any Lender in connection with the negotiation of
this Agreement or any other Loan Document or delivered hereunder or thereunder
(as modified or supplemented by other information so furnished) contains any
material misstatement of fact or omits to state any material fact necessary to
make the statements therein, taken as a whole, in the light of the circumstances
under which they were made, not misleading in any material respect; provided,
however, that with respect to projected financial information, the Borrower
represents only that such information was prepared in good faith based upon
assumptions believed to be reasonable at the time.  As of the Effective Date,
the information included in the Beneficial Ownership Certification is true and
correct in all respects.

SECTION 3.12  Subsidiaries.  As of the Effective Date, the Borrower has no
Subsidiaries other than as set forth on Schedule 3.12 hereto.  The Borrower owns
all of the Equity Interests in and to each Subsidiary listed on Schedule 3.12
hereto.

SECTION 3.13  Insurance.  As of the Effective Date, all premiums due in respect
of all insurance maintained by the Borrower and each other Loan Party have been
paid.

SECTION 3.14  Labor Matters.  As of the Effective Date, there are no strikes,
lockouts or slowdowns against the Borrower or any other Loan Party pending or,
to the knowledge of the





59

--------------------------------------------------------------------------------

 

 

 

Borrower, threatened.  The hours worked by and payments made to employees of the
Borrower and the other Loan Parties have not been in violation of the Fair Labor
Standards Act or any other applicable Federal, state, local or foreign law
dealing with such matters, except where such violation could not reasonably be
expected to have a Material Adverse Effect.  All payments due from the Borrower
or any other Loan Party, or for which any claim may be made against the Borrower
or any other Loan Party, on account of wages and employee health and welfare
insurance and other benefits, have been paid or accrued as a liability on the
books of the Borrower or such other Loan Party, except where the failure to do
so could not reasonably be expected to have a Material Adverse Effect.  The
consummation of the Transactions will not give rise to any right of termination
or right of renegotiation on the part of any union under any collective
bargaining agreement to which the Borrower or any other Loan Party is bound,
except where such right could not reasonably be expected to have a Material
Adverse Effect.

SECTION 3.15  Solvency.  Immediately after the consummation of the Transactions
to occur on the Effective Date and immediately following the making of each Loan
and after giving effect to the application of the proceeds of such Loans, (a)
the fair value of the assets of each Loan Party, at a fair valuation, will
exceed its debts and liabilities, subordinated, contingent or otherwise; (b) the
present fair saleable value of the property of each Loan Party will be greater
than the amount that will be required to pay the probable liability of its debts
and other liabilities, subordinated, contingent or otherwise, as such debts and
other liabilities become absolute and matured; (c) each Loan Party will be able
to pay its debts and liabilities, subordinated, contingent or otherwise, as such
debts and liabilities become absolute and matured; and (d) each Loan Party will
not have unreasonably small capital with which to conduct the business in which
it is engaged as such business is now conducted and is proposed to be conducted
following the Effective Date.

SECTION 3.16  Material Property Subject to Security Documents.  The Collateral
constitutes all of the real and material personal property owned by any Obligor
(other than Excluded Assets).

SECTION 3.17  Property of Foreign Subsidiaries.  As of the Effective Date, the
aggregate book value of the total assets owned by Foreign Subsidiaries of
Borrower is no greater than 5% of the aggregate book value of the total assets
owned by Borrower and all of its Subsidiaries.

SECTION 3.18  Property of Immaterial Subsidiaries.  As of the Effective Date,
the aggregate of all revenues of the Immaterial Subsidiaries for the twelve
month period ending on the last day of the most recently ended fiscal quarter of
the Borrower did not exceed $100,000 and the aggregate value of assets owned by
the Immaterial Subsidiaries as of the last day of such fiscal quarter did not
exceed $250,000.

SECTION 3.19  Anti-Corruption Laws and Sanctions.  Each Loan Party has
implemented and maintains in effect policies and procedures designed to ensure
compliance by each Loan Party and their respective directors, officers,
employees and agents with Anti-Corruption Laws and applicable Sanctions, and
each Loan Party and their respective officers and directors and, to the
knowledge of the Borrower, any of their respective employees and  agents, are in
compliance with





60

--------------------------------------------------------------------------------

 

 

 

Anti-Corruption Laws and applicable Sanctions in all material respects.  None of
(a) any Loan Party or any of their respective directors, officers or employees,
or (b) to the knowledge of the Borrower, any agent of any Loan Party that will
act in any capacity in connection with or benefit from the credit facility
established hereby, is a Sanctioned Person.  No Borrowing or Letter of Credit,
use of proceeds or Transaction will violate Anti-Corruption Laws or applicable
Sanctions.

SECTION 3.20  EEA Financial Institution.  No Loan Party is an EEA Financial
Institution.

ARTICLE IV

Conditions

SECTION 4.01  Effective Date.  This Agreement shall not become effective until
the date on which each of the following conditions is satisfied (or waived in
accordance with Section 9.02):

(a)        The Administrative Agent (or its counsel) shall have received from
each party hereto counterparts of this Agreement signed on behalf of such party.

(b)        The Administrative Agent (or its counsel) shall have received from
Borrower an original of each Note signed on behalf of Borrower.

(c)        The Administrative Agent (or its counsel) shall have received from
Borrower and from each other party to the Loan Documents (other than the Notes)
either (i) counterparts of each applicable Loan Document signed on behalf of
such party or (ii) written evidence satisfactory to the Administrative Agent
(which may include telecopy transmission of a signed signature page of the
applicable Loan Document) that such party has signed counterparts of such Loan
Document.

(d)        The Administrative Agent shall have received such documents and
certificates as the Administrative Agent or its counsel may reasonably request
relating to the organization, existence and good standing of each Loan Party,
the authorization of the Transactions and any other legal matters relating to
the Loan Parties, the Loan Documents or the Transactions, all in form and
substance satisfactory to the Administrative Agent and its counsel.

(e)        The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by an appropriate officer or other responsible party
acceptable to Administrative Agent on behalf of Borrower, confirming compliance
with the applicable conditions set forth in this Article IV.

(f)        The Administrative Agent shall have received all fees and other
amounts due and payable on or prior to the Effective Date, including, to the
extent invoiced, reimbursement or payment of all out of pocket expenses
(including fees, charges and disbursements of counsel) required to be reimbursed
or paid by any Loan Party hereunder or under any other Loan Document.

(g)        The Administrative Agent shall have received each of the following:





61

--------------------------------------------------------------------------------

 

 

 

(i)       to the extent applicable, certificates representing all of the
outstanding Equity Interests in each Subsidiary of Borrower as of the Effective
Date (other than Equity Interests included in the Excluded Assets) and powers of
attorney, endorsed in blank, with respect to such certificates;

(ii)      all documents and instruments, including Uniform Commercial Code
financing statements, required by law or reasonably requested by the
Administrative Agent to be filed, registered or recorded to create or perfect
the Liens intended to be created under the Security Documents;

(iii)     executed agreements whereby each warehouseman, bailee, agent or
processor which is an Affiliate of any Loan Party and which has possession of
any property of the Borrower or any of its Subsidiaries has subordinated any
Lien such warehouseman, bailee, agent or processor may claim therein and agreed
to hold all such property for the Administrative Agent’s account subject to the
Administrative Agent’s instruction and executed landlord waiver or subordination
agreements, in form and substance satisfactory to the Administrative Agent, with
respect to each leased location in respect of which the landlord is an Affiliate
of any Loan Party; and

(iv)     the results of a search of the Uniform Commercial Code (or equivalent)
filings made with respect to the Loan Parties in such jurisdictions as the
Administrative Agent may require and copies of the financing statements (or
similar documents) disclosed by such search and evidence reasonably satisfactory
to the Administrative Agent that the Liens indicated by such financing
statements (or similar documents) are permitted by Section 6.02 or have been
released.

(h)        The Administrative Agent shall have received a written opinion
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date) of counsel for the Borrower and the other Obligors, in form and substance
reasonably satisfactory to the Administrative Agent and its counsel, covering
such other matters relating to the Obligors, the Loan Documents or the
Transactions as the Required Lenders shall reasonably request.

(i)         The Administrative Agent shall have received evidence that the
insurance required by Section 5.07 and the Security Documents is in effect.

(j)         The Administrative Agent shall have received evidence satisfactory
to the Administrative Agent that the Borrower and each other Obligor shall have
been released from all liabilities and obligations in respect of Indebtedness
(other than the Obligations and other than liabilities and obligations expressly
permitted under Section 6.01 hereof).

The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding.

SECTION 4.02  [Intentionally Left Blank].





62

--------------------------------------------------------------------------------

 

 

 

SECTION 4.03  Each Credit Event.  The obligation of each Lender to make a Loan
on the occasion of any Borrowing, and of the Issuing Bank to issue, amend, renew
or extend any Letter of Credit, is subject to receipt of the request therefor in
accordance herewith and to the satisfaction or waiver of the following
conditions:

(a)        The representations and warranties of each Loan Party set forth in
the Loan Documents shall be true and correct in all material respects on and as
of the date of such Borrowing or the date of issuance, amendment, renewal or
extension of such Letter of Credit, as applicable (it being understood and
agreed that any representation or warranty which by its terms is made as of a
specified date shall be required to be true and correct in all material respects
only as of such specified date).

(b)        At the time of and immediately after giving effect to such Borrowing
or the issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing and there shall
have occurred no event which would be reasonably likely to have a Material
Adverse Effect.

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in this Section.

ARTICLE V

Affirmative Covenants

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated, in each case,
without any pending draw, and all LC Disbursements shall have been reimbursed,
the Borrower covenants and agrees with the Lenders that:

SECTION 5.01  Financial Statements and Other Information.  The Borrower will
furnish to the Administrative Agent:

(a)        within 90 days after the end of each fiscal year of the Borrower, (i)
the audited consolidated balance sheet of Solaris Inc. and related statements of
operations, shareholders’ equity and cash flows as of the end of and for such
year, setting forth in each case in comparative form the figures for the
previous fiscal year, all reported on by independent public accountants of
recognized national standing (without a “going concern” or like qualification,
commentary or exception and without any qualification, commentary or exception
as to the scope of such audit), (ii) if, at any time, any Subsidiary of the
Borrower is not a Wholly-Owned Subsidiary, the internally prepared consolidating
balance sheet of Solaris Inc. and related statements of operations,
shareholders’ equity and cash flows as of the end of and for such year, setting
forth in each case in comparative form the figures for the previous fiscal year,
and (iii) a schedule prepared by the Borrower and certified by one of its
Financial Officers showing any adjustments to the audited





63

--------------------------------------------------------------------------------

 

 

 

consolidated financial statements which are necessary to demonstrate the
financial condition and results of operations of the Borrower and its
consolidated Subsidiaries, to the effect that such consolidated financial
statements together with such schedule present fairly in all material respects
the financial condition and results of operations of the Borrower and its
consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied;

(b)        within 45 days after the end of each of the first three fiscal
quarters of each fiscal year of the Borrower, (i) the consolidated and
consolidating balance sheet of Solaris Inc. and related statements of
operations, shareholders’ equity and cash flows as of the end of and for such
fiscal quarter and the then elapsed portion of the fiscal year, setting forth in
each case in comparative form the figures for the corresponding period or
periods of (or, in the case of the balance sheet, as of the end of) the previous
fiscal year and (ii) a schedule prepared by the Borrower showing any adjustments
to the consolidated financial statements which are necessary to demonstrate the
financial condition and results of operations of the Borrower and its
consolidated Subsidiaries, all certified by one of the Borrower’s Financial
Officers as presenting fairly in all material respects the financial condition
and results of operations of the Borrower and its consolidated Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied, subject to
normal year-end audit adjustments and the absence of footnotes;

(c)        concurrently with any delivery of financial statements under clauses
(a) or (b) above, a Compliance Certificate of a Financial Officer of the
Borrower, (i) certifying as to whether a Default has occurred and, if a Default
has occurred, specifying the details thereof and any action taken or proposed to
be taken with respect thereto, (ii) setting forth reasonably detailed
calculations demonstrating compliance with Section 5.13 and Section 6.13,  (iii)
if the Asset Coverage Ratio is applicable, attaching thereto (A) a listing and
aging of the Accounts of the Borrower and its Subsidiaries, prepared in
reasonable detail and containing such information as Administrative Agent may
reasonably request, and (B) a summary of the Inventory, Equipment and other
fixed assets of the Borrower and its Subsidiaries, prepared in reasonable detail
and containing such other information as Administrative Agent may reasonably
request, and (iv) stating whether any change in GAAP or in the application
thereof has occurred since the Effective Date and, if any such change has
occurred, specifying the effect of such change on the financial statements
accompanying such certificate;

(d)        if, at any time, any Subsidiary of the Borrower is not a Wholly-Owned
Subsidiary, then concurrently with any delivery of financial statements under
clauses (a) or (b) above, a certificate of a Financial Officer of the Borrower
setting forth consolidating spreadsheets that show all Subsidiaries that are not
Wholly-Owned Subsidiaries and the eliminating entries applicable to the
preparation of consolidating financial statements, in such form as would be
presentable to the auditors of the Borrower;

(e)        within 60 days after the commencement of each fiscal year of the
Borrower, a detailed consolidated budget for such fiscal year (including a
projected consolidated balance sheet and related statements of projected
operations and cash flow as of the end of and for such fiscal year and setting
forth the assumptions used for purposes of preparing such budget, together with





64

--------------------------------------------------------------------------------

 

 

 

an analysis of current and projected market share and market conditions
information) and, promptly when available, any significant revisions of such
budget;

(f)        promptly upon request, all documentation and other information
(including, without limitation, a Beneficial Ownership Certification) required
by regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including the Patriot Act and the Beneficial
Ownership Regulation;  and

(g)        promptly following any request therefor, such other information
regarding the operations, business affairs and financial condition of the
Borrower or any other Loan Party, or compliance with the terms of any Loan
Document, as the Administrative Agent may reasonably request.

Documents required to be delivered pursuant to Section 5.01 may be delivered
electronically and shall in any event be deemed to have been delivered for all
purposes hereunder on the date on which such documents are posted on Solaris
Inc.’s behalf on an internet or intranet website, if any, to which each Lender
and the Administrative Agent have access (whether a governmental, commercial,
third-party website or whether sponsored by the Administrative Agent).  The
Administrative Agent shall have no obligation to maintain copies of the
documents referred to above, and each Lender shall be solely responsible for
maintaining its copies of such documents.

SECTION 5.02  Notices of Material Events.  The Borrower will furnish to the
Administrative Agent prompt written notice of the following:

(a)        the occurrence of any Default;

(b)        the filing or commencement of any action, suit or proceeding by or
before any arbitrator or Governmental Authority against or affecting the
Borrower or any other Loan Party that, if adversely determined, could reasonably
be expected to result in a Material Adverse Effect;

(c)        any other development that results in, or would reasonably be
expected to result in, a Material Adverse Effect.

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

SECTION 5.03  Information Regarding Borrower.

(a)        The Borrower will furnish to the Administrative Agent prompt written
notice of any change (i) in any Obligor’s jurisdiction of organization,
corporate name or in any trade name used to identify it in the conduct of its
business or in the ownership of its properties, (ii) in the location of any
Obligor’s chief executive office, its principal place of business, any office in
which it maintains books or records relating to Collateral owned by it or any
office or facility at which Collateral owned by it is located (including the
establishment of any such new office or facility),





65

--------------------------------------------------------------------------------

 

 

 

(iii) in any Loan Party’s identity or corporate structure or (iv) in any
Obligor’s Federal Taxpayer Identification Number.  The Borrower agrees not to
effect or permit any change referred to in the preceding sentence unless all
filings have been made under the Uniform Commercial Code or otherwise that are
required in order for the Administrative Agent to continue at all times
following such change to have a valid, legal and perfected security interest in
all the Collateral.  The Borrower also agrees promptly to notify the
Administrative Agent if any material portion of the Collateral is damaged or
destroyed.

(b)        After the Effective Date, Borrower will notify the Administrative
Agent in writing promptly upon Borrower’s or any of its Wholly-Owned
Subsidiaries’ (or Guarantors’) acquisition or ownership of any personal property
(other than Excluded Assets) not already covered by the Security Documents (such
acquisition or ownership being herein called an “Additional Collateral Event”
and the property so acquired or owned being herein called “Additional
Collateral”).  As soon as practicable and in any event within sixty (60) days
(or such longer period of time as may be acceptable to the Administrative Agent
in its sole discretion) after an Additional Collateral Event, Borrower shall (i)
execute and deliver or cause to be executed and delivered Security Documents, in
form and substance satisfactory to Administrative Agent, in favor of
Administrative Agent and duly executed by Borrower or such Subsidiary, covering
and affecting and granting a first-priority Lien upon the applicable Additional
Collateral, and such other documents (including, without limitation, all items
required by Administrative Agent in connection with the Security Documents
executed prior to the initial Loans being made hereunder, such as surveys,
environmental assessments, certificates, legal opinions, all in form and
substance satisfactory to Administrative Agent) as may be reasonably requested
by Administrative Agent in connection with the execution and delivery of such
Security Documents; and (ii) deliver or cause to be delivered by such
Subsidiaries of Borrower such other documents or certificates consistent with
the terms of this Agreement and relating to the transactions contemplated hereby
as Administrative Agent may reasonably request.

SECTION 5.04  Existence; Conduct of Business.  The Borrower will, and will cause
each other Loan Party to, do or cause to be done all things necessary to
preserve, renew and keep in full force and effect its legal existence and the
rights, licenses, permits, privileges, franchises, patents, copyrights,
trademarks and trade names material to the conduct of its business; provided
that the foregoing shall not prohibit any merger, consolidation, liquidation or
dissolution permitted under Section 6.03.

SECTION 5.05  Payment of Obligations.  The Borrower will, and will cause each
other Loan Party to, pay its Indebtedness and other obligations, including
liabilities for all material Taxes, before the same shall become delinquent or
in default, except where (a) the validity or amount thereof is being contested
in good faith by appropriate proceedings, (b) the Borrower or such other Loan
Party has set aside on its books adequate reserves with respect thereto in
accordance with GAAP, (c) such contest effectively suspends collection of the
contested obligation and the enforcement of any Lien securing such obligation
and (d) the failure to make payment pending such contest would not reasonably be
expected to result in a Material Adverse Effect.





66

--------------------------------------------------------------------------------

 

 

 

SECTION 5.06  Maintenance of Properties.  The Borrower will, and will cause each
other Loan Party to, keep and maintain all property material to the conduct of
its business in good working order and condition, ordinary wear and tear
excepted.

SECTION 5.07  Insurance.  The Borrower will, and will cause each other Loan
Party to, maintain, with financially sound and reputable insurance companies (a)
insurance in such amounts (with no greater risk retention) and against such
risks as are customarily maintained by companies of established repute engaged
in the same or similar businesses operating in the same or similar locations and
(b) all insurance required to be maintained pursuant to the Security
Documents.  The Borrower will furnish to the Lenders, upon request of the
Administrative Agent, information in reasonable detail as to the insurance so
maintained.

SECTION 5.08  Casualty and Condemnation.  The Borrower will furnish to the
Administrative Agent prompt written notice of any casualty or other insured
damage to any material portion of the Collateral or the commencement of any
legal action or proceeding for the taking of any Collateral or any part thereof
or interest therein under power of eminent domain or by condemnation or similar
legal proceeding.

SECTION 5.09  Books and Records; Inspection Rights.

(a)        The Borrower will, and will cause each other Loan Party to, keep
proper books of record and account in which full, true and correct entries are
made of all dealings and transactions in relation to its business and
activities.  The Borrower will, and will cause each other Loan Party to, permit
any representatives designated by the Administrative Agent, upon reasonable
prior notice, to visit and inspect its properties, to examine and make extracts
from its books and records, and to discuss its affairs, finances and condition
with its officers and independent accountants, all at such reasonable times and
as often as reasonably requested.

(b)        The Borrower will, and will cause each other Loan Party to, permit
any representatives designated by Administrative Agent (including any
consultants, accountants, lawyers and appraisers retained by Administrative
Agent) to conduct Field Audits.  The Borrower shall pay the reasonable fees and
expenses of any representatives retained by Administrative Agent to conduct any
such Field Audits; but the Borrower shall not, unless an Event of Default has
occurred and is continuing, be required to pay such fees and expenses for more
than one Field Audit during any calendar year.

SECTION 5.10  Compliance with Laws.  The Borrower will, and will cause each
other Loan Party to, comply with all laws, rules, regulations and orders of any
Governmental Authority applicable to it or its property, except where the
failure to do so would not reasonably be expected to result in a Material
Adverse Effect.  The Borrower will maintain in effect and enforce, and cause
each other Loan Party to maintain in effect and enforce, policies and procedures
designed to ensure compliance by the applicable Loan Party and their respective
directors, officers, employees and agents with  Anti-Corruption Laws and
applicable Sanctions.





67

--------------------------------------------------------------------------------

 

 

 

SECTION 5.11  Use of Proceeds and Letters of Credit.  Letters of Credit and the
proceeds of the Loans will be used only for general working capital purposes and
other general corporate purposes. No part of the proceeds of any Loan or any
Letter of Credit will be used, whether directly or indirectly, for any purpose
that entails a violation of any of the Regulations of the Board, including
Regulations T, U and X.  If requested by the Administrative Agent, the Borrower
will furnish to the Administrative Agent and each Lender a statement to the
foregoing effect in conformity with the requirements of FR Form U-1 or such
other form referred to in Regulations T, U, or X of the Board, as the case may
be.

SECTION 5.12  Further Assurances.  The Borrower will, and will cause each other
Loan Party to, execute any and all further documents, financing statements,
agreements and instruments, and take all such further actions (including the
filing and recording of financing statements, fixture filings, mortgages, deeds
of trust and other documents), which may be required under any applicable law,
or which the Administrative Agent or the Required Lenders may reasonably
request, to effectuate the transactions contemplated by the Loan Documents or to
grant, preserve, protect or perfect the Liens created or intended to be created
by the Security Documents or the validity or priority of any such Lien, all at
the expense of the Loan Parties.  The Borrower also agrees to provide to the
Administrative Agent, from time to time upon reasonable request by the
Administrative Agent, evidence reasonably satisfactory to the Administrative
Agent as to the perfection and priority of the Liens created or intended to be
created by the Security Documents.

SECTION 5.13  Financial Covenants.  The Borrower will maintain:

(a)        Interest Coverage Ratio –an Interest Coverage Ratio of not less than
2.75 to 1.00 as of the end of any fiscal quarter of Solaris Inc., beginning with
the fiscal quarter ending June 30, 2019.

(b)        Total Leverage Ratio – a Total Leverage Ratio of not greater than
2.50 to 1.00 as of the end of any fiscal quarter of Solaris Inc. beginning with
the fiscal quarter ending June 30, 2019.

(c)        Asset Coverage Ratio – an Asset Coverage Ratio of not less than 1.00
to 1.00 as of the end of any fiscal quarter of Solaris Inc., beginning with the
fiscal quarter ending June 30, 2019, provided that such minimum Asset Coverage
Ratio shall only apply if the Total Leverage Ratio at the end of such fiscal
quarter is greater than 2.00 to 1.00 and the Total Revolving Exposure at any
time during such fiscal quarter was greater than $3,000,000.

SECTION 5.14  [Intentionally Left Blank.]

SECTION 5.15  Accuracy of Information.  The Borrower will ensure that any
information, including financial statements or other documents (but excluding
any financial projections), furnished to the Administrative Agent or the Lenders
in connection with this Agreement or any amendment or modification hereof or
waiver hereunder contains no material misstatement of fact or omits to state any
material fact necessary to make the statements therein, in the light of the





68

--------------------------------------------------------------------------------

 

 

 

circumstances under which they were made, not misleading, and the furnishing of
such information shall be deemed to be a representation and warranty by the
Borrower on the date thereof as to the matters specified in this Section;
provided however, that, notwithstanding the foregoing, with respect to projected
financial information, the Borrower will ensure that such information was
prepared in good faith based upon assumptions believed to be reasonable at the
time.

SECTION 5.16  [Intentionally Left Blank].

SECTION 5.17  Post Closing Obligations.  The Borrower shall use, and cause each
of its Subsidiaries that are Guarantors to use, its commercially reasonable
efforts to obtain and deliver to the Administrative Agent (within 120 days after
the date hereof with respect to existing locations as of the date hereof and
within 30 days of the establishment of any new locations established after the
date hereof) (i) an executed agreement, in form and substance reasonably
acceptable to the Administrative Agent, whereby each warehouseman, bailee, agent
or processor (other than locations described in Section 4.01(g)(iii)) which has
possession of any Collateral of the Borrower or any of its Subsidiaries that are
Guarantors with a fair market value in excess of $250,000 has subordinated any
Lien such warehouseman, bailee, agent or processor may claim therein and has
agreed to hold all such Collateral for the Administrative Agent’s account
subject to the Administrative Agent’s instruction and (ii) a landlord
subordination or waiver agreement, in form and substance reasonably satisfactory
to the Administrative Agent, with respect to each leased location (other than
locations described in Section 4.01(g)(iii)) where Collateral which is subject
to a Security Agreement having an average quarterly value (measured as of the
quarter most recently ended) greater than or equal to $250,000 is maintained.

ARTICLE VI

Negative Covenants

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired or terminated, in each case, without any
pending draw, and all LC Disbursements shall have been reimbursed, the Borrower
covenants and agrees with the Lenders that:

SECTION 6.01  Indebtedness.  The Borrower will not, and will not permit any
other Loan Party to, create, incur, assume or permit to exist any Indebtedness,
except

(a)        Indebtedness created under the Loan Documents;

(b)        Indebtedness existing on the date hereof and set forth in Schedule
6.01 and extensions, renewals and replacements thereof that do not increase the
outstanding principal amount thereof by more than a reasonable premium or other
reasonable  amount of fees and expenses incurred in connection with such
extension, renewal or replacement; provided that, no Loan Party shall be
obligated thereunder, either as a borrower or guarantor, unless such Loan Party
was obligated thereunder on the date hereof;





69

--------------------------------------------------------------------------------

 

 

 

(c)        (i) Indebtedness of any Obligor to any other Obligor; and (ii)
Indebtedness of any Domestic Subsidiary that is not an Obligor to any Obligor to
the extent such investment is permitted under Section 6.04;

(d)        Guarantees of Indebtedness permitted under this Section 6.01 subject
to the same restrictions that would otherwise apply to such Indebtedness;

(e)        Capital Lease Obligations or purchase money Indebtedness in an
aggregate amount not exceeding, at any one time outstanding, $3,000,000;

(f)        exposure resulting from any Swap Agreement permitted under Section
6.07 hereof;

(g)        unsecured Subordinated Debt;

(h)        other unsecured Indebtedness; provided that (A) no Default shall have
occurred and be continuing at the time such Indebtedness is incurred, (B) such
Indebtedness does not require any prepayments, repayments, defeasance or
redemption of any principal amount thereof other than at scheduled maturity
thereof and mandatory prepayments or puts triggered upon a change in control,
sale of all or substantially all assets and certain asset sales, in each case,
which are customary with respect to such type of Indebtedness, (C)   both before
and after the incurrence of such Indebtedness, the Borrower is in pro forma
compliance with the financial covenants in Section 5.13 as of the most recent
fiscal quarter end for which financial statements have been delivered to the
Administrative Agent, (D) both before and after the incurrence of such
Indebtedness, Liquidity is greater than 15% of the aggregate Commitments, (E)
such Indebtedness shall not have a stated maturity date that is earlier than six
months after the Revolving Maturity Date (as in effect at the time such
Indebtedness was incurred), (F) the agreement governing such Indebtedness shall
not contain maintenance financial covenants or other terms and conditions, taken
as a whole, that are materially more restrictive on the Borrower and its
Subsidiaries, taken as a whole, then the terms set forth in this Agreement, (G)
the terms and conditions of such Indebtedness are no more restrictive taken as a
whole on the Borrower and its Subsidiaries than the then available market terms
and conditions for comparable issuers and issuances, and (H) no Loan Party shall
be obligated thereunder, either as a borrower or a guarantor, unless such Loan
Party is also an Obligor; and

(i)         Indebtedness arising from the financing of any insurance premium of
any Loan Party in the ordinary course of business, so long as (i) such
Indebtedness shall not be in excess of the amount of the unpaid cost of, and
shall be incurred only to defer the cost of, such insurance for the underlying
term of such insurance policy, (ii) any unpaid amount of such Indebtedness is
fully cancelled upon termination of the underlying insurance policy, and (iii)
the aggregate principal amount of Indebtedness at any time outstanding pursuant
to this clause shall not exceed $3,000,000.

SECTION 6.02  Liens.  The Borrower will not, and will not permit any other Loan
Party to, create, incur, assume or permit to exist any Lien on any property or
asset now owned or





70

--------------------------------------------------------------------------------

 

 

 

hereafter acquired by it, or assign or sell any income or revenues (including
Accounts receivable) or rights in respect of any thereof, except:

(i)       Liens created under the Loan Documents and Liens securing obligations
owed to one or more of the Lenders or Affiliates thereof (but not to any Person
which is not, at the time such obligations are incurred, a Lender or an
Affiliate thereof) under a Swap Agreement or under an agreement governing
Banking Services;

(ii)      any Lien on any property or asset of the Borrower or any other Loan
Party existing on the date hereof and set forth in Schedule 6.02 and any
renewals and extensions thereof that do not increase the outstanding principal
amount secured or the properties or assets covered;

(iii)     Liens created pursuant to Capital Lease Obligations or purchase money
Indebtedness permitted pursuant to this Agreement; provided that such Liens are
only in respect of the property or assets (and proceeds, including insurance
proceeds with respect thereto) subject to, and secure only, the respective
Capital Lease Obligations or purchase money Indebtedness;

(iv)     Liens securing Indebtedness permitted under Section 6.01(f) hereof;
provided that the amount of Indebtedness outstanding at any one time pursuant to
this section (iv) shall not exceed $500,000;

(v)      Liens securing Indebtedness permitted under Section 6.01(i) hereof;
provided that such Liens shall encumber only the insurance proceeds of the
insurance financed thereby;

(vi)     Liens deemed to arise in connection with investments permitted under
Section 6.04; and

(vii)    Permitted Encumbrances.

SECTION 6.03  Fundamental Changes.

(a)        The Borrower will not, nor will it permit any other Loan Party to,
merge into or consolidate with any other Person, or permit any other Person to
merge into or consolidate with it, or liquidate or dissolve, except that (i) any
Subsidiary may merge into Borrower in a transaction in which Borrower is the
surviving Person, (ii) any Subsidiary may merge into any Domestic Subsidiary in
a transaction in which the surviving entity is a Domestic Subsidiary and any
Foreign Subsidiary of Borrower may merge into any other Foreign Subsidiary;
provided that, if an Obligor is involved, an Obligor must be the surviving
entity, (iii) any Subsidiary may liquidate or dissolve if Borrower determines in
good faith that such liquidation or dissolution is in the best interests of
Borrower and is not materially disadvantageous to the Lenders and if such
Subsidiary is a Domestic Subsidiary, its assets are transferred to Borrower or a
Domestic Subsidiary; provided that, if such Subsidiary is a Guarantor, its
assets must be transferred to an Obligor, and (iv)





71

--------------------------------------------------------------------------------

 

 

 

Borrower or any Subsidiary may give effect to a merger or consolidation the
purpose of which is to effect an investment, disposition or Acquisition
permitted under Article VI so long as Borrower continues in existence and the
surviving entity is a Domestic Subsidiary; provided that, if a Subsidiary that
is an Obligor is involved then the surviving entity must be an Obligor.

(b)        The Borrower will not, and will not permit any other Loan Party to,
engage to any material extent in any business other than businesses of the type
conducted by the Borrower and the other Loan Parties on the date of execution of
this Agreement and businesses reasonably related thereto.

SECTION 6.04  Investments, Loans, Advances, Guarantees and Acquisitions.  The
Borrower will not, and will not permit any other Loan Party to, purchase, hold
or acquire (including pursuant to any merger with any Person that was not a
Wholly-Owned Subsidiary of Borrower or that is a Foreign Subsidiary prior to
such merger) any Equity Interests in or evidences of indebtedness or other
securities (including any option, warrant or other right to acquire any of the
foregoing) of, make or permit to exist any loans or advances to, Guarantee any
obligations of, or make or permit to exist any investment or any other interest
in, any other Person, or purchase or otherwise acquire (in one transaction or a
series of transactions) any assets of any other Person constituting a business
unit, except:

(a)        investments and loans and advances existing on the date hereof and
set forth on Schedule 6.04;

(b)        Permitted Investments;

(c)        [reserved];

(d)        loans or advances by the Borrower or any of its Subsidiaries to their
respective employees, directors, managers, officers, agents, customers, or
suppliers in the ordinary course of business, not to exceed $500,000 in the
aggregate at any one time outstanding;

(e)        Accounts receivable owned by the Borrower or any of its Subsidiaries,
if created in the ordinary course of business and payable or dischargeable in
accordance with customary trade terms;

(f)        (i) Guarantees of the obligations (other than Indebtedness) of any
Domestic Subsidiary that is not a Wholly-Owned Subsidiary by any other Domestic
Subsidiary that is not a Wholly-Owned Subsidiary, and (ii) Guarantees of the
obligations (other than Indebtedness) of an Obligor by any other Obligor;
provided that a Guarantor shall not Guarantee any Subordinated Debt;

(g)        investments (i) received in connection with the bankruptcy or
reorganization of, or settlement of delinquent Accounts and disputes with,
customers and suppliers, in each case in the ordinary course of business or (ii)
received in settlement of debts created in the ordinary course of business and
owing to Borrower or any Subsidiary or in satisfaction of judgments;





72

--------------------------------------------------------------------------------

 

 

 

(h)        investments (i) by any Obligor in any other Obligor, (ii) by any
Domestic Subsidiary of Borrower that is not an Obligor or the Borrower in any
other Domestic Subsidiary of the Borrower that is not an Obligor, (ii)  by any
Foreign Subsidiary of Borrower in any other Foreign Subsidiary of Borrower, or
(iii) by Borrower or any Domestic Subsidiary in Foreign Subsidiaries in an
aggregate amount not exceeding the sum of $500,000 plus the amount of equity
contributions made to Borrower that are used to fund such investments; and

(i)         investments in the form of Acquisitions permitted pursuant to
Section 6.18;

(j)         any reinvestment of the proceeds of any involuntary disposition or
of any disposition, in each case, so long as such reinvestment is permitted by
the terms hereof;

(k)        (i) investments in assets useful in the business of any Obligor using
the proceeds of any disposition made by an Obligor permitted by Section 6.05,
and (ii) investments in assets useful in the business of any Loan Party that is
not an Obligor using the proceeds of any disposition made by any Loan Party that
is not an Obligor permitted by Section 6.05,

(l)         investments in Canadian Foreign Subsidiaries of the Borrower, by way
of the conveyance of equipment, in an aggregate amount not to exceed fifteen
percent (15%) of the book value of the proppant management systems and related
equipment shown on the financial statements most recently delivered pursuant to
Section 5.01 hereof;

(m)       other investments (in the form of cash or other assets) in an
aggregate amount not to exceed $30,000,000 at any one time outstanding; provided
that (i) before and after giving effect to such investment, no Default or Event
of Default shall have occurred and be continuing, and (ii) the Borrower shall be
in pro forma compliance with the financial covenants in Section 5.13 as of the
immediately preceding fiscal quarter end for which financial statements are
available; and

(n)        investment in the form of an acquisition (in one transaction or as
the most recent transaction in a series of transactions) of the Equity Interest
in any Person that does not otherwise constitute an Acquisition so long as each
of the following conditions are met: (i) before and after giving effect to such
investment, no Default or Event of Default shall have occurred and is
continuing, (ii)  such acquisition shall be funded solely with (A) proceeds
resulting from the issuance of common Equity Interests of the Borrower or
Solaris Inc. or cash capital contributions on account of common Equity Interests
of the Borrower or Solaris Inc. or (B) Equity Interests of the Borrower or
Solaris Inc., and (iii) if such investment is made by a Subsidiary that is not a
Wholly-Owned Subsidiary, then any proceeds resulting from the issuance of common
Equity Interests of the Borrower or Solaris Inc. or cash capital contributions
on account of common Equity Interests of the Borrower or Solaris Inc. that are
contributed to such Subsidiary to make such investment shall be permitted under
Section 6.04(m) above.

SECTION 6.05  Asset Sales.  The Borrower will not, and will not permit any other
Loan Party to, sell, transfer, lease or otherwise dispose of any asset,
including any Equity Interest owned





73

--------------------------------------------------------------------------------

 

 

 

by it, nor will the Borrower permit any of its Subsidiaries to issue any
additional Equity Interest in such Subsidiary, except:

(a)        sales of Inventory, used, obsolete, worn out, worthless or surplus
equipment, and cash equivalents  in the ordinary course of business;

(b)        (i) sales, transfers and dispositions solely between or among
Obligors and (ii) sales, transfers and dispositions solely between or among Loan
Parties that are not Obligors;

(c)        dispositions not otherwise permitted hereunder which are made for
fair market value provided, that (i) at the time of any such disposition, no
Event of Default shall exist or shall result from such disposition and (ii) the
aggregate fair market value in any fiscal year of Borrower of all assets so sold
by the Borrower or any of its Subsidiaries pursuant to this clause (c) shall not
exceed 7.5% of the Consolidated Net Tangible Assets determined as of the last
day of the immediately preceding fiscal year;

(d)        dispositions made by any Immaterial Subsidiary or any Foreign
Subsidiary;

(e)        dispositions in connection with an investment permitted by Section
6.04; provided that, after giving effect to any applicable conveyance of
equipment to Canadian Foreign Subsidiaries of the Borrower pursuant to Section
6.04(l), at least 85 mobile proppant silo systems and 29 sets of three flipper
silo transport trailers will remain in the US;

(f)        dispositions in connection with transactions permitted under Section
6.06;

(g)        dispositions of Accounts, in the ordinary course of business, (i) in
a true sale transaction effected in connection with the final collection thereof
or (ii) in connection with the compromise or settlement thereof;

(h)        dispositions resulting from any casualty or other insured damage to,
or any taking under the power of eminent domain or by condemnation or similar
proceeding of, any property or asset of the Loan Parties;

(i)         dispositions of property made or deemed made solely because of the
creation of Liens permitted under Section 6.02; and

(j)         leases, subleases, licenses or sublicenses, in each case in the
ordinary course of business and which do not materially interfere with the
business of the Loan Parties.

provided that all sales, transfers, leases and other dispositions permitted
hereby (other than those permitted by clauses (b),  (e), (i), and (j) above)
shall be made for fair value and solely for cash consideration.

SECTION 6.06  Sale and Leaseback Transactions.  The Borrower will not, and will
not permit any other Loan Party to, enter into any arrangement, directly or
indirectly, whereby it shall





74

--------------------------------------------------------------------------------

 

 

 

sell or transfer any property, real or personal, used or useful in its business,
whether now owned or hereinafter acquired, and thereafter rent or lease such
property or other property that it intends to use for substantially the same
purpose or purposes as the property sold or transferred.

SECTION 6.07  Swap Agreements.  The Borrower will not, and will not permit any
other Loan Party to, enter into any Swap Agreement, other than Swap Agreements
entered into in the ordinary course of business to hedge or mitigate risks to
which the Borrower or any other Loan Party is exposed in the conduct of its
business or the management of its liabilities.

SECTION 6.08  Restricted Payments.  The Borrower will not, nor will it permit
any other Loan Party to, declare or make, or agree to pay or make, directly or
indirectly, any Restricted Payment, or incur any obligation (contingent or
otherwise) to do so, except:

(i)         the Borrower may declare and pay dividends with respect to its
Equity Interests payable solely in additional shares of its Equity Interests,

(ii)       Subsidiaries of Borrower may declare and pay dividends ratably with
respect to their Equity Interests,

(iii)      the Borrower may pay Permitted Tax Distributions and Subsidiaries of
the Borrower may make cash dividends to the Borrower for purposes of the
Borrower making such Permitted Tax Distributions except that such Permitted Tax
Distributions attributable to any Non-Guarantor Subsidiary shall only be
permitted to be made by the Borrower to the extent the Borrower has received
cash dividends during such period from such Non-Guarantor Subsidiary to fund
such Permitted Tax Distribution,

(iv)       so long as, both at the time of, and immediately after effect has
been given to, such proposed action, no Default or Event of Default shall have
occurred and be continuing:

(w)       Borrower may make distributions to Solaris Inc. to be used to pay
operating expenses of Solaris Inc. to the extent incurred in the ordinary course
of business, together with other corporate overhead costs and expenses
(including legal, administrative, accounting and similar expenses and franchise
Taxes and other fees, Taxes and expenses required to maintain the corporate
existence of Solaris Inc.), which are reasonable and customary,

(x)        the Borrower may make Restricted Payments pursuant to and in
accordance with stock option plans or other benefit plans for management,
directors or employees of the Borrower or Solaris Inc.,

(y)        the Borrower may make Restricted Payments, including, without
limitation, to purchase, redeem, retire, or otherwise acquire its Equity
Interests, to the extent such Restricted Payments are made from the
substantially concurrent receipt by the Borrower of capital contributions or the
substantially concurrent issuance of new Equity Interests of the Borrower,





75

--------------------------------------------------------------------------------

 

 

 

(z)        the Borrower may make repurchases, redemptions or exchanges of Equity
Interests of the Borrower or Solaris Inc. deemed to occur upon exercise of stock
options or exchange of exchangeable shares if such Equity Interests represent a
portion of the exercise price of such options and may make repurchases,
redemptions or other acquisitions or retirements for value of Equity Interests
of the Borrower or Solaris Inc. made in lieu of withholding Taxes in connection
with any exercise or exchange of stock options, warrants or other similar
rights, and

(v)        the Borrower may declare and pay Restricted Payments in addition to
the dividends permitted by the foregoing provisions so long as, both at the time
of, and immediately after effect has been given to, such proposed action, (w) no
Default or Event of Default shall have occurred and be continuing, and (x) (A)
 the pro forma Total Leverage Ratio is equal to or less than 2.00 to 1.00 and
(B)  Liquidity is greater than 15% of the aggregate Commitments or (y) the Total
Revolving Exposure is equal to $0.

SECTION 6.09  Transactions with Affiliates.  The Borrower will not, nor will it
permit any other Loan Party to, sell, lease or otherwise transfer any property
or assets to, or purchase, lease or otherwise acquire any property or assets
from, or otherwise engage in any other transactions with, any of its Affiliates,
except (a) transactions in the ordinary course of business that are at prices
and on terms and conditions not less favorable to the Borrower or such other
Loan Party than could be obtained on an arm’s-length basis from unrelated third
parties, (b) transactions between or among Obligors not involving any other
Affiliate and (c) any Restricted Payment permitted by Section 6.08 and other
intercompany transactions expressly permitted by this Agreement.

SECTION 6.10  Restrictive Agreements.  The Borrower will not, nor will it permit
any  other Loan Party to, directly or indirectly, enter into, incur or permit to
exist any agreement or other arrangement that prohibits, restricts or imposes
any condition upon (a) the ability of the Borrower or any other Loan Party to
create, incur or permit to exist any Lien upon any of its property or assets, or
(b) the ability of any Subsidiary of Borrower to pay dividends or other
distributions with respect to any of its Equity Interests or to make or repay
loans or advances to the Borrower or any other Subsidiary of Borrower or to
Guarantee Indebtedness of the Borrower or any of its Subsidiaries; provided that
the foregoing shall not apply to  (i) restrictions and conditions imposed by law
or by any Loan Document or any permitted refinancing thereof (ii) customary
restrictions and conditions in agreements relating to the sale of an asset or a
Subsidiary which sale is otherwise permitted hereunder (iii) customary
restrictions and provisions in joint venture agreements and other similar
agreements applicable to joint ventures to the extent such joint ventures are
permitted hereunder, (iv) customary provisions in commercial agreements arising
in the ordinary course of business and restricting leases, subleases, licenses,
or sublicenses, (v) customary restrictions and conditions contained in any
agreement relating to any agreement that is permitted under Section 6.01,
 Section 6.02,  Section 6.05, or is otherwise permitted by this Agreement, or
(vi) restrictions or conditions in agreements already in existence as of the
Effective





76

--------------------------------------------------------------------------------

 

 

 

Date and disclosed to the Administrative Agent in writing and any renewal,
extension, or replacement thereof.

SECTION 6.11  Amendment of Material Documents.  The Borrower will not, nor will
it permit any other Loan Party to, amend, modify or waive any of its rights
under (a) any Subordinated Debt Document, or (b) without the prior written
consent of the Administrative Agent, the Tax Receivable Agreement or its
organizational documents, in each case under this clause (b), in any manner
adverse to the Lenders.

SECTION 6.12  Additional Subsidiaries.  The Borrower will not, and will not
permit any other Loan Party to, form or acquire any Subsidiary after the
Effective Date except that Borrower or any of its Subsidiaries may form, create
or acquire a Subsidiary so long as (a) immediately thereafter and giving effect
thereto, no event will occur and be continuing which constitutes a Default; (b)
each Wholly-Owned Subsidiary (and, where applicable, Borrower) shall execute and
deliver a Guaranty (or, at the option of Administrative Agent, a joinder to the
Guaranty executed concurrently herewith) and such Security Documents as the
Administrative Agent may reasonably require to effectuate the provisions of this
Agreement regarding Collateral to be covered by the Security Documents (provided
that no Immaterial Subsidiary or Foreign Subsidiary or Foreign Subsidiary Holdco
shall be required to execute and deliver such a Guaranty or such Security
Documents and no Domestic Subsidiary shall be required to execute and deliver
such a Guaranty or such Security Documents if such documents require the
guaranty of the Obligations by, or the pledging of more than 65% of the total
outstanding voting Equity Interests of, any Foreign Subsidiary or any Foreign
Subsidiary Holdco), and (c) Administrative Agent is given prior notice of such
formation, creation or acquisition.  Borrower shall not permit any Foreign
Subsidiary to form, create or acquire a Domestic Subsidiary.  If an Immaterial
Subsidiary shall cease on any date to satisfy the conditions for qualification
as an Immaterial Subsidiary, such Subsidiary shall be required to comply with
the provisions of this Section as if it had been newly formed or acquired on
such date.

SECTION 6.13  Capital Expenditures.  The Borrower will not, and will not permit
any of its Subsidiaries to, permit the aggregate amount of all Capital
Expenditures (excluding an amount equal to the proceeds of equity contributions
(other than Disqualified Stock)  made to Borrower that are used to fund such
Capital Expenditures and any Capital Expenditures financed with the asset sales
proceeds, insurance or condemnation proceeds, asset trade-ins or exchanges or
funded as part of an Acquisition permitted pursuant to Section 6.18) for
Borrower and its Subsidiaries during any fiscal year of the Borrower (the “Test
Fiscal Year”) to exceed $100,000,000 plus any unused availability for Capital
Expenditures from the immediately preceding fiscal year (but not from any
earlier year), it being understood that in any applicable fiscal year unused
availability from the immediately preceding fiscal year shall be reduced first
as Capital Expenditures are made; provided that, the foregoing limitation in
this Section 6.13 shall apply to a Test Fiscal Year only if the daily average of
the Total Revolving Exposure for a period of 180 consecutive days in such Test
Fiscal Year is greater than $5,000,000.





77

--------------------------------------------------------------------------------

 

 

 

SECTION 6.14  Prepayment of Certain Indebtedness.  No Loan Party shall, nor
shall it permit any of its Subsidiaries to, prepay, redeem, purchase, defease or
otherwise satisfy prior to the scheduled maturity thereof in any manner, or make
any payment in violation of the subordination terms of, any Indebtedness except:

(a)        the prepayment of the Obligations in accordance with the terms of
this Agreement,

(b)        regularly scheduled or required prepayments, repayments or
redemptions of Indebtedness permitted under Section 6.01 (other than
Subordinated Debt and Indebtedness permitted under Section 6.01(h) and
Guarantees of the foregoing) and refinancings and refundings of such
Indebtedness so long as such refinancings and refundings would otherwise comply
with Section 6.01,

(c)        so long as no Event of Default exists or would result therefrom,
other prepayments of Indebtedness permitted under Section 6.01 not described in
the immediately preceding clauses (a) and (b), but specifically excluding any
prepayments, redemptions, purchases, defeasance, or other satisfaction of
Subordinated Debt and Indebtedness permitted under Section 6.01(h) and
Guarantees of the foregoing,

(d)        the prepayment, redemption, purchase, defeasance or other
satisfaction of intercompany Indebtedness permitted under Section 6.01 solely
between and among Obligors subject to any subordination provisions in the
Guaranty,

(e)        the prepayment, redemption, purchase, defeasance or other
satisfaction of intercompany Indebtedness permitted under Section 6.01 solely
between and among Loan Parties that are not Obligors,

(f)        the prepayment, redemption, purchase, defeasance or other
satisfaction of intercompany Indebtedness permitted under Section 6.01 owing by
any Loan Party that is not an Obligor to an Obligor, and

(g)        so long as (i) no Event of Default exists or would result therefrom
and (ii) Total Revolving Exposure both before and after any payment is equal to
$0, the prepayment, redemption, purchase, defeasance or other satisfaction of
Indebtedness permitted under Section 6.01(h).

No Loan Party shall, nor shall it permit any of its Subsidiaries to, make any
payments of principal or interest with respect to Subordinated Debt, except to
the extent permitted under the subordination terms set forth in the Subordinated
Debt Documents.

SECTION 6.15  Property of Foreign Subsidiaries.  Borrower will not permit the
aggregate book value of the total assets owned by Foreign Subsidiaries of
Borrower to exceed 10% of the aggregate book value of the total assets owned by
Borrower and all of its Subsidiaries.

SECTION 6.16  Property of Immaterial Subsidiaries.  Borrower will not permit the
aggregate of all revenues of the Immaterial Subsidiaries for any twelve month
period ending on





78

--------------------------------------------------------------------------------

 

 

 

the last day of any fiscal quarter of the Borrower to exceed $100,000 and will
not permit the aggregate value of assets owned by the Immaterial Subsidiaries to
exceed $250,000, unless the assets of an Immaterial Subsidiary are pledged, on
terms reasonably satisfactory to the Administrative Agent, to secure the
Obligations and such Immaterial Subsidiary shall execute a Guaranty of the
Obligations, on terms reasonably satisfactory to the Administrative Agent
(whereupon such Subsidiary shall no longer be deemed an Immaterial Subsidiary),
within 45 calendar days after Borrower discovers the existence of such excess.

SECTION 6.17  Anti-Corruption Laws and Sanctions.  The Borrower will not request
any Borrowing or Letter of Credit, and the Borrower shall not use, and shall not
permit any other Loan Party or any of its or their respective directors,
officers, employees and agents to use, the proceeds of any Borrowing or Letter
of Credit (A) in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of any Anti-Corruption Laws, (B) for the purpose of
funding, financing or facilitating any activities, business or transaction of or
with any Sanctioned Person, or in any Sanctioned Country, to the extent such
activities, business or transaction would be prohibited by Sanctions if
conducted by a corporation incorporated in the United States, or (C) in any
manner that would result in the violation of  any Sanctions applicable to any
party hereto.

SECTION 6.18  Acquisitions.  None of the Loan Parties will consummate any
Acquisition without the prior written consent of the Required Lenders except
for:

(a)        any Acquisition to the extent funded with (i) proceeds resulting from
the issuance of common Equity Interests of the Borrower or Solaris Inc. or cash
capital contributions on account of common Equity Interests of the Borrower or
Solaris Inc. or (ii) Equity Interests the Borrower or Solaris Inc. so long as
such Acquisition satisfies the following conditions precedent:

(i)       immediately before and immediately after giving effect to any
Acquisition, no Default or Event of Default shall have occurred and be
continuing;

(ii)      all applicable requirements of Sections 5.03(b) and 6.12 shall have
been satisfied;

(iii)     Administrative Agent shall have received a copy of the fully executed
acquisition agreement and all amendments thereto (each, as amended, an
“Acquisition Agreement”), relating to the Acquisition;

(iv)     Administrative Agent shall have received copies of the material
documents evidencing the closing of the transactions contemplated by such
Acquisition Agreement;

(v)      Borrower shall deliver (or cause to be delivered) to the Administrative
Agent evidence reasonably satisfactory to the Administrative Agent that all
consents and approvals required to be obtained from any Governmental Authority
or other Person in connection with the applicable Acquisition shall have been
obtained, and all applicable





79

--------------------------------------------------------------------------------

 

 

 

waiting periods and appeal periods shall have expired, in each case without the
imposition of any burdensome conditions; and

(vi)     if such Acquisition is made by a Subsidiary that is not a Wholly-Owned
Subsidiary, then any proceeds resulting from the issuance of common Equity
Interests of the Borrower or Solaris Inc. or cash capital contributions on
account of common Equity Interests of the Borrower or Solaris Inc. that are
contributed to such Subsidiary to make such Acquisition is permitted under
Section 6.04(m); and

(b)        any Acquisition not permitted under clause (a) above so long such
Acquisition satisfies the following conditions precedent:

(i)       immediately before and immediately after giving effect to any
Acquisition, no Default or Event of Default shall have occurred and be
continuing;

(ii)      the Administrative Agent shall have received reasonably satisfactory
evidence that immediately after giving effect to such purchase or other
acquisition, the Total Leverage Ratio (on a Pro Forma Basis) is equal to or less
than 2.00 to 1.00;

(iii)     all applicable requirements of Sections 5.03(b) and 6.12 shall have
been satisfied;

(iv)     both before and after an Acquisition, Liquidity is greater than 20% of
the aggregate Commitments;

(v)      Administrative Agent shall have received such other documents as may be
reasonably requested by the Administrative Agent in connection with such
Acquisition;

(vi)     Administrative Agent shall have received a copy of the fully executed
acquisition agreement and all amendments thereto (each, as amended, an
“Acquisition Agreement”), relating to the Acquisition;

(vii)    Administrative Agent shall have received copies of the material
documents evidencing the closing of the transactions contemplated by such
Acquisition Agreement; and

(viii)   Borrower shall deliver (or cause to be delivered) to the Administrative
Agent evidence reasonably satisfactory to the Administrative Agent that all
consents and approvals required to be obtained from any Governmental Authority
or other Person in connection with the applicable Acquisition shall have been
obtained, and all applicable waiting periods and appeal periods shall have
expired, in each case without the imposition of any burdensome conditions.

SECTION 6.19  Solaris Inc. Assets and Indebtedness.  Borrower shall at all times
be and remain a consolidated subsidiary of Solaris Inc. under GAAP.  If on any
date Solaris Inc. shall





80

--------------------------------------------------------------------------------

 

 

 

hold any material assets, become liable for any material obligations, engage in
any trade or business or conduct any business activity, other than:

(a)        the maintenance of its legal existence in compliance with applicable
law,

(b)        the issuance of its Equity Interests to its shareholders,

(c)        the making of dividends or distributions on its Equity Interests,

(d)        the ownership of the Equity Interests of Borrower,

(e)        the filing of registration statements, and compliance with applicable
reporting and other obligations, under federal, state or other securities laws,

(f)        the performance of obligations under and compliance with its
organizational documents, or any applicable law, ordinance, regulation, rule,
order, judgment, decree or permit, including as a result of or in connection
with the activities of its Subsidiaries, or the customary conduct of the
activities of a publically traded holding company,

(g)        the incurrence and payment of its operating and business expenses and
any Taxes for which it may be liable,

(h)        the execution and delivery of any Loan Documents to which it is a
party and the performance of its obligations thereunder (and the acknowledgment
of any related intercreditor agreement),

(i)         the making of payments under the Tax Receivables Agreement (and the
compliance with other obligations thereunder), and

(j)         the management and payment for legal, tax and accounting matters in
connection with any of the foregoing,

then, in such event, each of the references to “Solaris Inc.” in this Agreement
(other than in (a) the definitions of Change in Control, Permitted Tax
Distribution, Solaris Inc. and Tax Receivables Agreement, (b) Section 6.08(iv),
(c) Section 7.02 and (d) this Section) shall thereafter be deemed to mean the
Borrower (without any necessity for amendment of this Agreement), with the
result, among other things, that the annual audited financial statements
required under Section 5.01(a) shall be prepared for the Borrower rather than
for Solaris Inc. and all financial covenants set forth herein shall be
determined at the Borrower level.

ARTICLE VII

Events of Default

SECTION 7.01  Events of Default.  If any of the following events (“Events of
Default”) shall occur:





81

--------------------------------------------------------------------------------

 

 

 

(a)        the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;

(b)        the Borrower shall fail to pay any interest on any Loan or any fee or
any other amount (other than an amount referred to in clause (a) of this
Article) payable under this Agreement or any other Loan Document, when and as
the same shall become due and payable, and such failure shall continue
unremedied for a period of three (3) Business Days;

(c)        any representation or warranty made or deemed made by or on behalf of
the Borrower or any other Loan Party in or in connection with any Loan Document
or any amendment or modification thereof or waiver thereunder, or in any report,
certificate, financial statement or other document furnished pursuant to or in
connection with any Loan Document or any amendment or modification thereof or
waiver thereunder, shall prove to have been incorrect in any material respect
when made or deemed made;

(d)        the Borrower shall fail to observe or perform any covenant, condition
or agreement contained in Sections 5.02,  5.03(b),  5.07,  5.11,  5.13 or 5.16
or in Article VI;

(e)        any Loan Party shall fail to observe or perform any covenant,
condition or agreement contained in any Loan Document (other than those
specified in clauses (a),  (b) or (d) of this Article), and such failure shall
continue unremedied for a period of 20 days after the earlier of (i) the
Borrower becoming aware of such failure and (ii) written notice thereof from the
Administrative Agent to the Borrower (which notice will be given at the request
of the Required Lenders);

(f)        any event or condition occurs that results in any Material
Indebtedness becoming due prior to its scheduled maturity or that enables or
permits (with or without the giving of notice, the lapse of time or both) the
holder or holders of any Material Indebtedness or any trustee or agent on its or
their behalf to cause any Material Indebtedness to become due, or to require the
prepayment, repurchase, redemption or defeasance thereof, prior to its scheduled
maturity;

(g)        an involuntary proceeding shall be commenced or an involuntary
petition shall be filed seeking (i) liquidation, reorganization or other relief
in respect of the Borrower or any other Loan Party or their debts, or of a
substantial part of their assets, under any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect
or (ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for the Borrower or any other Loan Party or for
a substantial part of their assets, and, in any such case, such proceeding or
petition shall continue undismissed for 60 days or an order or decree approving
or ordering any of the foregoing shall be entered;

(h)        the Borrower or any other Loan Party shall (i) voluntarily commence
any proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii)





82

--------------------------------------------------------------------------------

 

 

 

consent to the institution of, or fail to contest in a timely and appropriate
manner, any proceeding or petition described in clause (g) of this Article,
(iii) apply for or consent to the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for the Borrower or any other Loan
Party or for a substantial part of its assets, (iv) file an answer admitting the
material allegations of a petition filed against it in any such proceeding, (v)
make a general assignment for the benefit of creditors or (vi) take any action
for the purpose of effecting any of the foregoing;

(i)         the Borrower or any other Loan Party shall become unable, admit in
writing its inability or fail generally to pay its debts as they become due;

(j)         one or more judgments for the payment of money in an aggregate
amount in excess of $500,000 (exclusive of amounts covered by insurance) shall
be rendered against the Borrower or any other Loan Party and the same shall
remain undischarged for a period of sixty (60) consecutive days during which
execution shall not be effectively stayed or is not otherwise being paid in
accordance with its terms (to the extent such execution is effectively stayed,
or any action shall be legally taken by a judgment creditor to attach or levy
upon any assets of the Borrower or any other Loan Party to enforce any such
judgment;

(k)        an ERISA Event shall have occurred that, in the opinion of the
Required Lenders, when taken together with all other ERISA Events that have
occurred, could reasonably be expected to result in a Material Adverse Effect;

(l)         any Lien purported to be created under any Security Document shall
cease to be a valid and perfected Lien on any Collateral, with the priority
required by the applicable Security Document, except as a result of the sale or
other disposition of the applicable Collateral in a transaction permitted under
the Loan Documents, and the same shall not be fully cured within 30 days after
notice thereof to the Borrower by the Administrative Agent, or any Lien
purported to be created under any Security Document shall be asserted by any
Loan Party not to be a valid and perfected Lien on any Collateral, with the
priority required by the applicable Security Document, except as a result of the
sale or other disposition of the applicable Collateral in a transaction
permitted under the Loan Documents;

(m)       a Change in Control shall occur;

(n)        the Borrower shall fail to observe or perform any covenant, condition
or agreement contained in Section 5.01 and such failure shall continue
unremedied for a period of 20 days;

then, and in every such event (other than an event described in clauses (g) or
(h) of this Article), and at any time thereafter during the continuance of such
event, the Administrative Agent may, and at the request of the Required Lenders
shall, by notice to the Borrower, take any or all of the following actions, at
the same or different times:  (i) terminate the Commitments, and thereupon the
Commitments shall terminate immediately, and (ii) declare the Loans then
outstanding to be due and payable in whole (or in part, in which case any
principal not so declared to be due and payable may thereafter be declared to be
due and payable), and thereupon the principal of the





83

--------------------------------------------------------------------------------

 

 

 

Loans so declared to be due and payable, together with accrued interest thereon
and all fees and other obligations of the Borrower accrued hereunder, shall
become  due and payable immediately, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Borrower, and
(iii) require cash collateral for the LC Exposure in accordance with Section
2.04(j) hereof; and in case of any event described in clauses (g) or (h) of this
Article, the Commitments shall automatically terminate and the principal of the
Loans then outstanding and cash collateral for the LC Exposure, together with
accrued interest thereon and all fees and other obligations of the Borrower
accrued hereunder, shall automatically become due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrower.

SECTION 7.02  Financial Covenant Cure.

(a)        Notwithstanding anything to the contrary contained in Section 7.01,
in the event of any Event of Default with respect to the covenants set forth in
Section 5.13 for any applicable period (a “Financial Covenant Default”), and
until the expiration of the tenth (10th) Business Day after the date on which
financial statements are required to be delivered for such period pursuant to
Section 5.01(a) or (b) and the corresponding Compliance Certificate to be
delivered pursuant to Section 5.01(c) with respect to the applicable fiscal
quarterly period hereunder, the Borrower may (in accordance with applicable law)
sell or issue common Equity Interests to Solaris, Inc., or to any Person that is
not a Loan Party (to the extent such transaction would not result in a Change in
Control) or otherwise obtain cash capital contributions on account of common
Equity Interests and, in either case, apply the proceeds of such issuance of
Equity Interests to increase EBITDA (such application, a “Covenant Cure
Payment”); provided that (i) the proceeds of such issuance of Equity Interests
or cash capital contribution, as applicable, is actually received by the
Borrower no later than ten (10) Business Days after the date on which financial
statements, for the applicable period for which such Financial Covenant Default
has occurred, are required to be delivered pursuant to Section 5.01(a) or (b)
and the corresponding Compliance Certificate is required to be delivered
pursuant to Section 5.01(c) with respect to such fiscal quarter hereunder and
(ii) the amount of the Covenant Cure Payment shall not exceed the amount
necessary to bring the Borrower into compliance with Section 5.13, if
any.  Subject to the terms set forth above and the terms in clause (b) and (c)
below, upon (A) application of the proceeds of such issuance of Equity Interests
or cash capital contribution, as applicable, as provided above within the ten
(10) Business Day period described above in such amounts sufficient to cure the
Events of Default under the covenants set forth in Section 5.13, and (B)
delivery of an updated Compliance Certificate executed by a Financial Officer to
the Administrative Agent reflecting compliance with the covenants set forth in
Section 5.13, as applicable, such Events of Default shall be deemed cured and no
longer in existence.  For the avoidance of doubt, the amount of any Covenant
Cure Payment made in accordance with the terms of this Section 7.02 shall be
deemed to increase EBITDA by a like amount for purposes of calculating the Total
Leverage Ratio for the relevant fiscal quarter.

(b)        The parties hereby acknowledge and agree that this Section 7.02 may
not be relied on for purposes of calculating any financial ratios or other
conditions or compliances other than the financial covenants set forth in
Section 5.13 and shall not result in any adjustment to any





84

--------------------------------------------------------------------------------

 

 

 

amounts (including, for the avoidance of doubt, any decrease to Indebtedness
with the proceeds of such issuance of Equity Interests or other cash capital
contribution, as applicable) other than the amount of EBITDA referred to in
Section 7.02(a) above for purposes of determining the Borrower’s compliance with
Section 5.13.  To the extent a Covenant Cure Payment is applied to increase
EBITDA, such Covenant Cure Payment shall only be taken into account in
connection with the calculations of the covenants contained in Section 5.13 as
of a particular fiscal quarter end and any subsequent calculations of such
covenants which contain such particular fiscal quarter as part of its trailing
twelve month period or trailing four quarter period.

(c)        In each period of four consecutive fiscal quarters, there shall be at
least two (2) fiscal quarters in which no cure set forth in this Section 7.02 is
made.  The cure rights provided in this Section 7.02 may not be exercised in any
two consecutive quarters.  The Borrower may not utilize more than three cures
provided in this Section 7.02 during the duration of this Agreement

ARTICLE VIII

The Administrative Agent

Each of the Lenders and the Issuing Bank hereby irrevocably appoints the
Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf and to exercise such powers as are delegated to
the Administrative Agent by the terms of the Loan Documents, together with such
actions and powers as are reasonably incidental thereto.

The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Borrower or any of its Subsidiaries or other
Affiliate thereof as if it were not the Administrative Agent hereunder.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents.  Without limiting the generality of
the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing, (b) the Administrative Agent shall not have any duty to take
any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated by the Loan Documents
that the Administrative Agent is required to exercise in writing by the Required
Lenders (or such other number or percentage of the Lenders as shall be necessary
under the circumstances as provided in Section 9.02), (c) the Administrative
Agent does not warrant or accept responsibility for, and shall not have any
liability with respect to, the administration, submission or any other related
matter related to the rates in the definition of “LIBO Rate”; provided that the
foregoing shall not excuse the Administrative Agent from performing any
obligation expressly set forth herein, and (d) except as expressly set forth in
the Loan Documents, the Administrative Agent shall not have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to the Borrower or any of its Subsidiaries that is communicated to or
obtained by the bank serving as Administrative Agent or any of its Affiliates in
any capacity.  The Administrative Agent shall not be liable for any action





85

--------------------------------------------------------------------------------

 

 

 

taken or not taken by it with the consent or at the request of the Required
Lenders (or such other number or percentage of the Lenders as shall be necessary
under the circumstances as provided in Section 9.02) or in the absence of its
own gross negligence or willful misconduct, BUT REGARDLESS OF THE PRESENCE OF
ORDINARY NEGLIGENCE.  The Administrative Agent shall not be deemed to have
knowledge of any Default unless and until written notice thereof is given to the
Administrative Agent by the Borrower or a Lender, and the Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into (i)
any statement, warranty or representation made in or in connection with any Loan
Document, (ii) the contents of any certificate, report or other document
delivered thereunder or in connection therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth in any Loan Document, (iv) the validity, enforceability, effectiveness or
genuineness of any Loan Document or any other agreement, instrument or document,
or (v) the satisfaction of any condition set forth in Article IV or elsewhere in
any Loan Document, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person.  The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon.  The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties.  The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may (and, in the event (i)
neither the Administrative Agent nor any Affiliate of the Administrative Agent,
as a Lender, has any Revolving Exposure or unused Commitment and (ii) the
Required Lenders so request, the Administrative Agent shall) resign at any time
by notifying the Lenders, the Issuing Bank and the Borrower.  Upon any such
resignation, the Required Lenders shall have the right, in consultation with the
Borrower, to appoint a successor.  If no successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation, then
the retiring Administrative Agent may, on behalf of the Lenders and the Issuing
Bank, appoint a successor Administrative Agent which shall be a bank with an
office in the United States, or an Affiliate of any such bank.  Upon the





86

--------------------------------------------------------------------------------

 

 

 

acceptance of its appointment as Administrative Agent hereunder by a successor,
such successor shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent, and the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder.  The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor.  After the Administrative Agent’s
resignation hereunder, the provisions of this Article and Section 9.03 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while it was acting as Administrative
Agent.

Each Lender acknowledges and agrees that the extensions of credit made hereunder
are commercial loans and letters of credit and not investments in a business
enterprise or securities.  Each Lender further represents that it is engaged in
making, acquiring or holding commercial loans in the ordinary course of its
business and  has, independently and without reliance upon the Administrative
Agent or any other Lender and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement as a Lender, and to make, acquire or hold Loans hereunder.  Each
Lender shall, independently and without reliance upon the Administrative Agent
or any other Lender and based on such documents and information (which may
contain material, non-public information within the meaning of the United States
securities laws concerning the Borrower and its Affiliates) as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any related agreement or
any document furnished hereunder or thereunder and in deciding whether or to the
extent to which it will continue as a Lender or assign or otherwise transfer its
rights, interests and obligations hereunder.

ARTICLE IX

Miscellaneous

SECTION 9.01  Notices.

(a)        Except as expressly provided elsewhere in this Agreement (and subject
to Section 9.01(b) below), all notices and other communications provided for
herein shall be in writing and shall be delivered by hand or overnight courier
service, mailed by certified or registered mail or sent by telecopy, as follows:

(i)       if to the Borrower, to it at  9811 Katy Freeway, Suite 700, Houston,
Texas 77024, Attention: Chief Legal Officer, or to the following email
addresses: Lindsay.bourg@solarisoilfield.com; Brian.barnett@solarisoilfield.com;
Yvonne.fletcher@solarisoilfield.com;

(ii)      if to the Administrative Agent, to Wells Fargo Bank, National
Association, 1000 Louisiana Street, 9th Floor (MAC T0002-090), Houston, Texas
77002, Attention: Corbin Womac, Telephone: (713) 319-1632, Email:
corbin.m.womac@wellsfargo.com;





87

--------------------------------------------------------------------------------

 

 

 

(iii)     if to the Issuing Bank, to Wells Fargo Bank, National Association,
1000 Louisiana Street, 9th Floor (MAC T0002-090), Houston, Texas 77002,
Attention: Corbin Womac, Telephone: (713) 319-1632, Email:
corbin.m.womac@wellsfargo.com; and

(iv)     if to any other Lender, to it at its address (or telecopy number) set
forth in its Administrative Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient).  Notices delivered through Electronic Systems, to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).

(b)        Notices and other communications to the Lenders and the Issuing Bank
hereunder may be delivered or furnished using Electronic Systems pursuant to
procedures approved by the Administrative Agent; provided that the foregoing
shall not apply to notices pursuant to Article II unless otherwise agreed by the
Administrative Agent and the applicable Lender.  The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.  Unless the Administrative
Agent otherwise prescribes, (i) notices and other communications sent to an
e-mail address shall be deemed received upon the sender’s receipt of an
acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), and (ii) notices or communications posted to an Internet or
intranet website shall be deemed received upon the deemed receipt by the
intended recipient, at its e-mail address as described in the foregoing clause
(i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii) above, if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice or communication shall
be deemed to have been sent at the opening of business on the next business day
for the recipient.

(c)        Any party hereto may change its address or telecopy number for
notices and other communications hereunder by notice to the other parties
hereto.

(d)        Each Loan Party agrees that the Administrative Agent may, but shall
not be obligated to, make Communications (as defined below) available to the
Issuing Bank and the other Lenders by posting the Communications on Debt Domain,
IntraLinks, Syndtrak, ClearPar or a substantially similar Electronic
System.  Any Electronic System used by the Administrative Agent is provided “as
is” and “as available.”  The Agent Parties (as defined below) do not warrant the
adequacy of such Electronic Systems and expressly disclaim liability for errors
or omissions in the Communications.  No warranty of any kind, express, implied
or statutory, including any warranty of merchantability, fitness for a
particular purpose, non-infringement of third-party rights or





88

--------------------------------------------------------------------------------

 

 

 

freedom from viruses or other code defects, is made by any Agent Party in
connection with the Communications or any Electronic System.  In no event shall
the Administrative Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to the Borrower or any other Loan Party, any
Lender, the Issuing Bank or any other Person or entity for damages of any kind,
including direct or indirect, special, incidental or consequential damages,
losses or expenses (whether in tort, contract or otherwise) arising out of the
Borrower’s, any Loan Party’s or the Administrative Agent’s transmission of
communications through an Electronic System.  “Communications” means,
collectively, any notice, demand, communication, information, document or other
material provided by or on behalf of any Loan Party pursuant to any Loan
Document or the transactions contemplated therein which is distributed by the
Administrative Agent, any Lender or any Issuing Bank by means of electronic
communications pursuant to this Section, including through an Electronic System.

SECTION 9.02  Waivers; Amendments.

(a)        No failure or delay by the Administrative Agent, the Issuing Bank or
any Lender in exercising any right or power hereunder or under any other Loan
Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power.  The rights and remedies of
the Administrative Agent, the Issuing Bank and the Lenders hereunder and under
the other Loan Documents are cumulative and are not exclusive of any rights or
remedies that they would otherwise have.  No waiver of any provision of any Loan
Document or consent to any departure by any Loan Party therefrom shall in any
event be effective unless the same shall be permitted by Section 9.02(b), and
then such waiver or consent shall be effective only in the specific instance and
for the purpose for which given.  Without limiting the generality of the
foregoing, the making of a Loan or issuance of a Letter of Credit shall not be
construed as a waiver of any Default, regardless of whether the Administrative
Agent, any Lender or the Issuing Bank may have had notice or knowledge of such
Default at the time.

(b)        Subject to Section 9.02(c) below, neither this Agreement nor any
other Loan Document nor any provision hereof or thereof may be waived, amended
or modified except, in the case of this Agreement, pursuant to an agreement or
agreements in writing entered into by the Borrower and the Required Lenders or,
in the case of any other Loan Document, pursuant to an agreement or agreements
in writing entered into by the Administrative Agent and the Obligor or Obligors
that are parties thereto, in each case with the consent of the Required Lenders;
provided that no such agreement shall (i) increase the Commitment of any Lender
without the written consent of such Lender, (ii) reduce the principal amount of
any Loan or LC Disbursement or reduce the rate of interest thereon, or reduce
any fees payable hereunder, without the written consent of each Lender affected
thereby (it being understood that the Administrative Agent and the Borrower may,
without the consent of any  Lender, enter into amendments or modifications to
this Agreement or any of the other Loan Documents or enter into additional Loan
Documents as the Administrative Agent reasonably deems appropriate in order to
implement any Replacement Rate or otherwise effectuate the terms of Section
2.13(d) in accordance with the terms of such Section),





89

--------------------------------------------------------------------------------

 

 

 

(iii) postpone the scheduled date of payment (including any mandatory
prepayment) of the principal amount of any Loan or LC Disbursement, or any
interest thereon, or any fees payable hereunder, or reduce the amount of, waive
or excuse any such payment, or postpone the scheduled date of expiration of any
Commitment, without the written consent of each Lender affected thereby, (iv)
change Section 2.17(b) or (c) in a manner that would alter the pro rata sharing
of payments required thereby, without the written consent of each Lender, (v)
change any of the provisions of this Section or the definition of “Required
Lenders” or any other provision of any Loan Document specifying the number or
percentage of Lenders required to waive, amend or modify any rights thereunder
or make any determination or grant any consent thereunder, without the written
consent of each Lender, (vi) release all or substantially all of the Guarantors
from liability under the Guaranty or limit the liability of all or substantially
all of the Guarantors in respect of the Guaranty, without the written consent of
each Lender, or (vii) release all or substantially all of the Collateral from
the Liens of the Security Documents, without the written consent of each Lender;
provided further that (A) any change to Section 2.20 shall require the written
consent of each of the Administrative Agent and the Issuing Bank, (B) no
agreement shall amend, modify or otherwise affect any of the rights or duties of
the Administrative Agent or the Issuing Bank without the prior written consent
of the Administrative Agent or the Issuing Bank, as the case may be, (C) no such
agreement shall amend or modify the provisions of Section 2.05 or any letter of
credit application and any bilateral agreement between the  Borrower and the
Issuing Bank regarding the respective rights and obligations between the
Borrower and the Issuing Bank in connection with the issuance of Letters of
Credit without the prior written consent of the Administrative Agent and the
Issuing Bank, respectively, and (D) any waiver, amendment or modification of
this Agreement that by its terms affects the rights or duties under this
Agreement of the Lenders may be effected by an agreement or agreements in
writing entered into by the Borrower and requisite percentage in interest of the
Lenders.

(c)        If the Administrative Agent and the Borrower acting together identify
any ambiguity, omission, mistake, typographical error or other defect in any
provision of this Agreement or any other Loan Document, then the Administrative
Agent and the Borrower shall be permitted to amend, modify or supplement such
provision to cure such ambiguity, omission, mistake, typographical error or
other defect, and such amendment shall become effective without any further
action or consent of any other party to this Agreement.

SECTION 9.03  Expenses; Indemnity; Damage Waiver.

(a)        The Borrower shall pay (i) all reasonable out of pocket expenses
incurred by the Administrative Agent and its Affiliates, including the
reasonable fees, charges and disbursements of one law firm for the
Administrative Agent, in connection with the syndication of the credit
facilities provided for herein, the preparation and administration of the Loan
Documents or any amendments, modifications or waivers of the provisions thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out of-pocket expenses incurred by the Issuing
Bank in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all
out-of-pocket expenses incurred by the Administrative Agent, the Issuing Bank or
any Lender, including the fees, charges





90

--------------------------------------------------------------------------------

 

 

 

and disbursements of any counsel for the Administrative Agent, the Issuing Bank
or any Lender, in connection with the enforcement or protection of its rights in
connection with the Loan Documents, including its rights under this Section, or
in connection with the Loans made or Letters of Credit issued hereunder,
including all such out-of-pocket expenses incurred during  any workout,
restructuring or negotiations in respect of such Loans or Letters of Credit.

(b)        THE BORROWER SHALL INDEMNIFY THE ADMINISTRATIVE AGENT, THE ISSUING
BANK AND EACH LENDER, AND EACH RELATED PARTY OF ANY OF THE FOREGOING PERSONS
(EACH SUCH PERSON BEING CALLED AN “INDEMNITEE”) AGAINST, AND HOLD EACH
INDEMNITEE HARMLESS FROM, ANY AND ALL LOSSES, CLAIMS, DAMAGES, LIABILITIES AND
RELATED EXPENSES, INCLUDING THE FEES, CHARGES AND DISBURSEMENTS OF ONE LAW FIRM
SERVING AS COUNSEL TO ALL AFFECTED INDEMNITEES, TAKEN AS A WHOLE, AND, IF
REASONABLY NECESSARY, A SINGLE LOCAL LAW FIRM FOR ALL INDEMNITEES, TAKEN AS A
WHOLE, IN EACH RELEVANT JURISDICTION, AND IN THE CASE OF AN ACTUAL OR PERCEIVED
CONFLICT OF INTEREST, ONE ADDITIONAL LAW FIRM ACTING AS COUNSEL IN EACH RELEVANT
JURISDICTION TO THE AFFECTED INDEMNITEES SIMILARLY SITUATED, TAKEN AS A WHOLE,
INCURRED BY OR ASSERTED AGAINST ANY INDEMNITEE ARISING OUT OF, IN CONNECTION
WITH, OR AS A RESULT OF (I) THE EXECUTION OR DELIVERY OF ANY LOAN DOCUMENT OR
ANY OTHER AGREEMENT OR INSTRUMENT CONTEMPLATED HEREBY OR THEREBY, THE
PERFORMANCE BY THE PARTIES TO THE LOAN DOCUMENTS OF THEIR RESPECTIVE OBLIGATIONS
HEREUNDER OR THEREUNDER OR THE CONSUMMATION OF THE TRANSACTIONS OR ANY OTHER
TRANSACTIONS CONTEMPLATED HEREBY, (II) ANY LOAN OR LETTER OF CREDIT OR THE USE
OF THE PROCEEDS THEREFROM (INCLUDING ANY REFUSAL BY THE ISSUING BANK TO HONOR A
DEMAND FOR PAYMENT UNDER A LETTER OF CREDIT IF THE DOCUMENTS PRESENTED IN
CONNECTION WITH SUCH DEMAND DO NOT STRICTLY COMPLY WITH THE TERMS OF SUCH LETTER
OF CREDIT), (III) ANY ACTUAL OR ALLEGED PRESENCE OR RELEASE OF HAZARDOUS
MATERIALS ON OR FROM ANY PROPERTY CURRENTLY OR FORMERLY OWNED OR OPERATED BY THE
BORROWER OR ANY OF ITS SUBSIDIARIES, OR ANY ENVIRONMENTAL LIABILITY RELATED IN
ANY WAY TO THE BORROWER OR ANY OF ITS SUBSIDIARIES, OR (IV) ANY ACTUAL OR
PROSPECTIVE CLAIM, LITIGATION, INVESTIGATION OR PROCEEDING RELATING TO ANY OF
THE FOREGOING, WHETHER OR NOT SUCH CLAIM, LITIGATION, INVESTIGATION OR
PROCEEDING IS BROUGHT BY ANY LOAN PARTY, OR EQUITY HOLDERS, AFFILIATES OR
CREDITORS OR ANY LOAN PARTY OR ANY OTHER THIRD PERSON AND WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY AND REGARDLESS OF WHETHER ANY INDEMNITEE IS A
PARTY THERETO; PROVIDED THAT SUCH INDEMNITY SHALL NOT, AS TO ANY INDEMNITEE, BE
AVAILABLE TO THE EXTENT THAT SUCH LOSSES, CLAIMS, DAMAGES, LIABILITIES OR
RELATED EXPENSES ARE DETERMINED BY A COURT OF COMPETENT JURISDICTION BY FINAL
AND NON-APPEALABLE JUDGMENT TO HAVE RESULTED FROM THE GROSS NEGLIGENCE,  WILLFUL
MISCONDUCT OR





91

--------------------------------------------------------------------------------

 

 

 

BREACH OF THIS AGREEMENT IN BAD FAITH BY, SUCH INDEMNITEE, BUT THE AVAILABILITY
OF SUCH INDEMNITY SHALL NOT BE AFFECTED IN ALL CASES, WHETHER OR NOT CAUSED BY
OR ARISING, IN WHOLE OR IN PART, OUT OF THE COMPARATIVE, CONTRIBUTORY OR SOLE
NEGLIGENCE OF ANY INDEMNITEE.  THIS SECTION 9.03(B) SHALL NOT APPLY WITH RESPECT
TO TAXES OTHER THAN ANY TAXES THAT REPRESENT LOSSES, CLAIMS OR DAMAGES ARISING
FROM ANY NON-TAX CLAIM.

(c)        To the extent that the Borrower fails to pay any amount required to
be paid by it to the Administrative Agent or the Issuing Bank under Sections
9.03(a) or 9.03(b), each Lender severally agrees to pay to the Administrative
Agent or the Issuing Bank, as the case may be, such Lender’s pro rata share
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount; provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Administrative Agent or the
Issuing Bank in its capacity as such.  For purposes hereof, a Lender’s “pro rata
share” shall be determined based upon (without duplication) its share of the sum
of the total Revolving Exposures and unused Commitments at the time.

(d)        To the extent permitted by applicable law, no party hereto shall
assert, and each such party hereby waives, any claim against any other party
hereto, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Loan Document or
any agreement or instrument contemplated hereby or thereby, the Transactions,
any Loan or Letter of Credit or the use of the proceeds thereof; provided that,
nothing in this clause (d) shall relieve the Borrower of any obligation it may
have to indemnify an Indemnitee against special, indirect, consequential or
punitive damages asserted against such Indemnitee by a third party.

(e)        All amounts due under this Section shall be payable not later than
three (3) Business Days after written demand therefor.

SECTION 9.04  Successors and Assigns.

(a)        The provisions of this Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Bank that issues any
Letter of Credit), except that (i) the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Lender (and any attempted assignment or transfer by the Borrower
without such consent shall be null and void) and (ii) no Lender may assign or
otherwise transfer its rights or obligations hereunder except in accordance with
this Section.  Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby (including any Affiliate of
the Issuing Bank that issues any Letter of Credit), Participants (to the extent
provided in Section 9.04(c)) and, to the extent expressly contemplated hereby,
the Related Parties of each of the Administrative





92

--------------------------------------------------------------------------------

 

 

 

Agent, the Issuing Bank and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.

(b)        (i)        Subject to the conditions set forth in paragraph (b)(ii)
below, any Lender may assign to one or more Persons (other than an Ineligible
Institution) all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment, participations in Letters of
Credit and the Loans at the time owing to it) with the prior written consent
(such consent not to be unreasonably withheld) of:

(A)       the Borrower, provided that no consent of the Borrower shall be
required for an assignment to a Lender, an Affiliate of a Lender, an Approved
Fund or, if an Event of Default has occurred and is continuing, any other
assignee, and provided further that the Borrower shall be deemed to have
consented to any such assignment unless it shall object thereto by written
notice to the Administrative Agent within ten (10) Business Days after having
received notice thereof; and

(B)       the Administrative Agent, provided that no consent of the
Administrative Agent shall be required for an assignment of any Commitment to an
assignee that is a Lender (other than a Defaulting Lender) with a Commitment
immediately prior to giving effect to such assignment; and

(C)       the Issuing Bank.

(ii)       Assignments shall be subject to the following additional conditions:

(A)       except in the case of an assignment to a Lender or an Affiliate of a
Lender or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans, the amount of the Commitment or Loans of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $500,000 in respect of a
Commitment, and shall not result in the assigning Lender holding a Commitment
of  less than $2,500,000, unless each of the Borrower and the Administrative
Agent otherwise consent, provided that no such consent of the Borrower shall be
required if an Event of Default has occurred and is continuing;

(B)       each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement;

(C)       the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; and





93

--------------------------------------------------------------------------------

 

 

 

(D)       the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

For the purposes of this Section, the term “Approved Fund” and “Ineligible
Institution” have the following meanings:

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business  (excluding, for the avoidance
of doubt, any investor a material part of whose business activity is investing
in debt of entities with a view to acquiring an equity interest in such entities
or its holding companies) and that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Ineligible Institution” means (a) a natural person, (b) a Defaulting Lender or
its Lender Parent, (c) a company, investment vehicle or trust for, or owned and
operated for the primary benefit of, a natural person or relative(s) thereof, or
(d) the Borrower or any of its Affiliates; provided that such company,
investment vehicle or trust shall not constitute an Ineligible Institution if it
(x) has not been established for the primary purpose of acquiring any Loans or
Commitments, (y) is managed by a professional advisor, who is not such natural
person or a relative thereof, having significant experience in the business of
making or purchasing commercial loans, and (z) has assets greater than
$25,000,000 and a significant part of its activities consist of making or
purchasing commercial loans and similar extensions of credit in the ordinary
course of its business; provided that upon the occurrence of an Event of
Default, any Person (other than a Lender) shall be an Ineligible Institution if
after giving effect any proposed assignment to such Person, such Person would
hold more than 25% of the then outstanding Total Revolving Exposure or
Commitments, as the case may be.

(iii)      Subject to acceptance and recording thereof pursuant to Section
9.04(b)(iv), from and after the effective date specified in each Assignment and
Assumption the assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 2.14,
 2.15,  2.16 and 9.03).  Any assignment or transfer  by a Lender of rights or
obligations under this Agreement that does not comply with this Section shall be
treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with Section 9.04(c).





94

--------------------------------------------------------------------------------

 

 

 

(iv)       The Administrative Agent, acting for this purpose as a non-fiduciary
agent of the Borrower, shall maintain at one of its offices a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitment of, and principal
amount (and stated interest) of the Loans and LC Disbursements owing to, each
Lender pursuant to the terms hereof from time to time (the “Register”).  The
entries in the Register shall be conclusive, and the Borrower, the
Administrative Agent, the Issuing Bank and the Lenders shall treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Borrower, the
Issuing Bank and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.

(v)        Upon its receipt of a duly completed Assignment and Assumption
executed by an assigning Lender and an assignee, the assignee’s completed
Administrative Questionnaire (unless the assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in Section 9.04(b)
and any written consent to such assignment required by Section 9.04(b), the
Administrative Agent shall accept such Assignment and Assumption and record the
information contained therein in the Register; provided that if either the
assigning Lender or the assignee shall have failed to make any payment required
to be made by it pursuant to this Agreement, the Administrative Agent shall have
no obligation to accept such Assignment and Assumption and record the
information therein in the Register unless and until such payment shall have
been made in full, together with all accrued interest thereon.  No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this Section 9.04(b)(v).

(c)        Any Lender may, without the consent of the Borrower, the
Administrative Agent or the Issuing Bank, sell participations to one or more
banks or other entities (a “Participant”), other than an Ineligible Institution,
in all or a portion of such Lender’s rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans owing to it);
provided that (A) such Lender’s obligations under this Agreement shall remain
unchanged; (B) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations; and (C) the Borrower, the
Administrative Agent, the Issuing Bank and the other Lenders shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement. Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such agreement or instrument may provide that such Lender will not, without
the consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 9.02(b) that affects such Participant.
The Borrower agrees that each Participant shall be entitled to the benefits of
Section 2.14,  Section 2.15,  Section 2.16 (subject to the requirements and
limitations therein, including the requirements under Sections 2.16(f) and (g)
(it being understood that the documentation required under Section 2.16(f) shall
be delivered to such participating Lender and the information and documentation
required under Section 2.16(g)





95

--------------------------------------------------------------------------------

 

 

 

will be delivered to the Borrower and the Administrative Agent)) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to Section 9.04(b); provided that such Participant (A) agrees to be
subject to the provisions of Section 2.18 as if it were an assignee under
Section 9.04(b); and (B) shall not be entitled to receive any greater payment
under Section 2.15 or Section 2.16, with respect to any participation, than its
participating Lender would have been entitled to receive, except to the extent
such entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation. Each Lender
that sells a participation agrees, at the Borrower’s request and expense, to use
reasonable efforts to cooperate with the Borrower to effectuate the provisions
of Section 2.18(b) with respect to any Participant. To the extent permitted by
law, each Participant also shall be entitled to the benefits of Section 9.08 as
though it were a Lender, provided that such Participant agrees to be subject to
Section 2.17(c) as though it were a Lender. Each Lender that sells a
participation shall, acting solely for this purpose as a non-fiduciary agent of
the Borrower, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register to any
Person (including the identity of any Participant or any information relating to
a Participant’s interest in any Commitments, Loans, Letters of Credit or its
other obligations under any Loan Document) to any Person except to the extent
that such disclosure is necessary to establish that such Commitment, Loan,
Letter of Credit or other obligation is in registered form under Section
5f.103-1(c) of the United States Treasury Regulations. The entries in the
Participant Register shall be conclusive absent manifest error, and such Lender
shall treat each Person whose name is recorded in the Participant Register as
the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.

(d)        Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

SECTION 9.05  Survival.  All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments  delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that the Administrative Agent, the Issuing
Bank or any Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement is outstanding and unpaid or any Letter of Credit is outstanding and
so long as the Commitments





96

--------------------------------------------------------------------------------

 

 

 

have not expired or terminated.  The provisions of Sections 2.12(e),  2.14,
 2.15,  2.16 and 9.03 and Article VIII shall survive and remain in full force
and effect regardless of the consummation of the transactions contemplated
hereby, the repayment of the Loans, the expiration or termination of the Letters
of Credit and the Commitments or the termination of this Agreement or any
provision hereof.

SECTION 9.06  Counterparts; Integration; Effectiveness; Electronic Execution.

(a)        This Agreement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract.  This Agreement, the other Loan Documents and any separate letter
agreements with respect to (i) fees payable to the Administrative Agent and (ii)
the reductions of the Letter of Credit Commitment constitute the entire contract
among the parties relating to the subject matter hereof and supersede any and
all previous agreements and understandings, oral or written, relating to the
subject matter hereof.

(b)        Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns.  Delivery of an executed
counterpart of a signature page of this Agreement by telecopy shall be effective
as delivery of a manually executed counterpart of this Agreement.

(c)        Delivery of an executed counterpart of a signature page of this
Agreement by telecopy, emailed pdf. or any other electronic means that
reproduces an image of the actual executed signature page shall be effective as
delivery of a manually executed counterpart of this Agreement.  The words
“execution,” “signed,” “signature,” “delivery,” and words of like import in or
relating to any  document to be signed in connection with this Agreement and the
transactions contemplated hereby shall be deemed to include Electronic
Signatures, deliveries or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature, physical delivery thereof or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act or any similar state laws based on the
Uniform Electronic Transactions Act; provided that nothing herein shall require
the Administrative Agent to accept electronic signatures in any form or format
without its prior written consent.

SECTION 9.07  Severability.  Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.





97

--------------------------------------------------------------------------------

 

 

 

SECTION 9.08  Right of Setoff.  If an Event of Default shall have occurred and
be continuing, each Lender and each of its Affiliates is hereby authorized at
any time and from time to time, to the fullest extent permitted by law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other obligations at any time owing
by such Lender or Affiliate to or for the credit or the account of the Borrower
against any of and all the obligations of the Borrower now or hereafter existing
under this Agreement held by such Lender, irrespective of whether or not such
Lender shall have made any demand under this Agreement and although such
obligations may be unmatured.  The rights of each Lender under this Section are
in addition to other rights and remedies (including other rights of setoff)
which such Lender may have.

SECTION 9.09  Governing Law; Jurisdiction; Consent to Service of Process.

(a)        This Agreement and the other Loan Documents and any claim,
controversy, dispute or cause of action (whether in contract or tort or
otherwise) based upon, arising out of or relating to this Agreement or any other
Loan Document (except, as to any other Loan Document, as expressly set forth
therein) and the transactions contemplated hereby and thereby shall be governed
by, and construed in accordance with, the law of the State of New York.

(b)        The Borrower irrevocably and unconditionally agrees that it will not
commence any action, litigation or proceeding of any kind or description,
whether in law or equity, whether in contract or in tort or otherwise, against
the Administrative Agent, any Lender, the Issuing Bank, or any Related Party of
the foregoing in any way relating to this Agreement or any other Loan Document
or the transactions relating hereto or thereto, in any forum other than (a) the
courts of the State of New York sitting in New York County, and of the United
States District Court of the Southern District of New York, and (b) as to an
action against any Lender, the courts of any other jurisdiction only to the
extent the courts described in the preceding clause (a) does not have
jurisdiction over such Lender notwithstanding the following agreement in the
following sentence, and any appellate court from any thereof.  The Borrower and
each Lender irrevocably and unconditionally submit to the jurisdiction of such
courts and agree that all claims in respect of any such action, litigation or
proceeding may be heard and determined in such New York State court or, to the
fullest extent permitted by applicable law, in such Federal court.  Each of the
parties hereto agrees that a final judgment in any such action, litigation or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law.  Nothing in this
Agreement or any other Loan Document shall affect any right that the
Administrative Agent, the Issuing Bank or any Lender may otherwise have to bring
any action or proceeding relating to this Agreement or any other Loan Document
against the Borrower or its properties in the courts of any jurisdiction.

(c)        The Borrower hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or any other Loan Document in any
court referred to in Section 9.09(b).  Each of the parties hereto hereby





98

--------------------------------------------------------------------------------

 

 

 

irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

(d)        Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 9.01.  Nothing in this
Agreement or any other Loan Document will affect the right of any party to this
Agreement to serve process in any other manner permitted by law.

SECTION 9.10  WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY AGREES NOT TO
ELECT A TRIAL BY JURY OF ANY ISSUE TRIABLE OF RIGHT BY JURY, AND WAIVES ANY
RIGHT TO TRIAL BY JURY FULLY TO THE EXTENT THAT ANY SUCH RIGHT SHALL NOW OR
HEREAFTER EXIST WITH REGARD TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR ANY
CLAIM, COUNTERCLAIM OR OTHER ACTION ARISING IN CONNECTION THEREWITH.  THIS
WAIVER OF RIGHT TO TRIAL BY JURY IS GIVEN KNOWINGLY AND VOLUNTARILY BY EACH
PARTY HERETO, AND IS INTENDED TO ENCOMPASS INDIVIDUALLY EACH INSTANCE AND EACH
ISSUE AS TO WHICH THE RIGHT TO A TRIAL BY JURY WOULD OTHERWISE ACCRUE.  EACH
PARTY HERETO IS HEREBY AUTHORIZED TO FILE A COPY OF THIS SECTION IN ANY
PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS WAIVER BY ANY OTHER PARTY.

SECTION 9.11  Headings.  Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 9.12  Interest Rate Limitation.  Borrower and the Lenders intend to
strictly comply with all applicable federal and New York laws, including
applicable usury laws (or the usury laws of any  jurisdiction whose usury laws
are deemed to apply to the Notes or any other Loan Documents despite the
intention and desire of the parties to apply the usury laws of the State of New
York).  Accordingly, the provisions of this Section shall govern and control
over every other provision of this Agreement or any other Loan Document which
conflicts or is inconsistent with this Section, even if such provision declares
that it controls.  As used in this Section, the term “interest” includes the
aggregate of all charges, fees, benefits or other compensation which constitute
interest under applicable law, provided that, to the maximum extent permitted by
applicable law, (a) any non-principal payment shall be characterized as an
expense or as compensation for something other than the use, forbearance or
detention of money and not as interest, and (b) all interest at any time
contracted for, reserved, charged or received shall be amortized, prorated,
allocated and spread, using the actuarial method, during the full term of the
Notes.  In no event shall Borrower or any other Person be obligated to pay, or
any Lender have any right or privilege to reserve, receive or retain, (a) any
interest in excess of the maximum amount of nonusurious interest permitted under
the laws of the State of New York or the applicable laws (if any) of the United
States or of any other jurisdiction, or (b) total interest in excess of the
amount which such Lender could lawfully have contracted for, reserved, received,
retained or charged had the interest been calculated for the full term of the
Notes at the Highest Lawful Rate.





99

--------------------------------------------------------------------------------

 

 

 

None of the terms and provisions contained in this Agreement or in any other
Loan Document (including, without limitation, Article VII hereof) which directly
or indirectly relate to interest shall ever be construed without reference to
this Section, or be construed to create a contract to pay for the use,
forbearance or detention of money at any interest rate in excess of the Highest
Lawful Rate.  If the term of any Note is shortened by reason of acceleration or
maturity as a result of any Default or by any other cause, or by reason of any
required or permitted prepayment, and if for that (or any other) reason any
Lender at any time, including but not limited to, the stated maturity, is owed
or receives (and/or has received) interest in excess of interest calculated at
the Highest Lawful Rate, then and in any such event all of any such excess
interest shall be canceled automatically as of the date of such acceleration,
prepayment or other event which produces the excess, and, if such excess
interest has been paid to such Lender, it shall be credited pro tanto against
the then-outstanding principal balance of Borrower’s obligations to such Lender,
effective as of the date or dates when the event occurs which causes it to be
excess interest, until such excess is exhausted or all of such principal has
been fully paid and satisfied, whichever occurs first, and any remaining balance
of such excess shall be promptly refunded to its payor.

SECTION 9.13  Keepwell.  Each Qualified ECP Loan Party hereby jointly and
severally absolutely, unconditionally and irrevocably undertakes to provide such
funds or other support as may be needed from time to time by each other Loan
Party to honor all of its obligations under any Loan Document in respect of Swap
Obligations (provided, however, that each Qualified ECP Loan Party shall only be
liable under this Section for the maximum amount of such liability that can be
hereby incurred without rendering its obligations under this Section or
otherwise under any applicable Loan Document voidable under applicable law
relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount).  Each Qualified ECP Loan Party intends that this Section
constitute, and this Section shall be deemed to constitute, a “keepwell,
support, or other agreement” for the benefit of each other Loan Party for all
purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

SECTION 9.14  Patriot Act.  Each Lender that is subject to the requirements of
the Patriot Act hereby notifies the Borrower that pursuant to the requirements
of the Patriot Act, it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow such Lender to identify the
Borrower in accordance with the Patriot Act.

SECTION 9.15  Other Agents.  Any Lender identified herein as a lead arranger,
arranger or any other corresponding title, other than “Administrative Agent”
shall have no right, power, obligation, liability, responsibility or duty under
this Agreement or any other Loan Document except those applicable to all Lenders
as such.  Each Lender acknowledges that it has not relied, and will not rely, on
any Lender so identified in deciding to enter into this Agreement or in taking
or not taking any action hereunder.

SECTION 9.16  Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.  Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any





100

--------------------------------------------------------------------------------

 

 

 

liability of any EEA Financial Institution arising under any Loan Document, to
the extent such liability is unsecured, may be subject to the Write-Down and
Conversion Powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:

(a)        the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

(b)        the effects of any Bail-In Action on any such liability, including,
if applicable:

(i)       a reduction in full or in part or cancellation of any such liability;

(ii)      conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
entity, or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Agreement or any other Loan Document; or

(iii)     the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

SECTION 9.17  Certain ERISA Matters.

(a)        Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent, and not, for the avoidance
of doubt, to or for the benefit of the Borrower or any other Loan Party, that at
least one of the following is and will be true:

(i)       Such Lender is not using “plan assets” (within the meaning of Section
3(42) of ERISA or otherwise) of one or more “Benefit Plans” with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Letters of Credit, the Commitments or this Agreement (with
“Benefit Plans” meaning any of (x) an “employee benefit plan” (as defined in
ERISA) that is subject to Title I of ERISA, (b) a “plan” as defined in an
subject to Section 4975 of the Code or (c) any Person whose assets included (for
purposes of ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or
Section 4975 of the Code) the assets of any such “employee benefit plan” or
“plan”);

(ii)      the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-





101

--------------------------------------------------------------------------------

 

 

 

23 (a class exemption for certain transactions determined by in-house asset
managers), is applicable with respect to such Lender’s entrance into,
participation in, administration of and performance of the Loans, the Letters of
Credit, the Commitments and this Agreement;

(iii)     (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Letters of Credit, the Commitments and this Agreement, (C) the entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments and this Agreement satisfies the requirements
of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement; or

(iv)     such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

(b)        In addition, unless either (1) sub-clause (i) in the immediately
preceding clause (a) is true with respect to a Lender or (2) a Lender has
provided another representation, warranty and covenant in accordance with
sub-clause (iv) in the immediately preceding clause (a), such Lender further (x)
represents and warrants, as of the date such Person became a Lender party
hereto, to, and (y) covenants, from the date such Person became a Lender party
hereto to the date such Person ceases being a Lender party hereto, for the
benefit of, the Administrative Agent and not, for the avoidance of doubt, to or
for the benefit of the Borrower or any other Loan Party, that the Administrative
Agent is not a fiduciary with respect to the assets of such Lender involved in
such Lender’s entrance into, participation in, administration of and performance
of the Loans, the Letters of Credit, the Commitments and this Agreement
(including in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Loan Document or any documents
related hereto or thereto).

SECTION 9.18  Amendment and Restatement.  This Agreements amends and restates in
its entirety that certain Credit Agreement dated as of January 19, 2018 executed
by and among Woodforest National Bank, as administrative agent, certain lenders
therein named, and Borrower (as the same may have been amended prior to the date
hereof) (the “Existing Credit Agreement”).  The outstanding commitments under
the Existing Credit Agreement have been assigned, renewed, extended, modified,
and rearranged as Commitments under and pursuant to the terms of this
Agreement.  Certain of the Lenders (as Lenders under the Existing Credit
Agreement) have agreed among themselves, in consultation with the Borrower, to
adjust their respective Commitments and to terminate the commitments of certain
lenders under the Existing Credit Agreement who will not become a Lender
hereunder (each an “Exiting Lender”).  The Administrative Agent, the Borrower
and each Exiting Lender (by receipt of the payment in full of the Loans as
defined in, and owing





102

--------------------------------------------------------------------------------

 

 

 

to it under, the Existing Credit Agreement and, at such Exiting Lender’s
request, under a separate exiting agreement executed by such Exiting Lender)
consented to such reallocation and each Existing Lender’s adjustment of, and
each Existing Lender’s assignment of, an interest in the commitments and the
Existing Lenders’ partial assignments of their respective commitments.  On the
date hereof, and after giving effect to such reallocations, adjustments,
assignments and decreases, the Commitment of each Lender shall be as set forth
on Schedule 2.01A.  The Lenders shall make all appropriate adjustments and
payments between and among themselves to account for the revised pro rata shares
resulting from the initial allocation of the Lenders’ commitments under the
Existing Credit Agreement after adjustment as provided for by this
Agreement.  The Borrower and each Lender party hereto that was a “Lender” under
the Existing Credit Agreement hereby agrees and this Section 9.18,  and any
exiting agreement executed by an Exiting Lender that is acceptable to the
Administrative Agent and the Borrower,  shall be deemed approved assignment
forms as required under the Existing Credit Agreement.

THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG
THE PARTIES HERETO AND THERETO AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.  THERE ARE NO
UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

[Signature Pages Follow]

 

 



103

--------------------------------------------------------------------------------

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective authorized officers as of the day and
year first above written.

 

SOLARIS OILFIELD INFRASTRUCTURE, LLC,

 

a Delaware limited liability company

 

 

 

 

 

By:

/s/ Kyle Ramachandran

 

 

Kyle Ramachandran

 

 

President and Chief Financial Officer

 





[Amended and Restated Credit Agreement Signature Page]

--------------------------------------------------------------------------------

 

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent, Issuing Bank,
and a Lender

 

 

 

 

 

By:

/s/ Corbin Womac

 

Name:

Corbin Womac

 

Title:

Director





[Amended and Restated Credit Agreement Signature Page]

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

WOODFOREST NATIONAL BANK, as a Lender

 

 

 

 

 

 

 

By:

/s/ Jack Legendre

 

Name:

Jack Legendre

 

Title:

SVP

 

[Amended and Restated Credit Agreement Signature Page]

--------------------------------------------------------------------------------